Exhibit 10.1

 

 Execution Copy

 

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

dated as of November 21, 2014

 

among

 

SPEED COMMERCE, INC,

as the Company,

 

CERTAIN SUBSIDIARIES OF THE COMPANY
as Guarantors,

 

VARIOUS LENDERS,

 

GARRISON LOAN AGENCY SERVICES LLC
as Administrative Agent, Collateral Agent, Lead Arranger, Syndication Agent and
Documentation Agent

 

 

--------------------------------------------------------------------------------

 

$100,000,000 Senior Secured Credit Facilities

 

--------------------------------------------------------------------------------

 

8824/32156-011 current/45453051v18

 

 

 
 

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

TABLE OF CONTENTS

 

 

    Page      

SECTION 1.

DEFINITIONS AND INTERPRETATION

2

1.1

Definitions

2

1.2

Accounting Terms

30

1.3

Interpretation, etc

30

1.4

Rounding

30

     

SECTION 2.

LOANS

31

2.1

Closing Date Term Loans

31

2.2

Restatement Date Term Loans

31

2.3

[Reserved]

31

2.4

Pro Rata Shares

31

2.5

Use of Proceeds

32

2.6

Evidence of Debt; Register; Lenders’ Books and Records; Notes

32

2.7

Interest on Loans

33

2.8

[Reserved]

33

2.9

Default Interest

33

2.10

Fees

34

2.11

Scheduled Installments

34

2.12

Voluntary Prepayments/Commitment Reductions

35

2.13

Mandatory Prepayments/Commitment Reductions

36

2.14

Application of Prepayments/Reductions

38

2.15

General Provisions Regarding Payments

38

2.16

Ratable Sharing

39

2.17

Making or Maintaining LIBOR Rate Loans

40

2.18

Increased Costs; Capital Adequacy

41

2.19

Taxes; Withholding, etc.

42

2.20

Obligation to Mitigate

44

2.21

Removal or Replacement of a Lender

44

2.22

Tax Treatment

45

     

SECTION 3.

CONDITIONS PRECEDENT

45

3.1

Closing Date

45

3.2

Restatement Date

49

     

SECTION 4.

REPRESENTATIONS AND WARRANTIES

53

4.1

Organization; Requisite Power and Authority; Qualification

53

4.2

Capital Stock and Ownership

54

4.3

Due Authorization

54

4.4

No Conflict

54

4.5

Governmental Consents

54

4.6

Binding Obligation

54

4.7

Historical Financial Statements

54

4.8

Projections

55

4.9

No Restricted Junior Payments

55

4.10

Adverse Proceedings, etc.

55

 

 

 
 i

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

4.11

Payment of Taxes

55

4.12

Properties

55

4.13

Environmental Matters

56

4.14

No Defaults

56

4.15

Material Contracts

56

4.16

Governmental Regulation

56

4.17

Margin Stock

57

4.18

Employee Matters

57

4.19

Employee Benefit Plans

57

4.20

Certain Fees

58

4.21

Solvency

58

4.22

Divested Business Documents and Fifth Gear Acquisition Documents

58

4.23

Conditions Precedent

59

4.24

Disclosure

59

4.25

Anti-Terrorism Laws

60

4.26

Independent Contractors

60

     

SECTION 5.

AFFIRMATIVE COVENANTS

60

5.1

Financial Statements and Other Reports

61

5.2

Existence

64

5.3

Payment of Taxes and Claims

64

5.4

Maintenance of Properties

65

5.5

Insurance

65

5.6

Inspections

65

5.7

Lenders Meetings

65

5.8

Compliance with Laws and Material Contracts

66

5.9

Environmental

66

5.10

Subsidiaries

67

5.11

Additional Material Real Estate Assets and Material Leasehold Properties

67

5.12

Further Assurances

69

5.13

Miscellaneous Business Covenants

69

5.14

Post-Closing Matters

69

     

SECTION 6.

NEGATIVE COVENANTS.

70

6.1

Indebtedness

70

6.2

Liens

71

6.3

Equitable Lien

73

6.4

No Further Negative Pledges

73

6.5

Restricted Junior Payments

73

6.6

Restrictions on Subsidiary Distributions

73

6.7

Investments

74

6.8

Financial Covenants

74

6.9

Fundamental Changes; Disposition of Assets; Acquisitions

78

6.10

Disposal of Subsidiary Interests

79

6.11

Sales and Lease Backs

80

6.12

Transactions with Shareholders and Affiliates

80

6.13

Conduct of Business; Foreign Subsidiaries

80

6.14

Amendments to or Waivers of Divested Business Documents and Fifth Gear
Acquisition Documents

80

 

 

 
ii 

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

6.15

Amendments or Waivers with respect to Certain Indebtedness

81

6.16

Fiscal Year

81

6.17

Deposit Accounts

81

6.18

Amendments to Organizational Agreements and Material Contracts

81

6.19

Prepayments of Certain Indebtedness

81

     

SECTION 7.

GUARANTY

82

7.1

Guaranty of the Obligations

82

7.2

Contribution by Guarantors

82

7.3

Payment by Guarantors

82

7.4

Liability of Guarantors Absolute

83

7.5

Waivers by Guarantors

84

7.6

Guarantors’ Rights of Subrogation, Contribution, etc.

85

7.7

Subordination of Other Obligations

85

7.8

Continuing Guaranty

86

7.9

Authority of Guarantors or Company

86

7.10

Financial Condition of Company

86

7.11

Bankruptcy, etc.

86

     

SECTION 8.

EVENTS OF DEFAULT

87

8.1

Events of Default

87

     

SECTION 9.

AGENTS

89

9.1

Appointment of Agents

89

9.2

Powers and Duties

90

9.3

General Immunity

90

9.4

Agents Entitled to Act as Lender

91

9.5

Lenders’ Representations, Warranties and Acknowledgment

91

9.6

Right to Indemnity

91

9.7

Successor Administrative Agent and Collateral Agent

92

9.8

Collateral Documents and Guaranty

93

9.9

Protective Advances

93

     

SECTION 10.

MISCELLANEOUS

94

10.1

Notices

94

10.2

Expenses

94

10.3

Indemnity

95

10.4

Set Off

95

10.5

Amendments and Waivers

95

10.6

Successors and Assigns; Participations

97

10.7

Independence of Covenants

100

10.8

Survival of Representations, Warranties and Agreements

100

10.9

No Waiver; Remedies Cumulative

100

10.10

Marshaling; Payments Set Aside

100

10.11

Severability

100

10.12

Obligations Several; Independent Nature of Lenders’ Rights

101

10.13

Headings

101

10.14

APPLICABLE LAW

101

10.15

CONSENT TO JURISDICTION

101

 

 

 
 

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

10.16

WAIVER OF JURY TRIAL

102

10.17

Confidentiality

102

10.18

Usury Savings Clause

103

10.19

Counterparts

104

10.20

Effectiveness

104

10.21

Patriot Act

104

10.22

Agreements Among Lenders

104

10.23

Continued Effectiveness

104

 

 

 
 

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

APPENDICES:

A

Commitments

 

B

Notice Addresses

     

ANNEX:

A

Certain Add-backs to Consolidated Adjusted EBITDA

     

SCHEDULES:

1.1

Certain Material Real Estate Assets

 

4.1

Jurisdictions of Organization and Qualification

 

4.2

Capital Stock and Ownership

 

4.12

Real Estate Assets

 

4.15

Material Contracts

 

5.14

Certain Post Closing Matters

 

6.1

Certain Indebtedness

 

6.2

Certain Liens

 

6.7

Certain Investments

 

6.12

Certain Affiliate Transactions

     

EXHIBITS:

A

Funding Notice

 

B-1

Closing Date Term Loan Note

 

B-2

Restatement Date Term Loan Note

 

C

Compliance Certificate

 

D

Assignment Agreement

 

E

Certificate Regarding Non-bank Status

 

F-1

Closing Date Certificate

 

F-2

Restatement Date Certificate

 

F-3

Solvency Certificate

 

G

Counterpart Agreement

 

H

Landlord Personal Property Collateral Access Agreement

 

I

Joinder Agreement

 

 

 
v 

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

This CREDIT AND GUARANTY AGREEMENT (this “Agreement”), dated as of November 21,
2014, is entered into by and among SPEED COMMERCE, INC., a Minnesota corporation
(“Company”) and CERTAIN SUBSIDIARIES OF COMPANY, as Guarantors, the Lenders
party hereto from time to time, GARRISON LOAN AGENCY SERVICES LLC (“GLAS”), as
Administrative Agent (in such capacity, “Administrative Agent”), Collateral
Agent (in such capacity, “Collateral Agent”), Lead Arranger, as Syndication
Agent (in such capacity, “Syndication Agent”) and as Documentation Agent (in
such capacity, “Documentation Agent”).

 

RECITALS:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

 

WHEREAS, the Administrative Agent, Collateral Agent, Syndication Agent,
Documentation Agent, Company, certain Guarantors and certain Lenders (the
“Original Lenders”) previously entered into that certain Credit Agreement (the
“Original Credit Agreement”), dated as of July 9, 2014 (the “Closing Date”),
pursuant to which, on the Closing Date, the Original Lenders made Closing Date
Term Loans A (as defined in the Original Credit Agreement) in the aggregate
principal of $15,000,000 and Closing Date Term Loans B (as defined in the
Original Credit Agreement) in the aggregate principal of $20,000,000 to the
Company;

 

WHEREAS, the parties hereto wish to combine the Closing Date Term Loans A (as
defined in the Original Credit Agreement) and Closing Date Term Loans B (as
defined in the Original Credit Agreement) on the date hereof into a single
tranche of term loans referred to as the Closing Date Term Loans, on the terms
and conditions set forth in this Agreement;

 

WHEREAS, on the Closing Date, the Original Lenders also committed to make up to
an additional $15,000,000 of delayed draw term loans, and the parties hereto
wish to terminate such commitments to make delayed draw term loans on the date
hereof;

 

WHEREAS, the Company has formed a wholly-owned Subsidiary Fifth Gear
Acquisitions, Inc., a Minnesota corporation (“Fifth Gear”), for the purpose of
acquiring (the “Fifth Gear Acquisition”) substantially all of the assets of
Sigma Holdings, LLC, an Indiana limited liability company (“Sigma Holdings”),
Sigma Micro, LLC, an Indiana limited liability company (“Sigma Micro”) and
Lexton Group, L.L.C., a Missouri limited liability company (“Lexton”, and
together with Sigma Holdings and Sigma Micro, the “Fifth Gear Sellers”),
pursuant to that certain Asset Purchase Agreement, dated as of the date hereof,
by and among Fifth Gear, the Company, the Fifth Gear Sellers, and certain other
parties thereto (as may be amended, restated or otherwise modified from time to
time, the “Fifth Gear Acquisition Agreement”);

 

WHEREAS, to finance a portion of the consideration payable in connection with
the Fifth Gear Acquisition and certain fees and expenses associated therewith
and with the consummation of this Agreement, the lenders party to the Original
Credit Agreement on the Restatement Date before giving effect to this Agreement
(the “Existing Lenders”) have agreed to make additional term loans to the
Company on the date hereof, and certain other Lenders party hereto have also
agreed to make term loans to the Company on the date hereof, in an aggregate
principal amount of $65,000,000 for all such term loans, such that upon the
effectiveness of this Agreement the outstanding principal amount of all Term
Loans is $100,000,000;

 

 

 
 

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

WHEREAS, Company agreed to secure all of its Obligations and granted, on the
Closing Date, to Collateral Agent, for the benefit of Secured Parties, a First
Priority Lien on substantially all of its then-existing or after-acquired
assets, including a pledge of all of the Capital Stock of each of its
then-existing or thereafter created or acquired Domestic Subsidiaries and
Foreign Subsidiaries that are not CFCs, and 65% of all the voting Capital Stock
and 100% of all the non-voting Capital Stock of each of its then-existing or
thereafter created or acquired Foreign Subsidiaries that is a CFC;

 

WHEREAS, Guarantors (including Company) agreed to guarantee the obligations of
Company hereunder and to secure their respective Obligations by granting to
Collateral Agent, on the Closing Date, for the benefit of Secured Parties, a
First Priority Lien on their respective assets, including a pledge of all of the
Capital Stock of each of their respective then-existing or thereafter created or
acquired Subsidiaries and 65% of all the voting Capital Stock and 100% of all
the non-voting Capital Stock of each of their respective then-existing or
thereafter created or acquired Foreign Subsidiaries that is a CFC;

 

WHEREAS, on the date hereof (the “Restatement Date”), the Company and each of
the Guarantors existing as of the Restatement Date reaffirm each of the grants,
pledges and guarantees described in the foregoing two clauses; and

 

WHEREAS, on the Restatement Date, Fifth Gear agrees to guarantee the obligations
of Company hereunder and to secure its Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on its assets,
including a pledge of all of the Capital Stock of each of its existing or
hereafter created or acquired Subsidiaries and 65% of all the voting Capital
Stock and 100% of all the non-voting Capital Stock of each of its existing or
hereafter created or acquired Foreign Subsidiaries that is a CFC.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.

DEFINITIONS AND INTERPRETATION

 

1.1     Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

 

“Act” as defined in Section 4.26.

 

“Additional Cash Collateralized Letter of Credit” means the letter of credit
issued on behalf of the Company for the benefit of Welsh Navarre MN, LLC, on
August 8, 2014, in the amount of $576,424, which is cash collateralized.

 

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Rate Loan, the rate per annum obtained
by dividing (and rounding upward to the next whole multiple of 1/16 of 1%)
(i) (a) the rate per annum equal to the Intercontinental Exchange Benchmark
Administration Ltd (or any other successor entity to the Intercontinental
Exchange Benchmark Administration Ltd) LIBO Rate (“ICE LIBOR”) as appearing on
LIBOR01 Page published by Reuters (or other commercially available sources
providing quotations of ICE LIBOR as determined by the Administrative Agent from
time to time) at approximately 11:00 A.M. (London time) on such Interest Rate
Determination Date for deposits in Dollars with a maturity comparable to such
Interest Period, or (b) in the event the rate referenced in the preceding clause
(a) is not available for any reason, the rate per annum (rounded to the nearest
1/100 of 1%) determined by Administrative Agent to be the average (rounded to
the nearest 1/16th of 1%) of the rates per annum at which deposits Dollars in an
amount equal to the amount of such LIBOR Rate Loan are offered to major banks in
the London interbank for contracts that would be entered into at the
commencement of such Interest Period for the same duration as such Interest
Period, determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, by (ii) an amount equal to (a) one, minus
(b) the Applicable Reserve Requirement. Notwithstanding anything to the contrary
contained herein, in no event shall the Adjusted LIBOR Rate with respect to any
Term Loan ever be less than one percent (1.00%) per annum.

 

 

 
2

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

“Administrative Agent” as defined in the preamble hereto.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Company or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
Company or any of its Subsidiaries, threatened against or affecting Company or
any of its Subsidiaries or any property of Company or any of its Subsidiaries.

 

“Affected Lender” as defined in Section 2.17(b).

 

“Affected Loans” as defined in Section 2.17(b).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling (including any member of the senior management group of
such Person), controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power (i) to vote ten percent (10.0%) or more of the Securities having ordinary
voting power for the election of directors of such Person, or (ii) to direct or
cause the direction of the management and policies of that Person, whether
through the ownership of voting securities or by contract or otherwise.
Notwithstanding anything herein to the contrary, no Agent and no Lender shall be
deemed to be an Affiliate of any Credit Party solely by virtue of the
transactions contemplated by this Agreement and the other Credit Documents.

 

“Agent” means each of Syndication Agent, Administrative Agent, Collateral Agent
and Documentation Agent.

 

“Aggregate Payments” as defined in Section 7.2.

 

“Agreement” means this Amended and Restated Credit and Guaranty Agreement, as it
may be amended, supplemented or otherwise modified from time to time.

 

“Applicable Margin” means:

 

(i)     with respect to Closing Date Term Loans, a percentage, per annum, equal
to seven and one-half percent (7.50%); and

 

(ii)     with respect to Restatement Date Term Loans, a percentage, per annum,
equal to seven and one-half percent (7.50%).

 

“Applicable Reserve Requirement” means, at any time, for any LIBOR Rate Loan,
the maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(i) any category of liabilities which includes deposits by reference to which
the applicable Adjusted LIBOR Rate or any other interest rate of a Loan is to be
determined, or (ii) any category of extensions of credit or other assets which
include LIBOR Rate Loans. A LIBOR Rate Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender. The rate of
interest on LIBOR Rate Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.

 

 

 
3

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or other disposition to, or
any exchange of property with, any Person (other than to or with a Credit
Party), in one transaction or a series of transactions, of all or any part of
any Credit Party’s businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, including, without limitation, the Capital Stock of any of
Credit Party, other than inventory sold, licensed for periods of 1 year or less
or leased in the ordinary course of business. For purposes of clarification,
“Asset Sale” shall include (x) the sale or other disposition for value of any
contracts or (y) the early termination or modification of any contract resulting
in the receipt by any Credit Party of a cash payment or other consideration in
exchange for such event.

 

“Asset Sale Reinvestment Amounts” has the meaning given to such term in Section
2.13(a).

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer; provided, that, with respect to
financial reporting and other financial matters (including Compliance
Certificates, Consolidated Excess Cash Flow calculations and Solvency
Certificates), “Authorized Officer” means the president or chief financial
officer (or another officer with comparable duties) of such Credit Party.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus one-half percent (0.50%). Any change in the Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively. Notwithstanding anything to the contrary
contained herein, in no event shall the Base Rate with respect to any Term Loan
ever be less than one percent (1.00%) per annum.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

 

 
4

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

“Beneficiary” means each Agent and each Lender.

 

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in either such state are authorized or required by
law or other governmental action to close, and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
or any LIBOR Rate Loans, the term “Business Day” means any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

 

“Cash” means money, currency or a credit balance in any demand or Deposit
Account; provided, however, that notwithstanding anything to the contrary
contained herein, for purposes of calculating compliance with the requirements
of Sections 3 and 6 hereof “Cash” shall exclude any amounts that would not be
considered “cash” under GAAP or “cash” as recorded on the books of the Company
and the Guarantors.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (b) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (ii) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s.

 

“Certificate Regarding Non Bank Status” means a certificate substantially in the
form of Exhibit E.

 

“CFC” means a “controlled foreign corporation” as defined in Section 957(a) of
the Internal Revenue Code.

 

 

 
5

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) (a) shall have acquired
beneficial ownership of forty percent (40.0%) or more on a fully diluted basis
of the voting and/or economic interest in the Capital Stock of Company or
(b) shall have obtained the power (whether or not exercised) to elect a majority
of the members of the board of directors (or similar governing body) of Company;
(ii) any “change of control” or similar event under any Material Contract shall
occur.

 

“Closing Date” has the meaning set forth in the recitals.

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F-1.

 

“Closing Date Term Loan” means a term loan made on the Closing Date in the form
of a Closing Date Term Loan A (as defined in the Original Credit Agreement) or a
Closing Date Term Loan B (as defined in the Original Credit Agreement), which,
as of the Restatement Date by operation of this Agreement, shall be combined
into a single tranche of term loan on the terms and conditions set forth herein.
The principal amount of each Lender’s outstanding Closing Date Term Loan as of
the Restatement Date, if any, is set forth on Appendix A. The aggregate amount
of the Closing Date Term Loans on the Restatement Date is Thirty Five Million
Dollars ($35,000,000).

 

“Closing Date Transaction Costs” means the fees, costs and expenses payable by
Company or any of Company’s Subsidiaries on or before the Closing Date in
connection with the transactions contemplated by the Credit Documents and the
Divested Business Documents, to the extent approved in writing by Administrative
Agent.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

 

“Collateral Agent” as defined in the preamble hereto.

 

“Collateral Assignment of Fifth Gear Acquisition Agreement” means that certain
Collateral Assignment Agreement, dated as of the Restatement Date, by Fifth Gear
in favor of Administrative Agent, as the same may be amended, restated or
otherwise modified from time to time in accordance with the terms thereof.

 

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Landlord Personal Property Collateral Access Agreements, the Collateral
Assignment of Fifth Gear Acquisition Agreement, if any, and all other
instruments, documents and agreements delivered by any Credit Party pursuant to
this Agreement or any of the other Credit Documents in order to grant to
Collateral Agent, for the benefit of Secured Parties, a Lien on any real,
personal or mixed property of that Credit Party as security for the Obligations.

 

“Commitment” means any Restatement Date Term Loan Commitment. For the avoidance
of doubt, commitments in respect of the Closing Date Term Loans were fully
funded on the Closing Date and terminated at such time.

 

“Company” as defined in the preamble hereto.

 

 

 
6

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Consolidated Adjusted EBITDA” means, subject to Section 6.8(f), for any period,
an amount determined for Company and its Subsidiaries on a consolidated basis
equal to:

 

(i) the sum, without duplication (including without duplication of any
adjustments made pursuant to Section 6.8(f)), of the amounts for such period of:

 

(a) Consolidated Net Income, plus

 

(b) Consolidated Interest Expense, plus

 

(c) provisions for taxes based on income, plus

 

(d) total depreciation expense, plus

 

(e) total amortization expense, plus

 

(f) non-recurring expenses and losses (to be offset by any corresponding income
or gains) resulting from Company’s sale of the Divested Business, including
personnel costs, lease costs for Company’s location at 7400 49th Avenue North,
New Hope, MN 55428, and the buy-back of certain accounts receivable, in each
case as approved by Administrative Agent, incurred prior to September 30, 2014,
and in an amount to be determined after completion of financial statements for
the Fiscal Quarter of the Company ending on June 30, 2014 (provided that the
cash outlay in connection therewith on and after July 1, 2014 shall not exceed
an aggregate amount of Eight Million Dollars ($8,000,000)); plus

 

(g) one-time reasonable and documented out-of-pocket physical moving expenses
and transportation expenses relating to the relocation of certain customers from
Company’s warehouse at 10300 Sanden Road, Suite 100, Dallas, Texas 75081 to
Company’s warehouse at 175 Heritage Drive, Pataskala, Ohio 43062 incurred during
the Fiscal Quarters ending June 30, 2014 and September 30, 2014, in an aggregate
amount not to exceed Five Hundred Thousand Dollars ($500,000), plus

 

(h) (i) one-time out-of-pocket expenses incurred during the Fiscal Quarters
ending June 30, 2014 and September 30, 2014 and relating to the amendment of the
Existing Indebtedness and related refinancing of debt, including advisory, legal
and consulting fees, and the write-off of unamortized prepayment fees, in an
aggregate amount not to exceed One Million Two Hundred Fifty Thousand Dollars
($1,250,000) and (ii) one-time out-of-pocket expenses incurred during the Fiscal
Quarter ending December 31, 2014 and relating to the Restatement Date
Transactions, including advisory, legal and consulting fees, in an aggregate
amount not to exceed Four Million Dollars ($4,000,000), plus

 

(i) one-time expenses resulting from credits issued to vendors relating to
services previously rendered in an aggregate amount not to exceed (i) One
Million Six Hundred Thousand Dollars ($1,600,000) incurred during the Fiscal
Quarters ending June 30, 2014 and September 30, 2014 and (ii) Six Hundred
Thousand Dollars ($600,000) during the Fiscal Quarter ending December 31, 2014,
plus

 

 

 
7

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(j) non-cash expense resulting from the mark-to-market adjustment relating to
preferred Capital Stock of Company, plus

 

(k) any amount deducted from Consolidated Net Income resulting from any non-cash
grant of Capital Stock to any members of the management of Company, in an
aggregate amount not to exceed Four Million Dollars ($4,000,000) in any Fiscal
Year, plus

 

(l) losses resulting from fluctuations in currency exchange rates, plus

 

(m) non-cash losses from extraordinary, non-recurring items for such period,
plus

 

(n) non-cash items decreasing Consolidated Net Income for such period,

 

minus (ii) the sum, without duplication of the amounts for such period of:

 

(a) non-Cash items increasing Consolidated Net Income for such period (excluding
any such non Cash item to the extent it represents the reversal of an accrual or
reserve for potential Cash item in any prior period), plus

 

(b) interest income, plus

 

(c) gains resulting from fluctuations in currency exchange rates, plus

 

(d) non-cash gains from extraordinary, non-recurring items for such period, plus

 

(e) non-cash income resulting from the mark-to-market adjustment relating to
preferred Capital Stock of Company, plus

 

(f) other income,

 

plus (iii) the sum, without duplication of the amounts for such period of:

 

(a) non-cash losses resulting from fluctuations in currency exchange rates, plus

 

(b) non-cash losses from extraordinary, non-recurring items for such period,
plus

 

(c) the add-backs and synergies scheduled on Annex A, plus

 

(d) one-time expenses incurred by the Company and Fifth Gear Sellers in
connection with the Fifth Gear Acquisition (both before and after, but within
thirty (30) days, of the Fifth Gear Acquisition.

 

 

 
8

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

Notwithstanding the foregoing, it is acknowledged and agreed that for all
purposes under this Agreement, Consolidated Adjusted EBITDA shall be deemed to
be the amount set forth in the table below for the periods indicated therein.

 

Fiscal Quarter ending March 31, 2014

 

$6,409,000

Fiscal Quarter ending June 30, 2014

 

$2,794,000

Fiscal Quarter ending September 30, 2014

 

$4,605,000

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Company and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment or which should otherwise be capitalized” or
similar items reflected in the consolidated statement of cash flows of Company
and its Subsidiaries.

 

“Consolidated Cash Interest Expense” means, subject to Section 6.8(f), for any
period, Consolidated Interest Expense for such period based upon GAAP, excluding
any paid-in-kind interest, amortization of deferred financing costs, and any
realized or unrealized gains or losses attributable to Interest Rate Agreements.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Company and its Subsidiaries on a consolidated basis that may properly
be classified as current assets in conformity with GAAP, excluding Cash and Cash
Equivalents and any assets of the Divested Business that were sold on the
Closing Date pursuant to the Divested Business Agreement.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Company and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt and any liabilities of the
Divested Business that were transferred on the Closing Date pursuant to the
Divested Business Agreement.

 

“Consolidated EBITDA” means, subject to Section 6.8(f), for any period, an
amount determined for Company and its Subsidiaries on a consolidated basis equal
to

 

(i) the sum, without duplication (including without duplication of any
adjustments made pursuant to Section 6.8(f)) of the amounts for such period of:

 

(a) Consolidated Net Income, plus

 

(b) Consolidated Interest Expense, plus

 

(c) provisions for taxes based on income, plus

 

(d) total depreciation expense, plus

 

(e) total amortization expense, plus

 

(f) non-cash items decreasing Consolidated Net Income for such period, plus

 

(g) one-time expenses incurred by Company and Fifth Gear Sellers in connection
with the Fifth Gear Acquisition (both before and after closing of the Fifth Gear
Acquisition), plus

 

 

 
9

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(h) any amount deducted from Consolidated Net Income resulting from any non-cash
grant of Capital Stock to any members of the management of Company, in an
aggregate amount not to exceed Four Million Dollars ($4,000,000) in any Fiscal
Year, plus

 

(i) software development expenses incurred by the Fifth Gear Seller between
October 1, 2014, through the closing of the Fifth Gear Acquisition,

 

minus (ii) the sum, without duplication of the amounts for such period of:

 

(a) non-Cash items increasing Consolidated Net Income for such period (excluding
any such non Cash item to the extent it represents the reversal of an accrual or
reserve for potential Cash item in any prior period), plus

 

(b) interest income, plus

 

(c) gains resulting from fluctuations in currency exchange rates, plus

 

(d) non-cash gains from extraordinary, non-recurring items for such period, plus

 

(e) other income.

 

Notwithstanding the foregoing, it is acknowledged and agreed that for all
purposes of this Agreement, Consolidated EBITDA shall be deemed to be in the
amount of $3,434,000 for the Fiscal Quarter ending September 30, 2014.

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
determined for Company and its Subsidiaries on a consolidated basis equal to:
(i) the sum, without duplication, of the amounts for such period of
(a) Consolidated EBITDA, plus (b) interest income, plus (c) other income
(excluding any gains or losses attributable to Asset Sales and non-cash other
income), plus (d) the Consolidated Working Capital Adjustment, minus (ii) the
sum, without duplication, of the amounts for such period of (a) voluntary and
scheduled repayments of Consolidated Total Debt, plus (b) Consolidated Capital
Expenditures to the extent permitted to be incurred hereunder (net of any
proceeds of (x) Net Asset Sale Proceeds to the extent reinvested in accordance
with Section 2.13(a), (y) Net Insurance/Condemnation Proceeds to the extent
reinvested in accordance with Section 2.13(b), and (z) any proceeds of related
financings with respect to such expenditures), plus (c) Consolidated Cash
Interest Expense, plus (d) provisions for current taxes based on income of
Company and its Subsidiaries and payable in cash with respect to such period,
plus (e) any adjustments made to Consolidated EBITDA pursuant to Section 6.8(f)
in connection with the Fifth Gear Acquisition, plus (f) the amount of the items
set forth in Section (i)(f), (g), (h) and (i) in the definition of Consolidated
EBITDA.

 

“Consolidated Fixed Charges” means, subject to Section 6.8(f) (including in
respect of the Divested Business and the Fifth Gear Acquisition), for any
period, the sum, without duplication, of the amounts determined for Company and
its Subsidiaries on a consolidated basis equal to (i) Consolidated Cash Interest
Expense, (ii) scheduled payments of principal on Consolidated Total Debt, (iii)
Consolidated Capital Expenditures, (iv) the current portion of taxes provided
for with respect to such period in accordance with GAAP, and (v) Restricted
Junior Payments paid in cash to any Person (other than a Credit Party) during
such period; provided, that, with respect to clause (iii) of this definition,
for the purposes of determining compliance with Section 6.8(b), Consolidated
Capital Expenditures in an amount up to $1,000,000 shall be excluded from the
calculation of Consolidated Fixed Charges for each of the Fiscal Quarters ending
March 31, 2015, June 30, 2015 and September 30, 2015.

 

 

 
10

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

“Consolidated Interest Expense” means, subject to Section 6.8(f), for any
period, total interest expense (including that portion attributable to Capital
Leases in accordance with GAAP and capitalized interest) of Company and its
Subsidiaries on a consolidated basis with respect to all outstanding
Consolidated Total Debt, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and net costs under Interest Rate
Agreements, but excluding, however, any amounts referred to in Section 2.10(d)
payable on or before the Closing Date.

 

“Consolidated Net Income” means, subject to Section 6.8(f) (including in respect
of the Divested Business and the Fifth Gear Acquisition), for any period,
(i) the net income (or loss) of Company and its Subsidiaries on a consolidated
basis for such period taken as a single accounting period determined in
conformity with GAAP, minus (without duplication) (ii) the sum of (a) the income
(or loss) of any Person (other than a Subsidiary of Company) in which any other
Person (other than Company or any of its Subsidiaries) has a joint interest,
plus (b) the income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of Company or is merged into or consolidated with Company or any of
its Subsidiaries or that Person’s assets are acquired by Company or any of its
Subsidiaries, plus (c) the income of any Subsidiary of Company to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Subsidiary, plus (d) any
gains or losses attributable to Asset Sales or returned surplus assets of any
Pension Plan, plus (e) (to the extent not included in clauses (a) through (d)
above) any net extraordinary gains or net extraordinary losses.

 

“Consolidated Total Debt” means, subject to Section 6.8(f), as at any date of
determination, the aggregate stated balance sheet amount of all Indebtedness of
Company and its Subsidiaries determined on a consolidated basis in accordance
with GAAP, but shall exclude preferred Capital Stock of the Company issued and
outstanding on the Closing Date.

 

“Consolidated Working Capital” means, as at any date of determination, the
excess or deficiency of Consolidated Current Assets over Consolidated Current
Liabilities.

 

“Consolidated Working Capital Adjustment” means, for any period of determination
on a consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

 

“Continuing” or “Continuance” means (i) with respect to a Default, the
occurrence of a Default that neither has been cured in accordance with the
Credit Documents nor has become an Event of Default, and (ii) with respect to an
Event of Default, the occurrence of an Event of Default that has not expressly
been waived in writing by the Persons required in accordance with Section 10.5

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Contributing Guarantors” as defined in Section 7.2.

 

“Controlled Account” means a Deposit Account of a Credit Party which is subject
to the sole dominion and control of the Collateral Agent, for the benefit of the
Secured Parties, in accordance with the terms of the Pledge and Security
Agreement.

 

 

 
11

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Credit Party pursuant to Section 5.10.

 

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Fee Letter, the Reaffirmation Agreement and all other documents,
instruments or agreements executed and delivered by a Credit Party for the
benefit of any Agent or any Lender in connection herewith.

 

“Credit Party” means each Person (other than any Agent or any Lender or any
other representative thereof) from time to time party to a Credit Document.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Rate” means any interest payable pursuant to Section 2.9.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Divested Business” means the business and assets of Company and its
Subsidiaries conveyed, sold, transferred or otherwise disposed of pursuant to
the Divested Business Documents.

 

“Divested Business Agreement” means that certain Asset Purchase Agreement, dated
as of the Closing Date, by and among Company and certain of its Subsidiaries, as
sellers, and Wynit Distribution, LLC, WD Encore Software, LLC, WD Navarre
Distribution, LLC, WD Navarre Digital Services, LLC, WD Navarre Canada, ULC and
WD Navarre Holdings, LLC, as purchasers, as it may be amended, supplemented or
otherwise modified from time to time in accordance with this Agreement.

 

“Divested Business Documents” means, collectively, the Divested Business
Agreement, and all other documents to be executed or delivered in connection
with the consummation of the transactions contemplated thereby.

 

“Divested Business Note” means that certain Secured Promissory Note, dated as of
July 9, 2014, executed by the purchasers under the Divested Business Agreement
in favor of Company in the original principal amount of $10,000,000.

 

“Documentation Agent” as defined in the preamble hereto.

 

“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act (Pub. L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

 

 
12

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), (ii) any commercial bank, insurance company,
investment or mutual fund or other entity who is an “accredited investor” (as
defined in Regulation D under the Securities Act), who is approved by
Administrative Agent, such approval not to be unreasonably withheld, conditioned
or delayed, and (iii) any other Person (other than a natural Person) approved by
Administrative Agent, such approval not to be unreasonably withheld, conditioned
or delayed; provided, that, no Person shall be an Eligible Assignee that fails
or refuses to join, acknowledge and agree to the Intercreditor Agreement;
provided, further, that (x) neither (A) Company nor any Affiliate of Company nor
(B) any Person who beneficially owns more than ten percent (10.0%) of the voting
and/or economic interest in the Capital Stock of Company (on a fully diluted
basis) nor any Affiliate of any such Person shall, in any event, be an Eligible
Assignee and (y) no Person owning or controlling any trade debt or Indebtedness
of any Credit Party other than the Obligations or any Capital Stock of any
Credit Party (in each case, unless approved by the Administrative Agent) shall,
in any event, be an Eligible Assignee.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, Company, any of its Subsidiaries or any of their
respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to Company or any of its Subsidiaries or any Facility.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member. Any former ERISA Affiliate of Company or any of its Subsidiaries shall
continue to be considered an ERISA Affiliate of Company or any such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of Company or such Subsidiary and with respect to liabilities
arising after such period for which Company or such Subsidiary could be liable
under the Internal Revenue Code or ERISA.

 

 

 
13

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty day notice to the PBGC has
been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(d) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 430(j) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by
Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Company, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Company, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (vii) the withdrawal of Company, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefor, or the receipt by Company,
any of its Subsidiaries or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Section 4241 or 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act
or omission which could give rise to the imposition on Company, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (ix) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (x) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a Lien
pursuant to Section 401(a)(29) or 430(k) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan.

 

“Event of Default” means each of the conditions or events set forth in Section
8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Existing Cash Collateralized Letters of Credit” means letters of credit
provided Wells Fargo Capital Finance, LLC and outstanding on the Closing Date,
which shall be cash collateralized in an aggregate amount equal to $660,000 on
the Closing Date.

 

“Existing Indebtedness” means Indebtedness and other obligations outstanding
under that certain Credit Agreement, dated as of November 12, 2009, among
Company, certain Subsidiaries of Company, the lenders party thereto and Wells
Fargo Capital Finance, LLC, as agent for such lenders, as amended prior to the
Closing Date.

 

“Extraordinary Receipts” means any payments received by Company or any of its
Subsidiaries not in the ordinary course of business consisting of (a) proceeds
of judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action, (b) pension plan reversions, and (c) any
purchase price adjustment (other than a working capital adjustment) received in
connection with any purchase agreement (including without limitation the
Divested Business Documents and the Fifth Gear Acquisition Documents), in each
case net of reasonable fees, commissions and expenses (including taxes paid or
payable to any taxing authorities) required to be paid by Company or such
Subsidiary in connection with the events described in clauses (a) through (b)
above.

 

 

 
14

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

“Fair Share Contribution Amount” as defined in Section 7.2.

 

“Fair Share” as defined in Section 7.2.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date hereof (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any regulations
or official interpretations thereof (including any Revenue Ruling, Revenue
Procedure, notice or similar guidance issued by the Internal Revenue Service
thereunder as a precondition to relief or exemption from Taxes under such
provisions).

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (ii) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to GLAS or any financial institution selected
by Administrative Agent on such day on such transactions as determined by
Administrative Agent.

 

“Fee Letter” means that certain amended and restated fee letter agreement dated
as of the Restatement Date between Company and Administrative Agent.

 

“Fifth Gear” has the meaning set forth in the Recitals.

 

“Fifth Gear Acquisition” has the meaning set forth in the Recitals.

 

“Fifth Gear Acquisition Agreement” has the meaning set forth in the Recitals.

 

“Fifth Gear Acquisition Documents” means, collectively, the Fifth Gear
Acquisition Agreement and all other documents to be executed or delivered in
connection with the consummation of the transactions contemplated thereby.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Company that such financial statements fairly
present, in all material respects, the financial condition of Company and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.

 

 

 
15

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

“Financial Plan” as defined in Section 5.1(i).

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

 

“Fiscal Quarter” means a fiscal quarter of the Company and its Subsidiaries.

 

“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
March 31 of each calendar year.

 

“Fixed Charge Coverage Ratio” means the ratio as of the last day of (i) the
first Fiscal Quarter ending after the Closing Date of (a) Consolidated Adjusted
EBITDA for such Fiscal Quarter, to (b) Consolidated Fixed Charges for such
Fiscal Quarter, (ii) the second Fiscal Quarter ending after the Closing Date of
(a) Consolidated Adjusted EBITDA for the two Fiscal Quarters period ending on
such date, to (b) Consolidated Fixed Charges for such two Fiscal Quarters, (iii)
the third Fiscal Quarter period ending after the Closing Date of (a)
Consolidated Adjusted EBITDA for the three Fiscal Quarter period ending on such
date, to (b) Consolidated Fixed Charges for such three Fiscal Quarter period,
and (iv) any other Fiscal Quarter of (a) Consolidated Adjusted EBITDA for the
four-Fiscal Quarter period then ending, to (b) Consolidated Fixed Charges for
such four-Fiscal Quarter period.

 

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Funding Guarantors” as defined in Section 7.2.

 

“Funding Notice” means a notice substantially in the form of Exhibit A.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

 

“Garrison Capital” means Garrison Capital LLC, a Delaware limited liability
company.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Grantor” as defined in the Pledge and Security Agreement.

 

 

 
16

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

“Guaranteed Obligations” as defined in Section 7.1.

 

“Guarantor” means each Guarantor Subsidiary and any other Person that may
guaranty the Obligations from time to time.

 

“Guarantor Subsidiary” means each Subsidiary of Company (other than any Foreign
Subsidiary that is a CFC).

 

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

 

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

“Historical Financial Statements” means, (a) as of the Closing Date, (i) the
audited financial statements of Company and its Subsidiaries, for the Fiscal
Year ended March 31, 2014 consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Year, and (ii) for the interim period from March 31, 2014 to the Closing
Date, internally prepared, unaudited financial statements of Company and its
Subsidiaries, consisting of a balance sheet and the related consolidated
statements of income, stockholders’ equity and cash flows for each quarterly
period completed prior to forty-six (46) days before the Closing Date, in the
case of clauses (a)(i) and (a)(ii), certified by the chief financial officer of
Company that they fairly present, in all material respects, the financial
condition of Company and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject, if applicable, to changes resulting from audit and normal year-end
adjustments, and (b) as of the Restatement Date, (i) the audited financial
statements of the Fifth Gear Sellers, for their fiscal year ended December 31,
2013 consisting of balance sheets and the related consolidated statements of
income, stockholders’ equity and cash flows for such fiscal year, and (ii) for
the interim period from January 1, 2014 through September 30, 2014, internally
prepared, unaudited financial statements of the Fifth Gear Sellers, consisting
of a balance sheet and the related consolidated statements of income,
stockholders’ equity and cash flows for each quarterly period, in the case of
clauses (b)(i) and (b)(ii), that fairly present, in all material respects, the
financial condition of the Fifth Gear Sellers as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject, if applicable, to changes resulting from audit and normal year-end
adjustments.

 

“Increased Cost Lenders” as defined in Section 2.22.

 

 

 
17

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

“Indebtedness,” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA);
(v) any obligation incurred for all or any part of the deferred purchase price
(including, without limitation, any seller financing, any purchase price
adjustment or any earn-out obligation or similar obligation); (vi) all
indebtedness secured by any Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is nonrecourse to the credit of that Person; (vii) the
face amount of any letter of credit issued for the account of that Person or as
to which that Person is otherwise liable for reimbursement of drawings;
(viii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (ix) any obligation of such Person the primary purpose or intent of
which is to provide assurance to an obligee that the obligation of the obligor
thereof will be paid or discharged, or any agreement relating thereto will be
complied with, or the holders thereof will be protected (in whole or in part)
against loss in respect thereof; (x) any liability of such Person for an
obligation of another through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (xi), the primary purpose
or intent thereof is as described in clause (viii) above; and (xii) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, including, without limitation, any Interest Rate
Agreement, whether entered into for hedging or speculative purposes.
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture (other than a joint venture that is itself a corporation or a
limited liability company) in which such Person is a general partner or a joint
venturer, except to the extent such Person’s liability for such Indebtedness is
otherwise limited and only to the extent such Indebtedness would be included in
the calculation of Consolidated Total Debt.

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Loans or the use or intended use of the proceeds thereof, or any
enforcement of any of the Credit Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); or (ii) any Environmental Claim or any Hazardous Materials Activity
relating to or arising from, directly or indirectly, any past or present
activity, operation, land ownership, or practice of Company or any of its
Subsidiaries.

 

 

 
18

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

“Indemnitee” as defined in Section 10.3.

 

“Indemnitee Agent Party” as defined in Section 9.6.

 

“Installment” as defined in Section 2.11.

 

“Installment Date” as defined in Section 2.11.

 

“Intercreditor Agreement” means that certain Second Amended and Restated
Intercreditor Agreement, dated as of the date hereof, by and among the Lenders
and the Administrative Agent, as acknowledged and agreed to by Company, which
amends and restates the Intercreditor Agreement (as defined in the Original
Credit Agreement), as may be further amended, restated or otherwise modified
from time to time.

 

“Interest Payment Date” means the last day of each Fiscal Quarter, commencing on
the first such date to occur after the Closing Date, and the final maturity date
of such Loan.

 

“Interest Period” means, in connection with a LIBOR Rate Loan, an interest
period of one month, (i) initially, commencing on the Closing Date, with respect
to Closing Date Term Loans, or the Restatement Date, with respect to Restatement
Date Term Loans, and in each such case ending on the last Business Day of the
month during which such Loans were made; (ii) thereafter, each Interest Period
shall begin on the last Business Day of a calendar month and shall, subject to
clause (iii) of this definition, end on the last Business Day of a calendar
month; and (iii) no Interest Period shall extend beyond the Term Loan Maturity
Date.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is (i) for the purpose
of hedging the interest rate exposure associated with Company’s and its
Subsidiaries’ operations, (ii) approved by Administrative Agent, and (iii) not
for speculative purposes.

 

“Interest Rate Determination Date” means (1) with respect to any Interest
Period, the date that is two (2) Business Days prior to the first day of such
Interest Period or (ii) with respect to any determination of the Adjusted LIBOR
Rate for purposes of the Base Rate definition, the current Business Day (or if
the current day is not a Business Day, the most recent Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Company or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than a Guarantor Subsidiary); (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Company from any Person (other than Company or any
Guarantor Subsidiary), of any Capital Stock of such Person; and (iii) any direct
or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contributions by Company or any of
its Subsidiaries to any other Person (other than Company or any Guarantor
Subsidiary), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business. The amount of any Investment shall be
the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write ups, write
downs or write offs with respect to such Investment.

 

 

 
19

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

“Landlord Personal Property Collateral Access Agreement” means a Landlord Waiver
and Consent Agreement substantially in the form of Exhibit H with such
amendments or modifications as may be approved by Collateral Agent.

 

“Lead Arranger” as defined in the preamble hereto.

 

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Collateral Agent in its sole discretion as not
being required to be included in the Collateral.

 

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

 

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter or any
other date of determination of (i) Consolidated Total Debt as of such day, to
(ii) Consolidated Adjusted EBITDA for the four Fiscal Quarter period ending on
such date (or if such date of determination is not the last day of a Fiscal
Quarter, for the four-Fiscal Quarters period ending as of the most recently
concluded Fiscal Quarter).

 

“LIBOR Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.

 

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.

 

“Loan” means any Term Loan.

 

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business operations, properties,
assets, condition (financial or otherwise) or prospects of Company and its
Subsidiaries taken as a whole; (ii) a significant portion of the industry or
business segment in which Holding or its Subsidiaries operate or rely upon if
such effect or development is reasonably likely to have a material adverse
effect on Company and its Subsidiaries taken as a whole; (iii) the ability of
any Credit Party to fully and timely perform its Obligations; (iv) the legality,
validity, binding effect, or enforceability against a Credit Party of a Credit
Document to which it is a party; (iv) the rights, remedies and benefits
available to, or conferred upon, any Agent and any Lender or any Secured Party
under any Credit Document; or (v) the perfection or priority of any Liens
granted to any Agent in or to Collateral with a value in excess of $100,000.

 

 

 
20

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

“Material Contract” means (i) any contract or other arrangement to which Company
or any of its Subsidiaries is a party (other than the Credit Documents) for
which breach, nonperformance, cancellation or failure to renew would reasonably
be expected to have a Material Adverse Effect, (ii) each contract and
arrangement listed on Schedule 4.15, (iii) the Divested Business Agreement and
(iv) the Fifth Gear Acquisition Agreement.

 

“Material Leasehold Property” means any Leasehold Property that is the chief
executive office of any Credit Party, where any books and records of any Credit
Party are located, or where a material portion of the Collateral is located (as
reasonably determined by the Administrative Agent).

 

“Material Real Estate Asset” means (i) any fee owned Real Estate Asset having a
fair market value in excess of $500,000 as of the date of the acquisition
thereof, or (ii) any Real Estate Asset that the Requisite Lenders have
determined is material to the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Company or any Subsidiary
thereof, including Company and any listed on Schedule 1.1.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage” means a Mortgage substantially in the form of Exhibit J, as it may be
amended, supplemented or otherwise modified from time to time.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Company and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable month, Fiscal Quarter or Fiscal Year and
for the period from the beginning of the then current Fiscal Year to the end of
such period to which such financial statements relate with comparison to and
variances from the immediately preceding period and budget.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments received by Company or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale to the extent paid or payable to non-Affiliates, including
(a) income or gains taxes payable by the seller as a result of any gain
recognized in connection with such Asset Sale during the tax period the sale
occurs, (b) payment of the outstanding principal amount of, premium or penalty,
if any, and interest on any Indebtedness (other than the Loans) that is secured
by a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale, and (c) a reasonable
reserve for any indemnification payments (fixed or contingent) attributable to
seller’s indemnities and representations and warranties to purchaser in respect
of such Asset Sale undertaken by Company or any of its Subsidiaries in
connection with such Asset Sale; provided that upon release of any such reserve,
the amount released shall be considered Net Asset Sale Proceeds.

 

 

 
21

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Company or any of its Subsidiaries (a) under
any casualty, business interruption or “key man” insurance policies in respect
of any covered loss thereunder, or (b) as a result of the taking of any assets
of Company or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus
(ii) (a) any actual and reasonable costs incurred by Company or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Company or such Subsidiary in respect thereof, and (b) any bona fide direct
costs incurred in connection with any sale of such assets as referred to in
clause (i)(b) of this definition to the extent paid or payable to
non-Affiliates, including income taxes payable as a result of any gain
recognized in connection therewith.

 

“Non-US Lender” as defined in Section 2.19(c).

 

“Note” means a Closing Date Term Loan Note or a Restatement Date Term Loan Note.

 

“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), the Lenders or any of
them, under any Credit Document or Interest Rate Agreement (including, without
limitation, with respect to the Closing Date Term Loans, the Restatement Date
Term Loans, any Protective Advances, and obligations owed under an Interest Rate
Agreement to any Person who was a Lender or an Affiliate of a Lender at the time
such Interest Rate Agreement was entered into), whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Credit Party, would have accrued on any Obligation, whether or
not a claim is allowed against such Credit Party for such interest in the
related bankruptcy proceeding), reimbursement of fees, expenses, indemnification
or otherwise.

 

“Obligee Guarantor” as defined in Section 7.7.

 

“Ordinary Course of Business” or “ordinary course of business” means, in respect
of any transaction involving any Credit Party or any Subsidiary of any Credit
Party, the ordinary course of such Person’s business, as undertaken by such
Person in good faith.

 

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document.

 

“Patriot Act” as defined in Section 4.26.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

 

 
22

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Perfection Certificate” means a certificate in form satisfactory to Collateral
Agent that provides information with respect to the personal or mixed property
of each Credit Party.

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

 

“Permitted Acquisition” means any acquisition after the Restatement Date by
Company or any of its wholly-owned Subsidiaries, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Capital
Stock of, or a business line or unit or a division of, any Person that is
incorporated, formed or organized in the United States; provided,

 

(b)     immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;

 

(c)     all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

 

(d)     in the case of the acquisition of Capital Stock, all of the Capital
Stock (except for any such Securities in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued by such
Person or any newly formed Subsidiary of Company in connection with such
acquisition shall be owned 100% by Company or a Subsidiary thereof, and Company
shall have taken, or caused to be taken, as of the date such Person becomes a
Subsidiary of Company, each of the actions set forth in Sections 5.10 and/or
5.11, as applicable;

 

(e)     Company and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.8 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter most recently ended
(as determined in accordance with Section 6.8(d));

 

(f)     Company shall have delivered to Administrative Agent, (i) promptly when
available, drafts of term sheets, commitment letters or other relevant proposals
with respect to such acquisition, (ii) at least thirty (30) Business Days prior
to such proposed acquisition, a Compliance Certificate evidencing compliance
with Section 6.8 on a pro forma basis as required under clause (d) above,
together with all relevant financial information with respect to such acquired
assets, including, without limitation, the aggregate consideration for such
acquisition and any other information required to demonstrate pro forma
compliance with Section 6.8, (iii) at least ten (10) Business Days prior to such
proposed acquisition, a due diligence package reasonably satisfactory to
Administrative Agent, (iv) at least five (5) Business Days prior to such
proposed acquisition, drafts of all material acquisition documents and (v)
promptly once available, final executed copies of all material acquisition
documents;

 

(g)     any Person or assets or division as acquired in accordance herewith (y)
shall be the type of business (or assets used in a type of business) permitted
to be engaged in by the Credit Parties and their Subsidiaries pursuant to
Section 6.13 hereto and (z) for the four quarter period most recently ended
prior to the date of such acquisition, shall have generated earnings before
income taxes, depreciation, and amortization during such period that shall
exceed zero (calculated in substantially the same manner as Consolidated
Adjusted EBITDA is calculated);

 

 

 
23

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(h)     such acquisition shall not be a “hostile” acquisition and the
acquisition shall have been approved by (a) the board of directors, shareholders
or other governing body or controlling Person of the Person acquired or the
Person from whom such assets or division is acquired and (b) the Board of
Directors of the applicable Credit Party;

 

(i)     Collateral Agent, on behalf of the Lenders, shall have received (or
shall receive in connection with the closing of such acquisition) a First
Priority perfected security interest in all property (including, without
limitation, Capital Stock) acquired with respect to Target (and in the Capital
Stock issued and outstanding in Target);

 

(j)     on or prior to the date of such proposed acquisition, Administrative
Agent shall have received, in form and substance reasonably satisfactory to
Administrative Agent, copies of the acquisition agreement and related agreements
and instruments, and all opinions, certificates, lien search results and other
documents reasonably requested by Administrative Agent; and

 

(k)     the aggregate consideration (including any Indebtedness incurred or
assumed (including under Section 6.1(c) and the maximum amount of any contingent
obligations) paid in connection with such proposed acquisition in connection
with such acquisition) and any other Permitted Acquisition shall not exceed an
amount equal to Forty Million Dollars ($40,000,000) in the aggregate since the
Closing Date; and

 

(l)     after giving effect to the proposed acquisition (including after giving
effect to any Indebtedness incurred, assumed or owing (whether on a non-recourse
basis or otherwise) by Company or any of its Subsidiaries immediately after the
consummation of the such acquisition), Consolidated Total Debt shall not in any
event exceed the lesser of (i) 4.00 times the trailing twelve months
Consolidated Adjusted EBITDA or (ii) the ratio specified in Section 6.8(c) for
the then-current Fiscal Quarter, in each case as determined in accordance with
Section 6.8(e) as of the last day of the most recently ended month for which
financial statements have been delivered pursuant to Section 5.1(a) and taking
into account any Indebtedness under Section 6.1(c).

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Phase I Report” means, with respect to any Facility, a report that (i) conforms
to the ASTM Standard Practice for Environmental Site Assessments: Phase I
Environmental Site Assessment Process, E 1527, (ii) was conducted no more than
six months prior to the date such report is required to be delivered hereunder,
by one or more environmental consulting firms reasonably satisfactory to
Administrative Agent, (iii) includes an assessment of asbestos containing
materials at such Facility, (iv) is accompanied by (a) an estimate of the
reasonable worst case cost of investigating and remediating any Hazardous
Materials Activity identified in the Phase I Report as giving rise to an actual
or potential material violation of any Environmental Law or as presenting a
material risk of giving rise to a material Environmental Claim, and (b) a
current compliance audit setting forth an assessment of Company’s, its
Subsidiaries’, and such Facility’s current and past compliance with
Environmental Laws and an estimate of the cost of rectifying any non-compliance
with current Environmental Laws identified therein and the cost of compliance
with reasonably anticipated future Environmental Laws identified therein.

 

 

 
24

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

“Pledge and Security Agreement” means the Pledge and Security Agreement, dated
as of the Closing Date, executed in favor of Collateral Agent by Company and
each Guarantor as of the Closing Date, and to be executed or joined by each
Guarantor after the Closing Date and reaffirmed by all parties thereto on the
Restatement Date, as it may be amended, supplemented or otherwise modified from
time to time.

 

“Prepayment Premium” has the meaning set forth in Section 2.12(d).

 

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 70% of the nation’s largest banks), as in effect from
time to time, provided that Agent may elect to determine the Prime Rate from
another publication or database at any time and from time to time. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. Agent or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

 

“Principal Office” means Administrative Agent’s “Principal Office” as set forth
on Appendix B, or such other office as Administrative Agent may from time to
time designate in writing to Company and each Lender; provided, however, that
for the purpose of making any payment on the Obligations or any other amount due
hereunder or any other Credit Document, the Principal Office of Administrative
Agent shall be 1350 Avenue of the Americas, 9th Floor, New York, New York (or
such other location within the City and State of New York as Administrative
Agent may from time to time designate in writing to Company and each Lender).

 

“Projections” as defined in Section 4.8.

 

“Pro Rata Share” means, as of any date of determination, with respect to all
payments, computations and other matters relating to the (a) Closing Date Term
Loan of any Lender, the percentage obtained by dividing (i) the outstanding
principal amount of the Closing Date Term Loans of such Lender, by (ii) the
aggregate outstanding principal amount of the Closing Date Term Loans of all
Lenders, (b) Restatement Date Term Loan of any Lender, the percentage obtained
by dividing (i) the outstanding principal amount of the Restatement Date Term
Loans of such Lender, by (ii) the aggregate outstanding principal amount of the
Restatement Date Term Loans of all Lenders, and (c) Term Loans of any Lender,
the percentage obtained by dividing (i) the outstanding principal amount of the
Term Loans of such Lender, by (ii) the aggregate outstanding principal amount of
the Term Loans of all Lenders; provided, that, unless the context of such term’s
use provides otherwise, clause (c) of this definition shall apply.

 

“Protective Advance” as defined in Section 9.9.

 

“Reaffirmation Agreement” means that certain Ratification and Reaffirmation
Agreement, dated as of the Restatement Date, pursuant to which the Credit
Parties ratify and reaffirm their obligations under the Credit Documents to
which they are a party on the Restatement Date, as the same may be amended,
restated or otherwise modified from time to time in accordance with its terms.

 

 

 
25

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

 

“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Collateral Agent.

 

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in
Administrative Agent’s reasonable discretion, to give constructive notice of
such Leasehold Property to third party purchasers and encumbrancers of the
affected real property.

 

“Register” as defined in Section 2.6(b).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Replacement Lender” as defined in Section 2.22.

 

“Required Prepayment Date” as defined in Section 2.14(c).

 

“Requisite Lenders” means, at any time of determination, but subject to the
provisions of Section 2.21 and the Intercreditor Agreement, Lenders whose Pro
Rata Shares (calculated under clause (c) of the definition thereof) exceed fifty
percent (50.0%).

 

“Restatement Date” has the meaning set forth in the Recitals.

 

“Restatement Date Certificate” means a Restatement Date Certificate
substantially in the form of Exhibit F-2.

 

“Restatement Date Term Loan” has the meaning set forth in Section 2.2(a).

 

“Restatement Date Term Loan Commitment” means the commitment of a Lender to make
or otherwise fund a Restatement Date Term Loan and “Restatement Date Term Loan
Commitments” means such commitments of all Lenders in the aggregate. The amount
of each Lender’s Restatement Date Term Loan Commitment, if any, is set forth on
Appendix A, subject to any adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Restatement Date Term Loan
Commitments as of the Restatement Date is Sixty Five Million Dollars
($65,000,000).

 

 

 
26

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

“Restatement Date Transactions” means the disbursement of the Restatement Date
Term Loans pursuant hereto on the Restatement Date, the consummation of the
amendments to the Original Credit Agreement contained herein, the consummation
of the Fifth Gear Acquisition in accordance with the terms of the Fifth Gear
Acquisition Agreement, and the payment of fees and expenses in connection with
the foregoing.

 

“Restatement Date Transaction Costs” means the fees, costs and expenses payable
by Company or any of Company’s Subsidiaries on or before the Restatement Date in
connection with the transactions contemplated by the Credit Documents and the
Fifth Gear Acquisition Agreement, to the extent approved in writing by
Administrative Agent.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Company
now or hereafter outstanding, except (A) a non-Cash dividend or distribution
payable solely in shares of that class of Capital Stock to the holders of that
class, and (B) to the extent no Event of Default exists, any regularly scheduled
required payment of interest after March 31, 2015 under the preferred Capital
Stock of Company that is issued and outstanding on, and as in effect on, the
Closing Date; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of Capital Stock of Company now or hereafter outstanding; (iii) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of Capital Stock of
Company now or hereafter outstanding; and (iv) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in substance or legal defeasance), sinking
fund or similar payment with respect to, any Subordinated Indebtedness.

 

“RSI” means Restaurant Services, Inc., a Delaware corporation.

 

“RSI Collateral” means the following collateral that is purchased by Fifth Gear
and financed by RSI under the RSI Loan Documents: (i) all Burger King Uniform
Inventory (as defined in the RSI Loan Documents on the Restatement Date),
including without limitation, all Burger King Uniform Inventory ordered from
time to time by Fifth Gear from Approved Suppliers (as defined in the RSI Loan
Documents on the Restatement Date) for sale and distribution to Customers (as
defined in the RSI Loan Documents on the Restatement Date), (ii) all rights to
receive payment, credits and other compensation (including rebates, allowances,
and additional “factory” or “manufacturers” credits), from the Approved
Suppliers and any manufacturer, distributor or supplier of Burger King Uniform
Inventory, or from any of their subsidiaries or affiliates, with respect to the
sale of Burger King Uniform Inventory to Customers pursuant to the Distribution
Agreement (as defined in the RSI Loan Documents on the Restatement Date), (iii)
all payments and credits that RSI, Burger King Corporation and Customers owe and
may owe to Fifth Gear, in connection with the sale and distribution of Burger
King Uniform Inventory to Customers pursuant to the Distribution Agreement,
including any Surcharge (as defined in the RSI Loan Documents on the Restatement
Date), whether in the form of cash collateral, reserve, contingency or escrow
accounts, or otherwise, and (iv) the Collateral Account (as defined in the RSI
Loan Documents on the Restatement Date), and (v) all proceeds of the foregoing,
including, without limitation, proceeds of proceeds, goods received in trade,
claims and torts recoveries, insurance proceeds, refunds of insurance premiums,
and all cash and other funds held in all deposit accounts in which proceeds may
be deposited, in case of clauses (i) through (v) above, to the fullest extent
defined and described in the UCC. The foregoing notwithstanding, RSI Collateral
shall not include any Distribution Charges (as defined in the RSI Loan Documents
on the Restatement Date) and/or Freight Costs (as defined in the RSI Loan
Documents on the Restatement Date). As used herein, the term “Surcharge” means
such additional amounts Fifth Gear shall charge to each and every Customer, at
the written request of RSI, with regard to any or all of the Burger King Uniform
Inventory and as further defined in the Distribution Agreements (as defined in
the RSI Loan Documents).

 

 

 
27

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

“RSI Credit Agreement” means that certain Revolving Credit and Security
Agreement, by and between Fifth Gear and RSI, dated as of the Restatement Date
and as in effect on the Restatement Date or as amended, restated or otherwise
modified from time to time to the extent permitted by Section 6.15(b) and the
RSI Intercreditor Agreement.

 

“RSI Loan Documents” means the RSI Credit Agreement and all other documents or
agreements executed in connection therewith and in any way evidencing or
documenting the RSI Indebtedness, as the same may be amended, restated or
otherwise modified from time to time to the extent permitted by Section 6.15(b)
and the RSI Intercreditor Agreement.

 

“RSI Indebtedness” means the Indebtedness under the RSI Credit Agreement, which
may be secured by the RSI Collateral pursuant to the RSI Loan Documents, in an
aggregate principal amount not to exceed Three Million Five Hundred Thousand
Dollars ($3,500,000) and subject at all times to the RSI Intercreditor
Agreement.

 

“RSI Intercreditor Agreement” means that certain Intercreditor Agreement, dated
as of the Restatement Date, by and between the Administrative Agent and RSI, as
in effect on the Restatement Date or as amended with the written consent of the
Requisite Lenders in their sole discretion.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Company substantially in the form of Exhibit F-3.

 

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (b) such Credit Party’s capital is not
unreasonably small in relation to its business as contemplated on the Closing
Date and reflected in the Projections or with respect to any transaction
contemplated or undertaken after the Closing Date; and (c) such Person has not
incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) such Person is “solvent”
within the meaning given that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

 

 

 
28

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

“Subject Transaction” as defined in Section 6.8(i).

 

“Subordinated Indebtedness” means unsecured Indebtedness of Company and its
Subsidiaries (provided that any such Indebtedness incurred or assumed by a
Subsidiary that is not a Guarantor shall not be guaranteed by, or recourse to,
any Credit Party), which does not require any cash interest or principal
payments prior to the termination of all Commitments and the payment in full of
all Obligations (other than contingent indemnification Obligations for which no
claim has been asserted), is unsecured and is subordinated to the Obligations in
a manner and pursuant to documentation satisfactory to Administrative Agent.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than fifty percent (50.0%) of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

 

“Syndication Agent” as defined in the preamble hereto.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including any interest, additions to tax or penalties applicable thereto;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business on all or
part of the net income, profits or gains (whether worldwide, or only insofar as
such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and/or, in the case of a
Lender, its applicable lending office).

 

“Term Loan” means a Closing Date Term Loan and/or a Restatement Date Term Loan,
as the context requires, and “Term Loans” means the Closing Date Term Loans and
Restatement Date Term Loans, collectively.

 

“Term Loan Maturity Date” means the earlier of (i) November 21, 2019, and
(ii) the date that all Term Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.

 

 

 
29

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

“Terminated Lender” as defined in Section 2.22.

 

“Title Policy” as defined in Section 3.1(h).

 

“Type of Loan” means a Base Rate Loan or a LIBOR Rate Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

1.2     Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Company to Lenders pursuant to Section 5.1(a),
5.1(b) and 5.1(c) shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(e), if applicable); provided, however,
that no change in the accounting principles used in the preparation of any
financial statement hereafter adopted by the Company or any of its Subsidiaries
shall be given effect for purposes of measuring compliance with any provision of
Article 6 or any provision of this agreement governed by Leverage Ratio or other
financial covenant, unless Company, the Administrative Agent and the Requisite
Lenders agree in writing to modify such provisions to reflect such changes in
GAAP, and, unless such provisions are modified, all financial statements,
Compliance Certificates and similar documents provided hereunder shall be
provided together with a reconciliation between the calculations and amounts set
forth therein before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to in Article 6 shall be made, without giving effect
to any election under Accounting Standards Codification 825-10 (or any other
financial accounting standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Credit Party or any Subsidiary of any
Credit Party at “fair value”. Anything in this Agreement or any other Credit
Document to the contrary notwithstanding, any obligation of a Person under a
lease (whether existing as of the Closing Date or entered into after the Closing
Date) that is not (or would not be) required to be classified and accounted for
as a Capital Lease on the balance sheet of such Person under GAAP as in effect
on the Closing Date shall not be treated as a Capital Lease solely as a result
of (x) the adoption of any changes in, or (y) changes in the application of,
GAAP after the Closing Date.

 

1.3     Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

 

1.4     Rounding Any financial ratios required to be maintained or complied with
by Company or any of its Subsidiaries pursuant to this Agreement (or required to
be satisfied in order for a specific action to be permitted under this
Agreement) shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

 

 
30

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

SECTION 2.

LOANS

 

2.1     Closing Date Term Loans. Subject to the terms and conditions of the
Original Credit Agreement (including, without limitation, the satisfaction of
the conditions precedent set forth in Section 3.1 and Section 3.2 of the
Original Credit Agreement), each Original Lender severally made, on the Closing
Date, a term loan to Company in an amount equal to such lender’s commitment in
respect thereof (a “Closing Date Term Loan”). Each Closing Date Term Loan was
denominated as either a Closing Date Term Loan A (as defined in the Original
Credit Agreement) or a Closing Date Term Loan B (as defined in the Original
Credit Agreement). Without effecting a repayment or novation of any such Closing
Date Term Loan, as of the Restatement Date, the terms of the Closing Date Term
Loans A (as defined in the Original Credit Agreement) and Closing Date Term
Loans B (as defined in the Original Credit Agreement) are amended and restated
as set forth in this Agreement to eliminate the distinctions between them and
shall hereafter be deemed to be a single tranche of Term Loans called the
“Closing Date Term Loans”. Company may make only one borrowing under the
commitments in respect of the Closing Date Term Loans, which occurred on the
Closing Date, and each Lender’s commitment in respect of its Closing Date Term
Loan terminated on the Closing Date after giving effect to the funding of such
Lender’s Closing Date Term Loan on such date. Any Closing Date Term Loan repaid
or prepaid may not be reborrowed. All amounts owed hereunder with respect to the
Closing Date Term Loans shall be paid in full no later than the Term Loan
Maturity Date.

 

2.2     Restatement Date Term Loans.

 

(a)     Restatement Date Term Loan Commitments. Subject to the terms and
conditions hereof (including, without limitation, the satisfaction of the
conditions precedent set forth in Section 3.2), each Lender severally agrees to
make, on the Restatement Date, a term loan to Company in an aggregate amount not
to exceed such Lender’s Restatement Date Term Loan Commitment (each, a
“Restatement Date Term Loan”). Company may make only one borrowing under the
Restatement Date Term Loan Commitment which shall be on the Restatement Date.
Any amount borrowed under this Section 2.2(a) and subsequently repaid or prepaid
may not be reborrowed. All amounts owed hereunder with respect to the
Restatement Date Term Loans shall be paid in full no later than the Term Loan
Maturity Date. Each Lender’s Restatement Date Term Loan Commitment shall
terminate immediately and without further action on the Restatement Date after
giving effect to the funding of such Lender’s Restatement Date Term Loan
Commitment on such date.

 

(b)     Borrowing Mechanics for Restatement Date Term Loans. Each Lender shall
make its Restatement Date Term Loan available to Administrative Agent not later
than 12:00 p.m. (New York City time) on the Restatement Date, by wire transfer
of same day funds in Dollars, at Administrative Agent’s Principal Office. Upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of the Restatement Date Term Loans
available to Company on the Restatement Date by causing an amount of same day
funds in Dollars equal to the proceeds of all such Restatement Date Term Loans
received by Administrative Agent from Lenders to be credited to the account of
Company at Administrative Agent’s Principal Office or to such other account as
may be designated in writing to Administrative Agent by Company.

 

2.3     [Reserved].

 

2.4     Pro Rata Shares. All Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Commitment of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby.

 

 

 
31

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

2.5     Use of Proceeds. The proceeds of the Closing Date Term Loans made on the
Closing Date shall be applied by Company to refinance the Existing Indebtedness,
finance the general corporate purposes of Company and to pay certain fees and
expenses associated with the credit facilities described herein. The proceeds of
the Restatement Date Term Loans made on the Restatement Date shall be applied by
Company to consummate the Fifth Gear Acquisition and to pay costs and expenses
in connection therewith or for permitted capital expenditures or other corporate
purposes. No portion of the proceeds of any Loan shall be used in any manner
that causes or might cause such Loan or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X of the Board of Governors of
the Federal Reserve System or any other regulation thereof or to violate the
Exchange Act.

 

2.6     Evidence of Debt; Register; Lenders’ Books and Records; Notes.

 

(a)     Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Company to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Company, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Company’s Obligations in respect of any applicable
Loans; and provided, further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.

 

(b)     Register. Administrative Agent shall maintain at its Principal Office a
register for the recordation of the names and addresses of Lenders and the
Commitments and Loans of each Lender from time to time (the “Register”). The
Register shall be available for inspection by Company or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
Administrative Agent shall record in the Register the Commitments and the Loans,
and each repayment or prepayment in respect of the principal amount of the
Loans, and any such recordation shall be conclusive and binding on Company and
each Lender, absent manifest error; provided, failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Commitments or Company’s Obligations in respect of any Loan. Company hereby
designates the entity serving as Administrative Agent to serve as Company’s
agent solely for purposes of maintaining the Register as provided in this
Section 2.6, and Company hereby agrees that, to the extent such entity serves in
such capacity, the entity serving as Administrative Agent and its officers,
directors, employees, agents and affiliates shall, for purposes of Section 10.3,
constitute Indemnitees.

 

(c)     Notes.

 

(i)     Each Existing Lender holding a Closing Date Term Loan A Note (as defined
in the Original Credit Agreement) or a Closing Date Term Loan B Note (as defined
in the Original Credit Agreement) shall have delivered each such note to the
Administrative Agent on or before the Restatement Date for cancellation. If
requested by any Existing Lender by written notice to Company (with a copy to
Administrative Agent) at least two (2) Business Days prior to the Restatement
Date, or if requested by any Lender holding a Closing Date Term Loan at any time
thereafter, Company shall execute and deliver to such Lender (and/or, if
applicable and if so specified in such notice, to any Person who is an assignee
of such Lender pursuant to Section 10.6) on the Restatement Date (or, if such
notice is delivered after the Restatement Date, promptly after Company’s receipt
of such notice) a Note or Notes to evidence such Lender’s Closing Date Term Loan
in the form attached hereto as Exhibit B-1 (a “Closing Date Term Loan Note”).

 

 

 
32

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(ii)     If so requested by any Lender holding a Restatement Date Term Loan by
written notice to Company (with a copy to Administrative Agent) at least two (2)
Business Days prior to the Restatement Date, or at any time thereafter, Company
shall execute and deliver to such Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of such Lender
pursuant to Section 10.6) on the Restatement Date (or, if such notice is
delivered after the Restatement Date, promptly after Company’s receipt of such
notice) a Note or Notes to evidence such Lender’s Restatement Date Term Loan in
the form attached hereto as Exhibit B-2 (a “Restatement Date Term Loan Note”).

 

2.7     Interest on Loans.

 

(a)     Subject only to Section 2.17(a) and Section 2.17(b), each Term Loan
shall be a LIBOR Rate Loan.

 

(b)     Except as otherwise set forth herein, each Term Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) as follows: (i) if a LIBOR Rate Loan, at
the Adjusted LIBOR Rate plus the Applicable Margin; and (ii) if a Base Rate
Loan, at the Base Rate plus the Applicable Margin.

 

(c)     As soon as practicable after 10:00 a.m. (New York City time) on each
Interest Rate Determination Date, Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Rate Loans for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Company and each Lender.

 

(d)     Interest payable pursuant to Section 2.7(a) shall be computed on the
basis of a 360-day year, in each case for the actual number of days elapsed in
the period during which it accrues. In computing interest on any Loan, the date
of the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted from a LIBOR Rate
Loan pursuant to Section 2.17, the date of conversion of such LIBOR Rate Loan to
such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a LIBOR Rate
Loan pursuant to Section 2.17, the date of conversion of such Base Rate Loan to
such LIBOR Rate Loan, as the case may be, shall be excluded; provided, if a Loan
is repaid on the same day on which it is made, one (1) day’s interest shall be
paid on that Loan.

 

(e)     Except as otherwise expressly set forth herein, interest on each Loan
shall be payable in arrears on and to (i) each Interest Payment Date; (ii) upon
any prepayment of that Loan, whether voluntary or mandatory, to the extent
accrued on the principal amount being prepaid; and (iii) at maturity, including
final maturity.

 

2.8     [Reserved].

 

2.9     Default Interest. Upon the occurrence and during the Continuance of an
Event of Default, the principal amount of all Loans outstanding and, to the
extent not prohibited by applicable law, any interest payments on the Loans or
any fees or other amounts owed hereunder, shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable on demand at a rate that is two
percent (2.00%) per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is two percent (2.00%) per annum in excess of
the interest rate otherwise payable hereunder for Base Rate Loans); provided, in
the case of LIBOR Rate Loans, upon the expiration of the Interest Period in
effect at the time any such increase in interest rate is effective such LIBOR
Rate Loans shall thereupon become Base Rate Loans and shall thereafter bear
interest payable upon demand at a rate which is two percent (2.00%) per annum in
excess of the interest rate otherwise payable hereunder for Base Rate Loans.
Payment or acceptance of the increased rates of interest provided for in this
Section 2.9 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

 

 

 
33

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

2.10     Fees. Company agrees to pay to Agents all fees in the amounts and at
the times separately agreed upon, including, without limitation, each fee set
forth in the Fee Letter.

 

2.11     Scheduled Installments. The principal amounts of the Term Loans shall
be repaid in consecutive quarterly installments (each, an “Installment”) in the
amounts set forth below for the applicable Fiscal Quarters, with each such
installment to be made on the last day of each such Fiscal Quarter (each, an
“Installment Date”).

 

Installment Date

Aggregate Amount of Installment

December 31, 2014

$625,000

March 31, 2015

$625,000

June 30, 2015

$625,000

September 30, 2015

$625,000

December 31, 2015

$750,000

March 31, 2016

$750,000

June 30, 2016

$750,000

September 30, 2016

$750,000

December 31, 2016

$875,000

March 31, 2017

$875,000

June 30, 2017

$875,000

September 30, 2017

$875,000

December 31, 2017

$1,250,000

March 31, 2018

$1,250,000

June 30, 2018

$1,250,000

September 30, 2018

$1,250,000

December 31, 2018

$1,250,000

March 31, 2019

$1,250,000

June 30, 2019

$1,250,000

September 30, 2019

$1,250,000

 

 

The full amount of each such payment shall be applied to the Term Loans, ratably
as between the Closing Date Term Loans and the Restatement Date Term Loans. Such
Installments shall be reduced in connection with any voluntary or mandatory
prepayments of the Term Loans only to the extent provided in Section 2.14. For
the avoidance of doubt, the Term Loans, together with all other Obligations,
shall, in any event, be paid in full no later than the Term Loan Maturity Date.

 

 

 
34

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

2.12     Voluntary Prepayments/Commitment Reductions.

 

(a)     Voluntary Prepayments.

 

(i)     Any time and from time to time:

 

(A)     with respect to Base Rate Loans, Company may prepay any such Loans on
any Business Day in whole or in part, in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess of that amount; and

 

(B)     with respect to LIBOR Rate Loans, Company may prepay any such Loans on
any Business Day in whole or in part (together with any amounts due pursuant to
Section 2.17(c)) in an aggregate minimum amount of $500,000 and integral
multiples of $100,000 in excess of that amount.

 

(C)     All such prepayments shall be made upon not less than five (5) Business
Days’ prior irrevocable written notice, given to Administrative Agent by 12:00
p.m. (New York City time) on the date required (and Administrative Agent will
promptly transmit such notice to each Lender). Upon the giving of any such
notice, the principal amount of the Loans specified in such notice shall become
due and payable on the prepayment date specified therein. Any such voluntary
prepayment shall be applied as specified in Section 2.14(b).

 

(b)     [Reserved].

 

(c)     [Reserved].

 

(d)     Call Protection. If all or any part of the principal balance of any Term
Loan is repaid or prepaid pursuant to Section 2.12(a), or Section 2.13(d), and
if the provisions of Section 2.13(a) and Section 2.13(c) so require, whether or
not during the Continuance of a Default or Event of Default and whether before
or after acceleration, on or prior to the date that is two (2) years following
the Restatement Date, Company shall pay to Administrative Agent, for the benefit
of Lenders in accordance with their Pro Rata Shares in respect of the Term Loans
so repaid or prepaid, a prepayment premium (the “Prepayment Premium”) on the
amount of Term Loans so prepaid or accelerated as follows:

 

Relevant period (number of calendar months elapsed since Restatement Date)

Prepayment Premium as a percentage of the amount so prepaid

prior to 12

Two percent (2.0%)

on or after 12 and prior to 24

One percent (1.0%)

thereafter

Zero (0.0%)

 

 

 
35

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

2.13     Mandatory Prepayments/Commitment Reductions.

 

(a)     Asset Sales.

 

(i)     No later than the first Business Day following the date of receipt by
any Credit Party of any Net Asset Sale Proceeds in excess of $250,000 in the
aggregate since the Closing Date, Company shall prepay the Obligations as set
forth in Section 2.14(b) in an aggregate amount equal to such Net Asset Sale
Proceeds (which amount shall not include any Prepayment Premium on the
Obligations so prepaid); provided, that so long as no Default or Event of
Default shall have occurred and be Continuing, upon delivery of a written notice
to Administrative Agent, Company shall have the option, directly or through one
or more Subsidiaries, to invest Net Asset Sale Proceeds (the “Asset Sale
Reinvestment Amounts”) in long-term productive assets of the general type used
in the business of Company if such assets are purchased or constructed within
one hundred eighty (180) days following receipt of such Net Asset Sale Proceeds
(and so long as any such individual or aggregate investment in the amount of
$250,000 or more has been consented to by Administrative Agent); provided,
further, pending any such reinvestment all Asset Sale Reinvestment Amounts shall
be held at all times prior to such reinvestment in a Controlled Account. In the
event that the Asset Sale Reinvestment Amounts are not reinvested by Company
prior to the earlier of (i) the last day of such one hundred eighty (180) day
period, and (ii) the date of the occurrence of an Event of Default, Company
shall remit, and Administrative Agent shall apply, such Asset Sale Reinvestment
Amounts to the Obligations as set forth in Section 2.14(b). Notwithstanding
anything to the contrary set forth above, if any Net Asset Sale Proceeds
required to be prepaid under this Section 2.13(a)(i) result in the prepayment of
greater than twenty five percent (25.0%) of the outstanding Term Loans in
connection with any Asset Sale, or in the aggregate in connection with any
series of related Asset Sales, Company shall pay the applicable Prepayment
Premium in respect of all amounts so prepaid in excess of twenty five percent
(25.0%) of the outstanding Term Loans.

 

(ii)     No later than the first Business Day following the date of receipt by
any Credit Party of any Net Asset Sale Proceeds in respect of the Divested
Business Note, Company shall prepay the Obligations as set forth in Section
2.14(b) in an aggregate amount equal to such Net Asset Sale Proceeds (which
amount shall include the applicable Prepayment Premium, if any); provided, that
no such prepayment shall be required to the extent that, as of the date of
receipt of such Net Asset Sale Proceeds, no Event of Default exists under
Sections 8.1(a), 8.1(c) due to a breach of Section 6.8, 8.1(f) or 8.1(g). Any
credit received by the makers of the Divested Business Note against amounts owed
under the Divested Business Note pursuant to the terms of the Divested Business
Documents shall not be considered Net Asset Sale Proceeds for purposes of this
Section 2.13(a)(ii).

 

(b)     Insurance/Condemnation Proceeds. No later than the first Business Day
following the date of receipt by Company or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
Company shall prepay the Obligations as set forth in Section 2.14(b) in an
aggregate amount equal to such Net Insurance/Condemnation Proceeds; provided,
(i) so long as no Default or Event of Default shall have occurred and be
Continuing, and (ii) to the extent that aggregate Net Insurance/Condemnation
Proceeds from the Closing Date through the applicable date of determination do
not exceed $250,000, Company shall have the option, directly or through one or
more of its Subsidiaries to invest such Net Insurance/Condemnation Proceeds
within one hundred eighty (180) days of receipt thereof in long term productive
assets of the general type used in the business of Company and its Subsidiaries,
which investment may include the repair, restoration or replacement of the
applicable assets thereof; provided, further, pending any such investment all
such Net Insurance/Condemnation Proceeds shall be held at all times prior to
such investment in a Controlled Account. In the event that the Asset Sale
Reinvestment Amounts are not reinvested by Company prior to the earlier of
(i) the last day of such one hundred eighty (180) day period, and (ii) the date
of the occurrence of an Event of Default, Company shall remit, and
Administrative Agent shall apply, such Net Insurance/Condemnation Proceeds to
the Obligations as set forth in Section 2.14(b).

 

 

 
36

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(c)     Issuance of Equity Securities. On the date of receipt by Company or its
Subsidiaries of any Cash proceeds from a capital contribution to, or the
issuance of any Capital Stock of, Company or any of its Subsidiaries (other than
Capital Stock issued (i) pursuant to any employee stock or stock option
compensation plan, (ii) for, and applied only to, Permitted Acquisitions and to
pay transactions costs and expenses in connection therewith, (iii) pursuant to
the Fifth Gear Acquisition Documents, (iv) to holders of preferred Capital Stock
in lieu of cash dividends (which Company agrees to do for dividends payable
between the Restatement Date and March 31, 2015), or (v) for purposes approved
in writing by Administrative Agent), Company shall prepay the Obligations as set
forth in Section 2.14(b) in an aggregate amount equal to fifty percent (50.0%)
of such proceeds, net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, in each case, paid to
non-Affiliates, including reasonable legal fees and expenses, which amount shall
not include any Prepayment Premium on the Obligations so prepaid.
Notwithstanding anything to the contrary set forth above, if any Cash proceeds
required to be prepaid under this Section 2.13(c) result in the prepayment of
greater than twenty five percent (25.0%) of the outstanding Term Loans in
connection with any issuance of Capital Stock, or in the aggregate in connection
with any series of related issuances of Capital Stock, Company shall pay the
applicable Prepayment Premium in respect of all amounts so prepaid in excess of
twenty five percent (25.0%) of the outstanding Term Loans.

 

(d)     Issuance of Debt. On the date of receipt by Company or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Company or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.1), Company shall prepay the
Obligations as set forth in Section 2.14(b) in an aggregate amount equal to 100%
of such proceeds, net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, in each case, paid to
non-Affiliates, including reasonable legal fees and expenses, which amount shall
include the applicable Prepayment Premium (if any) on the Obligations so
prepaid.

 

(e)     Consolidated Excess Cash Flow. In the event that there shall be
Consolidated Excess Cash Flow for the Fiscal Year ending on March 31, 2015 or
any subsequent Fiscal Year, Company shall, no later than one hundred (100) days
after the end of each such Fiscal Year, prepay the Obligations as set forth in
Section 2.14(b) in an aggregate amount equal to (i) seventy five percent (75.0%)
of such Consolidated Excess Cash Flow if the Leverage Ratio as of the end of
such Fiscal Year is equal to or greater than 2.00:1.00, (ii) fifty percent
(50.0%) of such Consolidated Excess Cash Flow if the Leverage Ratio as of the
end of such Fiscal Year is equal to or greater than 1.00:1.00 and less than
2.00:1:00, and (iii) zero percent (0.0%) of such Consolidated Excess Cash Flow
if the Leverage Ratio as of the end of such Fiscal Year is less than 1.00:1.00.
Any amounts prepaid pursuant to this Section 2.13(e)(i) with respect to any
Fiscal Year in excess of the amounts required by the preceding sentence shall be
treated as voluntary prepayments made pursuant to Section 2.12(a).

 

(f)     [Reserved].

 

(g)     Extraordinary Receipts. On the date of receipt by Company or any of its
Subsidiaries of any Extraordinary Receipts in excess of $500,000 in the
aggregate in any Fiscal Year, Company shall prepay the Obligations as set forth
in Section 2.14(b) in the amount of such Extraordinary Receipts in excess of
$500,000.

 

(h)     Prepayment Certificate. Concurrently with any prepayment of the
Obligations pursuant to Sections 2.13(a) through 2.13(g), Company shall deliver
to Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds or Consolidated Excess
Cash Flow. In the event that Company or Administrative Agent shall subsequently
determine that the actual amount required to be prepaid pursuant to any such
section exceeded the amount set forth in such certificate and actually prepaid,
Company shall promptly make an additional prepayment of the Obligations shall be
permanently reduced in an amount equal to such excess, and Company shall
concurrently therewith deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the derivation of such excess.

 

 

 
37

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

2.14     Application of Prepayments/Reductions.

 

(a)     [Reserved].

 

(b)     Application of Other Prepayments. Subject to the Intercreditor
Agreement, any voluntary prepayments of the Obligations pursuant to Section 2.12
and any mandatory prepayment of the Obligations pursuant to Section 2.13 shall
be applied to the prepayment of the Term Loans (pro rata as between the Closing
Date Term Loans and the Restatement Date Term Loans, and pro rata as between the
Lenders holding such Term Loans) in the inverse order of maturity until paid in
full. Each such prepayment shall include all accrued and unpaid interest in
respect of such Term Loans so prepaid.

 

2.15     General Provisions Regarding Payments.

 

(a)     All payments by Company of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and delivered to Administrative Agent, for the account of Lenders,
not later than 12:00 p.m. (New York City time) on the date due at 1350 Avenue of
the Americas, 9th Floor, New York, New York or via wire transfer of immediately
available funds to the account specified on Schedule or as otherwise noticed to
Company from time to time; funds received by Administrative Agent after that
time on such due date shall be deemed to have been paid by Company on the next
Business Day.

 

(b)     All payments in respect of the principal amount of any Loan (other than
pursuant to Section 2.14(c)) shall be accompanied by payment of accrued interest
on the principal amount being repaid or prepaid.

 

(c)     Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable Pro
Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due with respect thereto, including,
without limitation, all fees payable with respect thereto, to the extent
received by Administrative Agent.

 

(d)     Notwithstanding the foregoing provisions hereof, if any Affected Lender
makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR Rate Loans,
Administrative Agent shall give effect thereto in apportioning payments received
thereafter.

 

(e)     Subject to the provisos set forth in the definition of “Interest
Period,” whenever any payment to be made hereunder shall be stated to be due on
a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the commitment fees
hereunder.

 

(f)     Administrative Agent shall deem any payment by or on behalf of Company
hereunder that is not made in same day funds prior to 12:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Company and each
applicable Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or an Event of Default
in accordance with the terms of Section 8.1(a). Interest shall continue to
accrue on any principal as to which a non-conforming payment is made until such
funds become available funds (but in no event less than the period from the date
of such payment to the next succeeding applicable Business Day) at the Default
Rate determined pursuant to Section 2.9 from the date such amount was due and
payable until the date such amount is paid in full.

 

 

 
38

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(g)     Subject to the Intercreditor Agreement, if an Event of Default shall
have occurred and is Continuing, and the maturity of the Obligations shall have
been accelerated pursuant to Section 8.1, all payments or proceeds received by
any Agent hereunder or under any Collateral Document in respect of any of the
Obligations, including, but not limited to all proceeds received by any Agent in
respect of any sale, any collection from, or other realization upon all or any
part of the Collateral, shall be applied in full or in part as follows: first,
to the payment of all costs and expenses of such sale, collection or other
realization, including reasonable compensation to each Agent and its agents and
counsel, and all other expenses, liabilities and advances made or incurred by
any Agent in connection therewith, and all amounts for which any Agent is
entitled to indemnification hereunder or under any Collateral Document (in its
capacity as an Agent and not as a Lender) and all advances made by any Agent
under any Collateral Document for the account of the applicable Grantor, and to
the payment of all costs and expenses paid or incurred by any Agent in
connection with the exercise of any right or remedy hereunder or under any
Collateral Document, all in accordance with the terms hereof or thereof; second,
to the extent of any excess of such proceeds, to the payment of all other
Obligations in accordance with Section 2.14(b); and third, to the extent of any
excess of such proceeds, to the payment to or upon the order of such Grantor or
to whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

 

2.16     Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Intercreditor Agreement, Fee Letter, in Section 2.19
or in Section 2.22, if any of them shall, whether by voluntary payment (other
than a voluntary prepayment of Loans made and applied in accordance with the
terms hereof), through the exercise of any right of set off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Credit
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, fees and other
amounts then due and owing to such Lender hereunder or under the other Credit
Documents which is greater than the amount such Lender would have been entitled
to receive if all payments had gone to, and been distributed by, the
Administrative Agent in accordance with the provisions of the Credit Documents,
such Lender shall purchase for cash from other Lenders such participations in
their Obligations as necessary for such Lender to share such excess payment with
such Lenders to ensure such payment is applied as though it had been received by
the Administrative Agent and applied in accordance with this Agreement (or, if
such application would then be at the discretion of Company, applied to repay
the Obligations in accordance herewith); provided, however, that (a) if such
payment is rescinded or otherwise recovered from such Lender in whole or in
part, such purchase shall be rescinded and the purchase price therefor shall be
returned to such Lender without interest and (b) such Lender shall, to the
fullest extent permitted by applicable law and subject to terms of this
Agreement, be able to exercise all its rights of payment (including the right of
setoff) with respect to such participation as fully as if such Lender were the
direct creditor of the applicable Credit Party in the amount of such
participation.

 

 

 
39

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

2.17     Making or Maintaining LIBOR Rate Loans.

 

(a)     Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBOR Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such LIBOR Rate Loans
on the basis provided for in the definition of Adjusted LIBOR Rate,
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to Company and each Lender of such
determination, whereupon no Loans may be made as, or converted to, LIBOR Rate
Loans until such time as Administrative Agent notifies Company and Lenders that
the circumstances giving rise to such notice no longer exist, and.

 

(b)     Illegality or Impracticability of LIBOR Rate Loans. In the event that on
any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with Company and Administrative Agent) that the making, maintaining
or continuation of its LIBOR Rate Loans (i) has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to Company and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (1) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, LIBOR Rate Loans
shall be suspended until such notice shall be withdrawn by the Affected Lender,
(2) to the extent such determination by the Affected Lender relates to a LIBOR
Rate Loan then being requested by Company pursuant to a Funding Notice, the
Affected Lender shall make such Loan as a Base Rate Loan, (3) the Affected
Lender’s obligation to maintain its outstanding LIBOR Rate Loans (the “Affected
Loans”) shall be terminated at the earlier to occur of the expiration of the
Interest Period then in effect with respect to the Affected Loans or when
required by law, and (4) the Affected Loans shall automatically convert into
Base Rate Loans on the date of such termination. Notwithstanding the foregoing,
to the extent a determination by an Affected Lender as described above relates
to a LIBOR Rate Loan then being requested by Company pursuant to a Funding
Notice, Company shall have the option, subject to the provisions of Section
2.17(c), to rescind such Funding Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 2.17(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, LIBOR Rate Loans in accordance with the terms
hereof.

 

(c)     Compensation for Breakage or Non-Commencement of Interest Periods.
Company shall compensate each Lender, upon written request by such Lender (which
request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid or
calculated to be due and payable by such Lender to lenders of funds borrowed by
it to make or carry its LIBOR Rate Loans and any loss, expense or liability
sustained by such Lender in connection with the liquidation or re-employment of
such funds but excluding loss of anticipated profits) which such Lender may
sustain: (i) if for any reason (other than a default by such Lender) a borrowing
of any LIBOR Rate Loan does not occur on a date specified therefor in a Funding
Notice; (ii) if any prepayment or other principal payment of, or any conversion
of, any of its LIBOR Rate Loans occurs on any day other than the last day of an
Interest Period applicable to that Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or (iii) if any prepayment
of any of its LIBOR Rate Loans is not made on any date specified in a notice of
prepayment given by Company.

 

 

 
40

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(d)     Booking of LIBOR Rate Loans. Any Lender may make, carry or transfer
LIBOR Rate Loans at, to, or for the account of any of its branch offices or the
office of an Affiliate of such Lender.

 

(e)     Assumptions Concerning Funding of LIBOR Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.17 and under Section 2.18 shall
be made as though such Lender had actually funded each of its relevant LIBOR
Rate Loans through the purchase of a LIBOR deposit bearing interest at the rate
obtained pursuant to clause (i) of the definition of Adjusted LIBOR Rate in an
amount equal to the amount of such LIBOR Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
LIBOR deposit from an offshore office of such Lender to a domestic office of
such Lender in the United States of America; provided, however, each Lender may
fund each of its LIBOR Rate Loans in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 2.17 and under Section 2.18.

 

2.18     Increased Costs; Capital Adequacy

 

(a)     Compensation for Increased Costs and Taxes. Subject to the provisions of
Section 2.19 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-governmental authority
(whether or not having the force of law): (i) subjects such Lender (or its
applicable lending office) to any additional Tax (other than any Tax on the
overall net income of such Lender) with respect to this Agreement or any of the
other Credit Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to LIBOR Rate Loans that are
reflected in the definition of Adjusted LIBOR Rate); or (iii) imposes any other
condition (other than with respect to a Tax matter) on or affecting such Lender
(or its applicable lending office) or its obligations hereunder or the London
interbank market; and the result of any of the foregoing is to increase the cost
to such Lender of agreeing to make, making or maintaining Loans hereunder or to
reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then, in any such case, Company shall
promptly pay to such Lender, upon receipt of the statement referred to in the
next sentence, such additional amount or amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its sole discretion shall determine) as may be necessary to compensate
such Lender for any such increased cost or reduction in amounts received or
receivable hereunder. Such Lender shall deliver to Company (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 2.18(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error. For purposes of this Section 2.18, the
Dodd-Frank Act and any and all rules, regulations, orders, requests, guidelines
and directives adopted, promulgated or implemented in connection therewith are
deemed to have been introduced and adopted after the date of this Agreement.

 

 

 
41

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(b)     Capital Adequacy Adjustment. In the event that any Lender shall have
determined that the adoption, effectiveness, phase in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or Commitments, or participations therein or other
obligations hereunder with respect to the Loans to a level below that which such
Lender or such controlling corporation could have achieved but for such
adoption, effectiveness, phase in, applicability, change or compliance (taking
into consideration the policies of such Lender or such controlling corporation
with regard to capital adequacy), then from time to time, within five (5)
Business Days after receipt by Company from such Lender of the statement
referred to in the next sentence, Company shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
corporation on an after tax basis for such reduction. Such Lender shall deliver
to Company (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.18(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

 

2.19     Taxes; Withholding, etc.

 

(a)     Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender) imposed, levied, collected, withheld or assessed by or within the
United States of America or any political subdivision in or of the United States
of America or any other jurisdiction from or to which a payment is made by or on
behalf of any Credit Party or by any federation or organization of which the
United States of America or any such jurisdiction is a member at the time of
payment.

 

(b)     Withholding of Taxes. If any Credit Party or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid or payable by any Credit Party to Administrative Agent or any
Lender under any of the Credit Documents: (i) Company shall notify
Administrative Agent of any such requirement or any change in any such
requirement as soon as Company becomes aware of it; (ii) Company shall pay any
such Tax before the date on which penalties attach thereto, such payment to be
made (if the liability to pay is imposed on any Credit Party) for its own
account or (if that liability is imposed on Administrative Agent or such Lender,
as the case may be) on behalf of and in the name of Administrative Agent or such
Lender; (iii) the sum payable by such Credit Party in respect of which the
relevant deduction, withholding or payment is required shall be increased to the
extent necessary to ensure that, after the making of that deduction, withholding
or payment, Administrative Agent or such Lender, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and (iv) within thirty
(30) days after paying any sum from which it is required by law to make any
deduction or withholding, and within thirty (30) days after the due date of
payment of any Tax which it is required by clause (ii) above to pay, Company
shall deliver to Administrative Agent evidence satisfactory to the other
affected parties of such deduction, withholding or payment and of the remittance
thereof to the relevant taxing or other authority; provided, no such additional
amount shall be required to be paid to any Lender under clause (iii) above
except to the extent that any change after the date hereof (in the case of each
Lender listed on the signature pages hereof on the Closing Date) or after the
effective date of the Assignment Agreement pursuant to which such Lender became
a Lender (in the case of each other Lender) in any such requirement for a
deduction, withholding or payment as is mentioned therein shall result in an
increase in the rate of such deduction, withholding or payment from that in
effect at the date hereof or at the date of such Assignment Agreement in respect
of payments to such Lender.

 

 

 
42

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(c)     The Credit Parties will timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent, timely reimburse it for payment of, any Other Taxes.

 

(d)     Evidence of Exemption From U.S. Withholding Tax. Each Lender that is a
United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) shall deliver to Administrative Agent for transmission to
Company, on or prior to the Closing Date (in the case of each Lender listed on
the signature pages hereof on the Closing Date) or on or prior to the date of
the assignment Agreement pursuant to which it becomes a Lender (in the case of
each other Lender), and at such other times as may be necessary in the
determination of Company or Administrative Agent (each in the reasonable
exercise of its discretion), two original copies of Internal Revenue Service
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax. Each Lender that is not a United States Person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code) for U.S. federal
income tax purposes (a “Non-US Lender”) shall deliver to Administrative Agent
for transmission to Company, on or prior to the Closing Date (in the case of
each Lender listed on the signature pages hereof on the Closing Date) or on or
prior to the date of the Assignment Agreement pursuant to which it becomes a
Lender (in the case of each other Lender), and at such other times as may be
necessary in the determination of Company or Administrative Agent (each in the
reasonable exercise of its discretion), (i) two original copies of Internal
Revenue Service Form W-8BEN, W-8BEN-E or W-8ECI (or any successor forms),
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Company to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of principal, interest, fees or other amounts payable under any of
the Credit Documents, or (ii) if such Lender is not a “bank” or other Person
described in Section 881(c)(3) of the Internal Revenue Code and cannot deliver
Internal Revenue Service Form W-8ECI pursuant to clause (i) above, a Certificate
Regarding Non Bank Status together with two original copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any successor form), properly completed and
duly executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by Company to establish that such
Lender is not subject to deduction or withholding of United States federal
income tax with respect to any payments to such Lender of interest payable under
any of the Credit Documents. Each Lender required to deliver any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters pursuant to this Section 2.19(d) hereby agrees, from time to
time after the initial delivery by such Lender of such forms, certificates or
other evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall promptly deliver to Administrative Agent for
transmission to Company two new original copies of Internal Revenue Service Form
W-8BEN, W-8BEN-E or W-8ECI, or a Certificate Regarding Non Bank Status and two
original copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any
successor form), as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by Company to confirm or establish that such
Lender is not subject to deduction or withholding of United States federal
income tax with respect to payments to such Lender under the Credit Documents,
or notify Administrative Agent and Company of its inability to deliver any such
forms, certificates or other evidence. Without limiting the foregoing, each
Non-US Lender shall comply with any certification, documentation, information or
other reporting necessary to establish relief or an exemption from withholding
under FATCA and shall provide any other documentation reasonably requested by
Credit Party or Administrative Agent sufficient for the Credit Party and
Administrative Agent to comply with their obligations under FATCA and to
determine that such Non-US Lender has complied with such applicable reporting
requirements. For purposes of this Section 2.19, “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. Company shall not be
required to pay any additional amount to any Non-US Lender under Section
2.19(b)(iii) if such Lender shall have failed (1) to deliver the forms,
certificates or other evidence referred to in the second sentence of this
Section 2.19(c), or (2) to notify Administrative Agent and Company of its
inability to deliver any such forms, certificates or other evidence, as the case
may be; provided, if such Lender shall have satisfied the requirements of the
first sentence of this Section 2.19(c) on the Closing Date or on the date of the
Assignment Agreement pursuant to which it became a Lender, as applicable,
nothing in this last sentence of Section 2.19(c) shall relieve Company of its
obligation to pay any additional amounts pursuant this Section 2.19 in the event
that, as a result of any change in any applicable law, treaty or governmental
rule, regulation or order, or any change in the interpretation, administration
or application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding as described herein.

 

 

 
43

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

2.20     Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.17, 2.18 or 2.19,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Loans, including any Affected
Loans, through another office of such Lender, or (b) take such other measures as
such Lender may deem reasonable, if as a result thereof the circumstances which
would cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.17, 2.18 or 2.19 would be materially reduced and if, as
determined by such Lender in its sole discretion, the making, issuing, funding
or maintaining of such Commitments or Loans through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Commitments or Loans or the interests of such Lender;
provided, such Lender will not be obligated to utilize such other office
pursuant to this Section 2.20 unless Company agrees to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as
described above. A certificate as to the amount of any such expenses payable by
Company pursuant to this Section 2.20 (setting forth in reasonable detail the
basis for requesting such amount) submitted by such Lender to Company (with a
copy to Administrative Agent) shall be conclusive absent manifest error.

 

2.21     Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an “Increased
Cost Lender”) shall give notice to Company that such Lender is an Affected
Lender or that such Lender is entitled to receive payments under Section 2.17,
2.18 or 2.19, (ii) the circumstances which have caused such Lender to be an
Affected Lender or which entitle such Lender to receive such payments shall
remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five (5) Business Days after Company’s request for such withdrawal; or
(b) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 10.5(b), the consent of Administrative Agent and Requisite Lenders shall
have been obtained but the consent of one or more of such other Lenders (each a
“Non Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased Cost Lender or Non Consenting Lender
(the “Terminated Lender”), Administrative Agent may (which, in the case of an
Increased-Cost Lender, only after receiving written request from Company to
remove such Increased-Cost Lender), by giving written notice to Company and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans and its Commitments, if any, in full to one or more Eligible
Assignees (each a “Replacement Lender”) in accordance with the provisions of
Section 10.6, and Terminated Lender shall pay any fees payable thereunder in
connection with such assignment; provided, (1) on the date of such assignment,
the Replacement Lender shall pay to Terminated Lender an amount equal to the sum
of (A) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the Terminated Lender, (B) an amount equal to all
unreimbursed drawings or participations that have been funded by such Terminated
Lender, together with all then unpaid interest with respect thereto at such time
and (C) an amount equal to all accrued, but theretofore unpaid fees owing to
such Terminated Lender pursuant to Section 2.10; (2) on the date of such
assignment, Company shall pay any amounts payable to such Terminated Lender
pursuant to Section 2.18 or 2.19; and (3) in the event such Terminated Lender is
a Non Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non Consenting Lender. Upon the prepayment of all amounts owing to any
Terminated Lender and the termination of such Terminated Lender’s Commitments,
if any, such Terminated Lender shall no longer constitute a “Lender” for
purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender.

 

 

 
44

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

2.22     Tax Treatment. Company, Lenders and Administrative Agent each agree (a)
that the Loans are intended to be treated as debt for U.S. federal income tax
purposes, (b) that the issue price of the Term Loans is equal to par, (c) that
the Term Loans are not governed by the rules set out in Treasury Regulations
Section 1.1275-4 and (d) to adhere to this Agreement for U.S. federal income tax
purposes and not to take any action or file any tax return, report or
declaration inconsistent herewith. The inclusion of this Section 2.23 is not an
admission by any Lender that it is subject to U.S. taxation.

 

SECTION 3.

CONDITIONS PRECEDENT

 

3.1     Closing Date. The obligation of each Lender to make the Closing Date
Term Loans on the Closing Date was subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions on or before the
Closing Date:

 

(a)     Credit Documents. Administrative Agent shall have received sufficient
copies of each Credit Document originally executed and delivered by each
applicable Credit Party for each Lender.

 

(b)     Organizational Documents; Incumbency. Administrative Agent shall have
received (i) sufficient copies of each Organizational Document executed and
delivered by each Credit Party, as applicable, and, to the extent applicable,
certified as of a recent date by the appropriate governmental official, for each
Lender, each dated the Closing Date or a recent date prior thereto;
(ii) signature and incumbency certificates of the officers of such Person
executing the Credit Documents and Divested Business Documents to which it is a
party; (iii) resolutions of the Board of Directors or similar governing body of
each Credit Party approving and authorizing the execution, delivery and
performance of this Agreement and the other Credit Documents to which it is a
party or by which it or its assets may be bound as of the Closing Date,
certified as of the Closing Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; (iv) a good
standing certificate from the applicable Governmental Authority of each Credit
Party’s jurisdiction of incorporation, organization or formation and in each
jurisdiction in which it is qualified as a foreign corporation or other entity
to do business, each dated a recent date prior to the Closing Date; and (v) such
other documents as Administrative Agent may reasonably request.

 

 

 
45

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(c)     Existing Indebtedness. On the Closing Date, Company and its Subsidiaries
shall have (i) repaid in full all Existing Indebtedness other than the Existing
Cash Collateralized Letters of Credit, (ii) terminated any commitments to lend
or make other extensions of credit thereunder, (iii) delivered to Administrative
Agent all documents or instruments necessary to release all Liens securing
Existing Indebtedness or other obligations of Company and its Subsidiaries
thereunder being repaid on the Closing Date, and (iv) made arrangements
satisfactory to Administrative Agent with respect to the cancellation of any
letters of credit outstanding thereunder.

 

(d)     Closing Date Transaction Costs. On or prior to the Closing Date, Company
shall have delivered to Administrative Agent Company’s reasonable best estimate
of the Closing Date Transaction Costs (other than fees payable to any Agent).

 

(e)     Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and the Divested Business Documents and
each of the foregoing shall be in full force and effect and in form and
substance reasonably satisfactory to Administrative Agent. All applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority which would restrain, prevent or otherwise impose
adverse conditions on the transactions contemplated by the Credit Documents and
the Divested Business Documents and no action, request for stay, petition for
review or rehearing, reconsideration, or appeal with respect to any of the
foregoing shall be pending, and the time for any applicable agency to take
action to set aside its consent on its own motion shall have expired.

 

(f)     [reserved].

 

(g)     Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, Collateral Agent shall
have received:

 

(i)     evidence satisfactory to Collateral Agent of the compliance by each
Credit Party of their obligations under the Pledge and Security Agreement and
the other Collateral Documents (including, without limitation, their obligations
to authorize or execute, as the case may be, and deliver UCC financing
statements, originals of securities, instruments and chattel paper and any
agreements governing deposit and/or securities accounts as provided therein);

 

(ii)     A completed Perfection Certificate dated the Closing Date and executed
by an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby, including (A) the results of a recent search, by a Person
satisfactory to Collateral Agent, of all effective UCC financing statements (or
equivalent filings) made with respect to any personal or mixed property of any
Credit Party in the jurisdictions specified in the Perfection Certificate,
together with copies of all such filings disclosed by such search, and (B) UCC
termination statements (or similar documents) duly executed by all applicable
Persons for filing in all applicable jurisdictions as may be necessary to
terminate any effective UCC financing statements (or equivalent filings)
disclosed in such search (other than any such financing statements in respect of
Permitted Liens);

 

 

 
46

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(iii)     opinions of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of Collateral Agent in such Collateral and such other matters
governed by the laws of each jurisdiction in which any Credit Party or any
personal property Collateral is located as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent; and

 

(iv)     evidence that each Credit Party shall have taken or caused to be taken
any other action, executed and delivered or caused to be executed and delivered
any other agreement, document and instrument (including without limitation,
(i) a Landlord Personal Property Collateral Access Agreement executed by the
landlord and the applicable Credit Party with respect to any Material Leasehold
Property, and (ii) any intercompany notes evidencing Indebtedness permitted to
be incurred pursuant to Section 6.1(b)) and made or caused to be made any other
filing and recording (other than as set forth herein) reasonably required by
Collateral Agent.

 

(h)     Environmental Reports. Administrative Agent shall have received reports
and other information, in form, scope and substance satisfactory to
Administrative Agent, regarding environmental matters relating to the
Facilities, which reports shall include a Phase I Report for each of the
Facilities specified by Administrative Agent.

 

(i)     Financial Statements; Projections. Lenders shall have received from
Company (i) the Historical Financial Statements, (ii) pro forma consolidated and
consolidating balance sheets of Company and its Subsidiaries as at the Closing
Date, and reflecting the consummation of the transactions contemplated by the
Credit Documents to occur on or prior to the Closing Date, which pro forma
financial statements shall be in form and substance satisfactory to
Administrative Agent, and (iii) the Projections (as such term is defined in the
Original Credit Agreement).

 

(j)     Evidence of Insurance. Collateral Agent shall have received a
certificate from Company’s insurance broker or other evidence satisfactory to it
that all insurance required to be maintained pursuant to Section 5.5 is in full
force and effect, together with endorsements naming the Collateral Agent, for
the benefit of Secured Parties, as additional insured and loss payee thereunder
to the extent required under Section 5.5.

 

(k)     Opinions of Counsel to Credit Parties. Lenders and their respective
counsel shall have received originally executed copies of the favorable written
opinions of Winthrop & Weinstine, P.A., counsel for Credit Parties, and such
local counsel(s) as Administrative Agent shall reasonably require, and as to
such matters as Administrative Agent may reasonably request, dated as of the
Closing Date and otherwise in form and substance reasonably satisfactory to
Administrative Agent (and each Credit Party hereby instructs such counsel to
deliver such opinions to Agents and Lenders).

 

(l)     Fees. Company shall have paid to Syndication Agent, Administrative Agent
and Documentation Agent, the fees payable on the Closing Date referred to in
Section 2.10.

 

(m)     Solvency Certificate. On the Closing Date, Administrative Agent shall
have received a Solvency Certificate from Company dated as of the Closing Date
and addressed to Administrative Agent and Lenders, and in form, scope and
substance satisfactory to Administrative Agent, with appropriate attachments and
demonstrating that after giving effect to the Closing Date Term Loans to be made
on the Closing Date, Company and its Subsidiaries are and will be Solvent.

 

 

 
47

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(n)     Closing Date Certificate. Company shall have delivered to Administrative
Agent an originally executed Closing Date Certificate, together with all
attachments thereto.

 

(o)     No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable discretion of Administrative Agent, singly or in the
aggregate, materially impairs the transactions contemplated by the Credit
Documents or the Divested Business Documents, or that could have a Material
Adverse Effect.

 

(p)     Due Diligence. Other than changes occurring in the ordinary course of
business, no information or materials are or should have been available to
Company and its Subsidiaries as of the Closing Date that are materially
inconsistent with the material previously provided to Administrative Agent for
its due diligence review of Company and its Subsidiaries.

 

(q)     Maximum Leverage Ratio. The pro forma balance sheet delivered pursuant
to Section 3.1(i) shall demonstrate in form and substance reasonably
satisfactory to Administrative Agent that on the Closing Date and immediately
after giving effect to the Closing Date Term Loans to be made on the Closing
Date, including the payment of all Closing Date Transaction Costs required to be
paid in Cash, the ratio of (i) total Indebtedness for the Company and its
Subsidiaries as of the Closing Date to (ii) pro forma Consolidated Adjusted
EBITDA for the twelve-month period ending May 31, 2014 shall not be greater than
2.90:1.00.

 

(r)     No Material Adverse Change. Since March 31, 2014, no event, circumstance
or change shall have occurred that has caused or evidences, either in any case
or in the aggregate, a Material Adverse Effect.

 

(s)     Completion of Proceedings. All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent and its counsel shall be satisfactory in form
and substance to Administrative Agent and such counsel, and Administrative
Agent, and such counsel shall have received all such counterpart originals or
certified copies of such documents as Administrative Agent may reasonably
request.

 

(t)     Minimum EBITDA. The pro forma balance sheet delivered pursuant to
Section 3.1(i) shall demonstrate in form and substance reasonably satisfactory
to Administrative Agent that on the Closing Date and immediately after giving
effect to the Closing Date Term Loans, including the payment of all Closing Date
Transaction Costs required to be paid in Cash, the Company shall have generated
trailing twelve-month Consolidated Adjusted EBITDA for the period ended on May
31, 2014 of at least $12,200,000.

 

(u)     Consummation of Transactions Contemplated by Divested Business
Documents.

 

(i)     (A) All conditions to the divestiture of the Divested Business set forth
in the Divested Business Agreement and the other Divested Business Documents
shall have been satisfied or the fulfillment of any such conditions shall have
been waived with the consent of Administrative Agent, and (B) the divestiture of
the Divested Business shall have become effective in accordance with the terms
of the Divested Business Agreement and the other Divested Business Documents.

 

 

 
48

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(ii)     Administrative Agent shall have received a fully executed or conformed
copy of each Divested Business Document, together with copies of each of the
opinions of counsel delivered (if any) to the parties under the Divested
Business Documents, accompanied by a letter from each such counsel (to the
extent not inconsistent with such counsel’s established internal policies)
authorizing Lenders to rely upon such opinion to the same extent as though it
were addressed to Lenders. Each Divested Business Document shall be in full
force and effect, shall include terms and provisions reasonably satisfactory to
Administrative Agent and no provision thereof shall have been modified or waived
in any respect determined by Administrative Agent to be material, in each case
without the consent of Administrative Agent.

 

(v)     Service of Process. On the Closing Date, Administrative Agent shall have
received evidence that each Credit Party has appointed an agent in New York City
for the purpose of service of process in New York City and such agent shall
agree in writing to give Administrative Agent notice of any resignation of such
service agent or other termination of the agency relationship.

 

3.2     Restatement Date. The obligation of each Lender to make a Restatement
Date Term Loan on the Restatement Date is subject to the satisfaction, or waiver
in accordance with Section 10.5, of the following conditions on or before the
Restatement Date:

 

(a)     Credit Documents. Administrative Agent shall have received sufficient
copies of each Credit Document originally executed and delivered by each
applicable Credit Party for each Lender.

 

(b)     Organizational Documents; Incumbency. Administrative Agent shall have
received (i) sufficient copies of each Organizational Document executed and
delivered by each Credit Party, as applicable, and, to the extent applicable,
certified as of a recent date by the appropriate governmental official, for each
Lender, each dated the Restatement Date or a recent date prior thereto;
(ii) signature and incumbency certificates of the officers of such Person
executing the Credit Documents and Fifth Gear Acquisition Documents to which it
is a party; (iii) resolutions of the Board of Directors or similar governing
body of each Credit Party approving and authorizing the execution, delivery and
performance of this Agreement and the other Credit Documents to which it is a
party or by which it or its assets may be bound as of the Restatement Date,
certified as of the Restatement Date by its secretary or an assistant secretary
as being in full force and effect without modification or amendment; (iv) a good
standing certificate from the applicable Governmental Authority of each Credit
Party’s jurisdiction of incorporation, organization or formation and in each
jurisdiction in which it is qualified as a foreign corporation or other entity
to do business, each dated a recent date prior to the Restatement Date; and
(v) such other documents as Administrative Agent may reasonably request.

 

(c)     Existing Indebtedness of Fifth Gear Sellers. On the Restatement Date,
Company and its Subsidiaries shall have (i) repaid in full all existing
indebtedness of the Fifth Gear Sellers (other than the RSI Indebtedness),
(ii) terminated any commitments to lend or make other extensions of credit
thereunder, (iii) delivered to Administrative Agent all documents or instruments
necessary to release all Liens securing such existing indebtedness or other
obligations of the sellers thereunder being repaid on the Restatement Date, and
(iv) made arrangements satisfactory to Administrative Agent with respect to the
cancellation of any letters of credit outstanding thereunder.

 

 

 
49

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(d)     Restatement Date Transaction Costs. On or prior to the Restatement Date,
Company shall have delivered to Administrative Agent Company’s reasonable best
estimate of the Restatement Date Transactions Costs (other than fees payable to
any Agent).

 

(e)     Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and the Fifth Gear Acquisition Documents
and each of the foregoing shall be in full force and effect and in form and
substance reasonably satisfactory to Administrative Agent. All applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority which would restrain, prevent or otherwise impose
adverse conditions on the transactions contemplated by the Credit Documents and
the Fifth Gear Acquisition Documents and no action, request for stay, petition
for review or rehearing, reconsideration, or appeal with respect to any of the
foregoing shall be pending, and the time for any applicable agency to take
action to set aside its consent on its own motion shall have expired.

 

(f)     [reserved].

 

(g)     Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, Collateral Agent shall
have received:

 

(i)     evidence satisfactory to Collateral Agent of the compliance by each
Credit Party of their obligations under the Pledge and Security Agreement and
the other Collateral Documents (including, without limitation, their obligations
to authorize or execute, as the case may be, and deliver UCC financing
statements, originals of securities, instruments and chattel paper and any
agreements governing deposit and/or securities accounts as provided therein);

 

(ii)     A completed Perfection Certificate dated the Restatement Date and
executed by an Authorized Officer of each Credit Party, together with all
attachments contemplated thereby, including (A) the results of a recent search,
by a Person satisfactory to Collateral Agent, of all effective UCC financing
statements (or equivalent filings) made with respect to any personal or mixed
property of any Credit Party in the jurisdictions specified in the Perfection
Certificate, together with copies of all such filings disclosed by such search,
and (B) UCC termination statements (or similar documents) duly executed by all
applicable Persons for filing in all applicable jurisdictions as may be
necessary to terminate any effective UCC financing statements (or equivalent
filings) disclosed in such search (other than any such financing statements in
respect of Permitted Liens);

 

(iii)     opinions of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of Collateral Agent in such Collateral and such other matters
governed by the laws of each jurisdiction in which any Credit Party or any
personal property Collateral is located as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent; and

 

(iv)     evidence that each Credit Party shall have taken or caused to be taken
any other action, executed and delivered or caused to be executed and delivered
any other agreement, document and instrument (including without limitation,
(i) a Landlord Personal Property Collateral Access Agreement executed by the
landlord and the applicable Credit Party with respect to any Material Leasehold
Property, and (ii) any intercompany notes evidencing Indebtedness permitted to
be incurred pursuant to Section 6.1(b)) and made or caused to be made any other
filing and recording (other than as set forth herein) reasonably required by
Collateral Agent.

 

 

 
50

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(h)     Environmental Reports. Administrative Agent shall have received reports
and other information, in form, scope and substance satisfactory to
Administrative Agent, regarding environmental matters relating to the
Facilities, which reports shall include a Phase I Report for each of the
Facilities specified by Administrative Agent.

 

(i)     Financial Statements; Projections. Lenders shall have received from
Company or the Fifth Gear Sellers, as applicable, (i) the Historical Financial
Statements, (ii) pro forma consolidated and consolidating balance sheets of
Company and its Subsidiaries as at the Closing Date, and reflecting the
consummation of the Restatement Date Transactions, which pro forma financial
statements shall be in form and substance satisfactory to Administrative Agent,
and (iii) the Projections.

 

(j)     Evidence of Insurance. Collateral Agent shall have received a
certificate from Company’s insurance broker or other evidence satisfactory to it
that all insurance required to be maintained pursuant to Section 5.5 is in full
force and effect, together with endorsements naming the Collateral Agent, for
the benefit of Secured Parties, as additional insured and loss payee thereunder
to the extent required under Section 5.5.

 

(k)     Opinions of Counsel to Credit Parties. Lenders and their respective
counsel shall have received originally executed copies of the favorable written
opinions of Winthrop & Weinstine, P.A., counsel for Credit Parties, and such
local counsel(s) as Administrative Agent shall reasonably require, and as to
such matters as Administrative Agent may reasonably request, dated as of the
Restatement Date and otherwise in form and substance reasonably satisfactory to
Administrative Agent (and each Credit Party hereby instructs such counsel to
deliver such opinions to Agents and Lenders).

 

(l)     Fees. Company shall have paid to Syndication Agent, Administrative Agent
and Documentation Agent, the fees payable on the Restatement Date referred to in
Section 2.10.

 

(m)     Solvency Certificate. On the Restatement Date, Administrative Agent
shall have received a Solvency Certificate from Company dated as of the
Restatement Date and addressed to Administrative Agent and Lenders, and in form,
scope and substance satisfactory to Administrative Agent, with appropriate
attachments and demonstrating that after giving effect to the Restatement Date
Transactions to be made on the Restatement Date, Company and its Subsidiaries
are and will be Solvent.

 

(n)     Restatement Date Certificate. Company shall have delivered to
Administrative Agent an originally executed Restatement Date Certificate,
together with all attachments thereto.

 

(o)     No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable discretion of Administrative Agent, singly or in the
aggregate, materially impairs the transactions contemplated by the Credit
Documents or the Divested Business Documents, or that could have a Material
Adverse Effect.

 

(p)     Due Diligence. Other than changes occurring in the ordinary course of
business, no information or materials are or should have been available to
Company and its Subsidiaries as of the Restatement Date that are materially
inconsistent with the material previously provided to Administrative Agent for
its due diligence review of Company and its Subsidiaries.

 

 

 
51

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(q)     Maximum Leverage Ratio. The pro forma balance sheet delivered pursuant
to Section 3.2(i) shall demonstrate in form and substance reasonably
satisfactory to Administrative Agent that on the Restatement Date and
immediately after giving effect to the Restatement Date Transactions, including
the payment of all Restatement Date Transaction Costs required to be paid in
Cash, the ratio of (i) total Indebtedness for the Company and its Subsidiaries
as of the Restatement Date to (ii) pro forma Consolidated Adjusted EBITDA for
the twelve-month period ending September 30, 2014 shall not be greater than
4.50:1.00.

 

(r)     No Material Adverse Change. Since March 31, 2014, no event, circumstance
or change shall have occurred that has caused or evidences, either in any case
or in the aggregate, a Material Adverse Effect.

 

(s)     Completion of Proceedings. All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent and its counsel shall be satisfactory in form
and substance to Administrative Agent and such counsel, and Administrative
Agent, and such counsel shall have received all such counterpart originals or
certified copies of such documents as Administrative Agent may reasonably
request.

 

(t)     Minimum EBITDA. The pro forma balance sheet delivered pursuant to
Section 3.2(i) shall demonstrate in form and substance reasonably satisfactory
to Administrative Agent that on the Restatement Date and immediately after
giving effect to the Restatement Date Transactions on the Restatement Date,
including the payment of all Restatement Date Transaction Costs required to be
paid in Cash, the Company shall have generated (i) trailing twelve-month
Consolidated Adjusted EBITDA for the period ended on September 30, 2014 of at
least $19,800,000 and (ii) trailing twelve-month Consolidated EBITDA for the
period ended on September 30, 2014 of at least $7,000,000.

 

(u)     Consummation of Transactions Contemplated by Fifth Gear Acquisition
Documents.

 

(i)     (A) All conditions to the Fifth Gear Acquisition set forth in the Fifth
Gear Acquisition Agreement and the other Fifth Gear Acquisition Documents shall
have been satisfied or the fulfillment of any such conditions shall have been
waived with the consent of Administrative Agent, and (B) the Fifth Gear
Acquisition shall have been consummated in accordance with the terms of the
Fifth Gear Acquisition Agreement and the other Fifth Gear Acquisition Documents.

 

(ii)     Administrative Agent shall have received a fully executed or conformed
copy of each Fifth Gear Acquisition Document, together with copies of each of
the opinions of counsel delivered (if any) to the parties under the Fifth Gear
Acquisition Documents, accompanied by a letter from each such counsel (to the
extent not inconsistent with such counsel’s established internal policies)
authorizing Lenders to rely upon such opinion to the same extent as though it
were addressed to Lenders. Each Fifth Gear Acquisition Document shall be in full
force and effect, shall include terms and provisions reasonably satisfactory to
Administrative Agent and no provision thereof shall have been modified or waived
in any respect determined by Administrative Agent to be material, in each case
without the consent of Administrative Agent.

 

 

 
52

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(v)     Service of Process. On the Restatement Date, Administrative Agent shall
have received evidence that each Credit Party has appointed an agent in New York
City for the purpose of service of process in New York City and such agent shall
agree in writing to give Administrative Agent notice of any resignation of such
service agent or other termination of the agency relationship.

 

(w)     Administrative Agent shall have received fully executed and delivered
Funding Notice(s) in accordance with Section 2.1(b) or Section 2.2(b), as
applicable; any Funding Notice shall be executed by an Authorized Officer in a
writing delivered to Administrative Agent. Neither Administrative Agent nor any
Lender shall incur any liability to Company in acting upon any notice referred
to above that Administrative Agent believes in good faith to have been given by
a duly authorized officer or other person authorized on behalf of Company or for
otherwise acting in good faith.;

 

(x)     the representations and warranties contained herein and in the other
Credit Documents shall be true and correct, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct as of
such earlier date;

 

(y)     as of the Restatement Date, no event has occurred and is Continuing or
would result from the consummation of the Restatement Date Term Loans that would
constitute a Default or an Event of Default; and

 

(z)     Administrative Agent shall have received evidence (including an
officer’s certificate of an Authorized Officer of Company) satisfactory to it
that all conditions set forth in this Section 3.2 have been satisfied.

 

Any Agent or Requisite Lenders shall be entitled, but not obligated to, request
and receive, prior to the making of any Loan, additional information reasonably
satisfactory to the requesting party confirming the satisfaction of any of the
foregoing if, in the good faith judgment of such Agent or Requisite Lender such
request is warranted under the circumstances.

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

 

In order to induce Agents and Lenders to enter into this Agreement and to make
each Loan to be made thereby, each Credit Party represents and warrants to each
Agent and Lender, on the Closing Date and on the Restatement Date, that the
following statements are true and correct in all respects, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties shall have been true and correct
on and as of such earlier date, and it being understood and agreed that on the
Restatement Date the representations and warranties shall be deemed to be made
concurrently with, but in each case after giving effect to, the Restatement Date
Transactions.

 

4.1     Organization; Requisite Power and Authority; Qualification. Each of
Company and its Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization as identified in
Schedule 4.1, (b) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations.

 

 

 
53

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

4.2     Capital Stock and Ownership. The Capital Stock of each of Company and
its Subsidiaries has been duly authorized and validly issued and is fully paid
and non-assessable. Except as set forth on Schedule 4.2, as of the date hereof,
there is no existing option, warrant, call, right, commitment or other agreement
to which Company or any of its Subsidiaries is a party requiring, and there is
no membership interest or other Capital Stock of Company or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Company or any of its Subsidiaries of any additional membership
interests or other Capital Stock of Company or any of its Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of
Company or any of its Subsidiaries. Schedule 4.2 correctly sets forth the
ownership interest of Company and each of its Subsidiaries in their respective
Subsidiaries as of the Closing Date and the Restatement Date both before and
after giving effect to the transactions contemplated by the Original Credit
Agreement on the Closing Date and the Restatement Date Transactions to take
place on the Restatement Date.

 

4.3     Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

 

4.4     No Conflict. The execution, delivery and performance by Credit Parties
of the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate any provision of any law or any governmental rule or regulation
applicable to Company or any of its Subsidiaries, any of the Organizational
Documents of Company or any of its Subsidiaries, or any order, judgment or
decree of any court or other agency of government binding on Company or any of
its Subsidiaries; (b) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any Contractual Obligation
of Company or any of its Subsidiaries; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Company or any of
its Subsidiaries (other than any Liens created under any of the Credit Documents
in favor of Collateral Agent, on behalf of Secured Parties); or (d) require any
approval of stockholders, members or partners or any approval or consent of any
Person under any Contractual Obligation of Company or any of its Subsidiaries,
except for such approvals or consents which were obtained on or before the
Closing Date or will be obtained on or before the Restatement Date, as
applicable, and disclosed in writing to Administrative Agent.

 

4.5     Governmental Consents. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, as of the Closing Date or
Restatement Date, as applicable.

 

4.6     Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 

4.7     Historical Financial Statements. The Historical Financial Statements
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position, on a consolidated basis, of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments. As of the Closing Date and Restatement Date,
neither Company nor any of its Subsidiaries has any contingent liability or
liability for taxes, long term lease or unusual forward or long term commitment
that is not reflected in the Historical Financial Statements or the notes
thereto and which in any such case is material in relation to the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of Company and any of its Subsidiaries taken as a whole.

 

 

 
54

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

4.8     Projections. On and as of the Closing Date and Restatement Date, the
Projections of Company and its Subsidiaries for the period of the Fiscal Year
ending March 31, 2015 through and including the Fiscal Year ending March 31,
2018 (the “Projections”) are based on good faith estimates and assumptions made
by the management of Company (including, but not limited to the calculation of
Consolidated Adjusted EBITDA for each period, inclusive of all estimated
add-backs set forth in the definition thereof) and, to their knowledge,
management of Company believed that the Projections were reasonable and
attainable; provided, the Projections are not to be viewed as facts and that
actual results during the period or periods covered by the Projections may
differ from such Projections and that the differences may be material.

 

4.9     No Restricted Junior Payments. Neither Company nor any of its
Subsidiaries has directly or indirectly declared, ordered, paid or made, or set
apart any sum or property for, any Restricted Junior Payment or agreed to do so
except as permitted pursuant to Section 6.5.

 

4.10     Adverse Proceedings, etc.. There are no Adverse Proceedings,
individually or in the aggregate, that would reasonably be expected to have a
Material Adverse Effect. Neither Company nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

4.11     Payment of Taxes. Except as otherwise permitted under Section 5.3, all
tax returns and reports of Company and its Subsidiaries required to be filed by
any of them have been timely filed, and all taxes shown on such tax returns to
be due and payable and all assessments, fees and other governmental charges upon
Company and its Subsidiaries and upon their respective properties, assets,
income, businesses and franchises which are due and payable have been paid when
due and payable. Company knows of no proposed tax assessment against Company or
any of its Subsidiaries which is not being actively contested by Company or such
Subsidiary in good faith and by appropriate proceedings; provided, such reserves
or other appropriate provisions, if any, as shall be required in conformity with
GAAP shall have been made or provided therefore and such proceedings have the
effect of preventing the forfeiture or sale of the Collateral subject thereto.

 

4.12     Properties.

 

(a)     Title. Each of Company and its Subsidiaries has (i) good, sufficient and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), and (iii) good title to (in the case of all other personal property),
all of their respective properties and assets reflected in their respective
Historical Financial Statements referred to in Section 4.5 and in the most
recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.9. Except
as permitted by this Agreement, all such properties and assets are free and
clear of Liens.

 

 

 
55

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(b)     Real Estate. As of the Closing Date and Restatement Date, Schedule 4.12
contains a true, accurate and complete list of (i) all Real Estate Assets, and
(ii) all leases, subleases or assignments of leases (together with all
amendments, modifications, supplements, renewals or extensions of any thereof)
affecting each Real Estate Asset of any Credit Party, regardless of whether such
Credit Party is the landlord or tenant (whether directly or as an assignee or
successor in interest) under such lease, sublease or assignment. Each agreement
listed in clause (ii) of the immediately preceding sentence is in full force and
effect and Company does not have knowledge of any default that has occurred and
is continuing thereunder, and each such agreement constitutes the legally valid
and binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.

 

4.13     Environmental Matters. Neither Company nor any of its Subsidiaries nor
any of their respective Facilities or operations are subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to any Environmental Law, any Environmental Claim, or any Hazardous Materials
Activity that, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect. Neither Company nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law. There are and, to each of Company’s and its
Subsidiaries’ knowledge, have been, no conditions, occurrences, or Hazardous
Materials Activities which would reasonably be expected to form the basis of an
Environmental Claim against Company or any of its Subsidiaries that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. Neither Company nor any of its Subsidiaries nor, to any
Credit Party’s knowledge, any predecessor of Company or any of its Subsidiaries
has filed any notice under any Environmental Law indicating past or present
treatment of Hazardous Materials at any Facility, and none of Company’s or any
of its Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260 270 or any state equivalent. Compliance with all current or reasonably
foreseeable future requirements pursuant to or under Environmental Laws could
not be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. No event or condition has occurred or is occurring with respect
to Company or any of its Subsidiaries relating to any Environmental Law, any
Release of Hazardous Materials, or any Hazardous Materials Activity which
individually or in the aggregate has had, or would reasonably be expected to
have, a Material Adverse Effect.

 

4.14     No Defaults. Neither Company nor any of its Subsidiaries is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, would not reasonably be expected
to have a Material Adverse Effect.

 

4.15     Material Contracts. Schedule 4.15 contains a true, correct and complete
list of all the Material Contracts in effect on the Closing Date and Restatement
Date, as applicable, which, together with any updates provided pursuant to
Section 5.1(l), all such Material Contracts are in full force and effect and no
defaults currently exist thereunder (other than as described in Schedule 4.15 or
in such updates).

 

4.16     Governmental Regulation. Neither Company nor any of its Subsidiaries is
subject to regulation under the Public Utility Holding Company Act of 2005, the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. Neither Company nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

 

 

 
56

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

4.17     Margin Stock. Neither Company nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans made to such Credit Party will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

 

4.18     Employee Matters. Neither Company nor any of its Subsidiaries is
engaged in any unfair labor practice that would reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Company or any of its Subsidiaries, or to the best knowledge of Company
and Company, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against Company or any of its
Subsidiaries or to the best knowledge of Company and Company, threatened against
any of them, (b) no strike or work stoppage in existence or threatened involving
Company or any of its Subsidiaries, and (c) to the best knowledge of Company and
Company, no union representation question existing with respect to the employees
of Company or any of its Subsidiaries and, to the best knowledge of Company and
Company, no union organization activity that is taking place, except (with
respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as is not reasonably likely to have a
Material Adverse Effect.

 

4.19     Employee Benefit Plans. Company, each of its Subsidiaries and each of
their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan. Each Employee Benefit Plan which is intended to qualify
under Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service indicating that such
Employee Benefit Plan is so qualified and nothing has occurred subsequent to the
issuance of such determination letter which would cause such Employee Benefit
Plan to lose its qualified status. No liability to the PBGC (other than required
premium payments and there are no premium payments which have become due which
are unpaid), the Internal Revenue Service, any Employee Benefit Plan or any
trust established under Title IV of ERISA has been or is expected to be incurred
by Company, any of its Subsidiaries or any of their ERISA Affiliates. No ERISA
Event has occurred or is reasonably expected to occur. Except to the extent
required under Section 4980B of the Internal Revenue Code or similar state laws,
no Employee Benefit Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of
Company, any of its Subsidiaries or any of their respective ERISA Affiliates.
The present value of the aggregate benefit liabilities under each Pension Plan
sponsored, maintained or contributed to by Company, any of its Subsidiaries or
any of their ERISA Affiliates (determined as of the end of the most recent plan
year on the basis of the actuarial assumptions specified for funding purposes in
the most recent actuarial valuation for such Pension Plan), did not exceed the
aggregate current value of the assets of such Pension Plan. No Pension Plan is
subject to the at-risk requirements in Section 303 of ERISA and Section 430 of
the Code and no Multiemployer Plan is subject to the additional funding rules in
Section 305 of ERISA and Section 432 of the Code. As of the most recent
valuation date for each Multiemployer Plan for which the actuarial report is
available, the potential liability of Company, its Subsidiaries and their
respective ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans,
based on information available pursuant to Section 4221(e) of ERISA is zero.
Company, each of its Subsidiaries and each of their ERISA Affiliates have
complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and are not in material “default” (as defined in Section
4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan. Neither
any Credit Party, any of its Subsidiaries or ERISA Affiliates nor any fiduciary
of or trustee to any Employee Benefit Plan has engaged in a prohibited
transaction as described in Section 406 of ERISA or Section 4975 of the Code.

 

 

 
57

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

4.20     Certain Fees. Other than fees payable by Company to Stifel Nicolaus and
disclosed to Administrative Agent, no broker’s or finder’s fee or commission
will be payable with respect hereto or any of the transactions contemplated
hereby.

 

4.21     Solvency. Each Credit Party (i) was Solvent on the Closing Date, (ii)
is Solvent on the Restatement Date before the consummation of the Restatement
Date Transactions, (iii) will be Solvent on the Restatement Date after giving
effect to the Restatement Date Transactions and (iv) will be Solvent upon the
consummation of, and after giving effect to, any Permitted Acquisition.

 

4.22     Divested Business Documents and Fifth Gear Acquisition Documents.

 

(a)     Divested Business Documents.

 

(i)     Delivery. Company has delivered to Administrative Agent complete and
correct copies of (i) each Divested Business Document and of all exhibits and
schedules thereto as of the Closing Date, and (ii) copies of any material
amendment, restatement, supplement or other modification to or waiver of each
Divested Business Document entered into after the Closing Date.

 

 

 
58

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(ii)      Representations and Warranties. Except to the extent otherwise
expressly set forth herein or in the schedules hereto, and subject to the
qualifications set forth therein, each of the representations and warranties
given by Company or any of its Subsidiaries in any Divested Business Document is
true and correct in all material respects as of the Closing Date (or as of any
earlier date to which such representation and warranty specifically relates).
Notwithstanding anything in the Divested Business Agreement to the contrary, the
representations and warranties of Company and each of its Subsidiaries set forth
in this Section 4.22 shall, solely for purposes hereof, survive the Closing Date
for the benefit of the Lenders.

 

(iii)     Governmental Approvals. All Governmental Authorizations and all other
authorizations, approvals and consents of any other Person required by the
Divested Business Documents or to consummate the transactions contemplated
thereby have been obtained and are in full force and effect.

 

(b)     Fifth Gear Acquisition Documents.

 

(i)     Delivery. Company has delivered to Administrative Agent complete and
correct copies of (i) each Fifth Gear Acquisition Document and of all exhibits
and schedules thereto as of the Restatement Date, and (ii) copies of any
material amendment, restatement, supplement or other modification to or waiver
of each Fifth Gear Acquisition Document entered into after the Restatement Date.

 

(ii)     Representations and Warranties. Except to the extent otherwise
expressly set forth herein or in the schedules hereto, and subject to the
qualifications set forth therein, each of the representations and warranties
given by Company or any of its Subsidiaries in any Fifth Gear Acquisition
Document is true and correct in all material respects as of the Restatement Date
(or as of any earlier date to which such representation and warranty
specifically relates). Notwithstanding anything in the Fifth Gear Acquisition
Agreement to the contrary, the representations and warranties of Company and
each of its Subsidiaries set forth in this Section 4.22 shall, solely for
purposes hereof, survive the Restatement Date for the benefit of the Lenders.

 

(iii)     Governmental Approvals. All Governmental Authorizations and all other
authorizations, approvals and consents of any other Person required by the Fifth
Gear Acquisition Documents or to consummate the transactions contemplated
thereby have been obtained and are in full force and effect.

 

4.23     Conditions Precedent.

 

(a)     Divested Business. On the Closing Date, (i) all of the conditions to
effecting or consummating the sale of the Divested Business set forth in the
Divested Business Documents have been duly satisfied or, with the consent of
Administrative Agent, waived, and (ii) the sale of the Divested Business has
been consummated in accordance with the Divested Business Documents and all
applicable laws. Each of Company and its Subsidiaries is in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities, in respect of the conduct of its
business and the ownership of its property (including compliance with all
applicable Environmental Laws with respect to any Real Estate Asset or governing
its business and the requirements of any permits issued under such Environmental
Laws with respect to any such Real Estate Asset or the operations of Company or
any of its Subsidiaries), except such non-compliance that, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

(b)     Fifth Gear Acquisition. On the Restatement Date, (i) all of the
conditions to effecting or consummating the Fifth Gear Acquisition set forth in
the Fifth Gear Acquisition Documents have been duly satisfied or, with the
consent of Administrative Agent, waived, and (ii) the Fifth Gear Acquisition has
been consummated in accordance with the Fifth Gear Acquisition Documents and all
applicable laws. Each of Company and its Subsidiaries is in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities, in respect of the conduct of its
business and the ownership of its property (including compliance with all
applicable Environmental Laws with respect to any Real Estate Asset or governing
its business and the requirements of any permits issued under such Environmental
Laws with respect to any such Real Estate Asset or the operations of Company or
any of its Subsidiaries), except such non-compliance that, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect

 

4.24     Disclosure. No representation or warranty of any Credit Party contained
in any Credit Document or in any other documents, certificates or written
statements furnished to Lenders by or on behalf of Company or any of its
Subsidiaries for use in connection with the transactions contemplated hereby,
when taken as a whole, contains any untrue statement of a material fact or omits
to state a material fact (known to Company, in the case of any document not
furnished by either of them) necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances in which the same
were made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by
Company to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results. There are no facts known (or which should
upon the reasonable exercise of diligence be known) to Company (other than
matters of a general economic nature) that, individually or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect and that
have not been disclosed herein or in such other documents, certificates and
statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

 

 

 
59

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

4.25     Anti-Terrorism Laws. Neither Company nor any of its Subsidiaries is in
violation of any law relating to terrorism or money laundering (“Anti-Terrorism
Laws”), including USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”), the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended), and Executive Order No. 13224 on Terrorism Financing, effective
September 24, 2001 (the “Executive Order”). Neither Company nor any of its
Subsidiaries or other agents acting or benefiting in any capacity in connection
with the Loans is (a) a Person that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
Annex to, or is otherwise subject to the provisions of, the Executive Order, (c)
a Person with whom any Agent or Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, (d) a Person who commits,
threatens or conspires to commit or supports “terrorism” as defined in the
Executive Order, (e) an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§1 et seq.), as amended, or (f) a Person that is named as a
“specially designated national and blocked person” on the most current list
published by the United States Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list. Neither Company nor any of its Subsidiaries
or other agents acting or benefiting in any capacity in connection with the
Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in the preceding sentence, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in any property blocked
pursuant to the Executive Order, or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in the
Anti-Terrorism Laws.

 

4.26     Independent Contractors. All independent contractors, consultants,
temporary employees, leased employees or other servants or agents classified by
Company or any of its Subsidiaries as other than employees or compensated other
than through wages paid by Company or any of its Subsidiaries and reported on a
form W-2 or W-3 (collectively, “Contingent Workers”) employed or used with
respect to the operation of Company or any of its Subsidiaries have been
properly classified and treated in accordance with applicable laws and for
purposes of all employee benefit plans and perquisites, except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.

AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification Obligations for which no claim has been asserted), each Credit
Party shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 5.

 

 

 
60

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

5.1     Financial Statements and Other Reports. Unless otherwise provided below,
Company will deliver to Administrative Agent and Lenders:

 

(a)     Monthly Reports. As soon as available, and in any event within thirty
(30) days after the end of each month (excluding any month that is also the end
of a Fiscal Quarter) commencing with the month of November 2014, the
consolidated and consolidating balance sheet of Company and its Subsidiaries as
at the end of such month and the related consolidated and consolidating
statements of income, consolidated statements of stockholders’ equity and
consolidated statements of cash flows of Company and its Subsidiaries for such
month and for the period from the beginning of the then current Fiscal Year to
the end of such month, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the Financial Plan for the current Fiscal
Year, all in reasonable detail, together with a schedule of reconciliations for
any reclassifications with respect to prior months or periods (and, in
connection therewith, copies of any restated financial statements for any
impacted month or period) a Financial Officer Certification and a Narrative
Report with respect thereto and any other operating reports prepared by
management for such period;

 

(b)     Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each Fiscal Quarter of each Fiscal
Year (excluding any Fiscal Quarter that is also the end of a Fiscal Year), the
consolidated and consolidating balance sheets of Company and its Subsidiaries as
at the end of such Fiscal Quarter and the related consolidated (and with respect
to statements of income, consolidating) statements of income, stockholders’
equity and cash flows of Company and its Subsidiaries for such Fiscal Quarter
and for the period from the beginning of the then current Fiscal Year to the end
of such Fiscal Quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the Financial Plan for the current Fiscal
Year, all in reasonable detail, together with a Financial Officer Certification
and a Narrative Report with respect thereto;

 

(c)     Annual Financial Statements. As soon as available, and in any event
within ninety (90) days after the end of each Fiscal Year, (i) the consolidated
and consolidating balance sheets of Company and its Subsidiaries as at the end
of such Fiscal Year and the related consolidated (and with respect to statements
of income, consolidating) statements of income, stockholders’ equity and cash
flows of Company and its Subsidiaries for such Fiscal Year, setting forth in
each case in comparative form the corresponding figures for the previous Fiscal
Year and the corresponding figures from the Financial Plan for the Fiscal Year
covered by such financial statements, in reasonable detail, together with a
Financial Officer Certification and a Narrative Report with respect thereto; and
(ii) with respect to such consolidated financial statements a report thereon of
Grant Thornton LLP or other independent certified public accountants of
recognized national standing selected by Company, and reasonably satisfactory to
Administrative Agent (which report shall be unqualified as to going concern and
scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards) together with a
written statement by such independent certified public accountants stating
(1) that their audit examination has included a review of the terms of the
Credit Documents, (2) whether, in connection therewith, any condition or event
that constitutes a Default or an Event of Default has come to their attention
and, if such a condition or event has come to their attention, specifying the
nature and period of existence thereof, and (3) that nothing has come to their
attention that causes them to believe that the information contained in any
Compliance Certificate is not correct or that the matters set forth in such
Compliance Certificate are not stated in accordance with the terms hereof (such
report shall also include (x) a detailed summary of any audit adjustments; (y) a
reconciliation of any audit adjustments or reclassifications to the previously
provided monthly or quarterly financials; and (z) restated monthly or quarterly
financials for any impacted periods);

 

 

 
61

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(d)     Compliance Certificate. Together with each delivery of financial
statements of Company and its Subsidiaries pursuant to Sections 5.1(b) and
5.1(c), a duly executed and completed Compliance Certificate;

 

(e)     Statements of Reconciliation after Change in Accounting Principles. If,
as a result of any change in accounting principles and policies from those used
in the preparation of the Historical Financial Statements, the consolidated
financial statements of Company and its Subsidiaries delivered pursuant to
Section 5.1(b) or 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent;

 

(f)     Notice of Default; Public Filings.

 

(i)     Promptly upon any officer of Company obtaining knowledge (i) of any
condition or event that constitutes a Default or an Event of Default or that
notice has been given to Company with respect thereto; (ii) that any Person has
given any notice to Company or any of its Subsidiaries or taken any other action
with respect to any event or condition set forth in Section 8.1(b); or (iii) of
the occurrence of any event or change that has caused or evidences, either in
any case or in the aggregate, a Material Adverse Effect, a certificate of its
Authorized Officers specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action Company has taken, is taking and
proposes to take with respect thereto;

 

(ii)     Promptly upon the filing thereof, notice to the Administrative Agent of
the filing of all Form 10-Q quarterly reports, Form 10-K annual reports, and
Form 8-K current reports, and any other filings made by Company or any of its
Subsidiaries with the U.S. Securities and Exchange Commission.

 

(g)     Notice of Litigation. Promptly upon any officer of Company obtaining
knowledge of (i) the institution of, or non-frivolous threat of, any Adverse
Proceeding not previously disclosed in writing by Company to Lenders, or
(ii) any material development in any Adverse Proceeding that, in the case of
either clause (i) or (ii) if adversely determined, would be reasonably expected
to result in a Material Adverse Effect, would be reasonably expected to result
in a liability of greater than $500,000, or seeks to enjoin or otherwise prevent
the consummation of, or to recover any damages or obtain relief as a result of,
the transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to Company to enable Lenders
and their counsel to evaluate such matters;

 

(h)     ERISA. (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Company, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Company, any of
its Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received by
Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from a Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of
such other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall reasonably request;

 

 

 
62

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(i)     Financial Plan. As soon as practicable and in any event no later than
the beginning of each Fiscal Year, a consolidated plan and financial forecast
for such Fiscal Year and each Fiscal Year (or portion thereof) through the final
maturity date of the Loans, reported on both an annual and monthly basis (a
“Financial Plan”), including (i) a forecasted consolidated balance sheet and
forecasted consolidated statements of income and cash flows of Company and its
Subsidiaries for each such Fiscal Year, together with pro forma Compliance
Certificates for each such Fiscal Year and an explanation of the assumptions on
which such forecasts are based, (ii) forecasted consolidated statements of
income and cash flows of Company and its Subsidiaries for each month of each
such Fiscal Year, (iii) forecasts demonstrating projected compliance with the
requirements of Section 6.8 through the final maturity date of the Loans, and
(iv) forecasts demonstrating adequate liquidity through the final maturity date
of the Loans, together, in each case, with an explanation of the assumptions on
which such forecasts are based all in form and substance reasonably satisfactory
to Agents;

 

(j)     Insurance Report. As soon as practicable and in any event by the last
day of each Fiscal Year, a report in form and substance satisfactory to
Administrative Agent outlining all material insurance coverage maintained as of
the date of such report by Company and its Subsidiaries and all material
insurance coverage planned to be maintained by Company and its Subsidiaries in
the immediately succeeding Fiscal Year;

 

(k)     Notice of Change in Board of Directors. With reasonable promptness,
written notice of any change in the board of directors (or similar governing
body) of Company;

 

(l)     Notice Regarding Material Contracts. Promptly, and in any event within
ten (10) Business Days (i) after any Material Contract of Company or any of its
Subsidiaries is terminated or materially amended, or (ii) any new Material
Contract is entered into, a written statement describing such event, with copies
of such material amendments or new contracts, delivered to Administrative Agent
(to the extent such delivery is permitted by the terms of any such Material
Contract, provided, no such prohibition on delivery shall be effective if it
were bargained for by Company or its applicable Subsidiary with the intent of
avoiding compliance with this Section 5.1(l)), and an explanation of any actions
being taken with respect thereto or (iii) any notice of default or termination
is issued as to a Material Contract;

 

(m)     Environmental Reports and Audits. As soon as practicable following
receipt thereof, copies of all environmental audits and reports with respect to
environmental matters at any Facility or which relate to any environmental
liabilities of Company or its Subsidiaries which, in any such case, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect;

 

(n)     Information Regarding Collateral. (a) Company will furnish to Collateral
Agent prior written notice of any change (i) in any Credit Party’s
organizational name, (ii) in any Credit Party’s identity or organizational
structure, or (iii) in any Credit Party’s Federal Taxpayer Identification
Number. Company agrees not to effect or permit any change referred to in the
preceding sentence unless all filings have been made under the UCC or otherwise
that are required in order for Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral and for the Collateral at all times following such change to
have a valid, legal and perfected security interest as contemplated in the
Collateral Documents. Company also agrees promptly to notify Collateral Agent if
any material portion of the Collateral is damaged or destroyed;

 

 

 
63

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(o)     Annual Collateral Verification. Each year, at the time of delivery of
annual financial statements with respect to the preceding Fiscal Year pursuant
to Section 5.1(c), Company shall deliver to Collateral Agent an Officer’s
Certificate (i) either confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Restatement Date or the date of the most recent certificate delivered pursuant
to this Section and/or identifying such changes, or (ii) certifying that all UCC
financing statements (including fixtures filings, as applicable) or other
appropriate filings, recordings or registrations, have been filed of record in
each governmental, municipal or other appropriate office in each jurisdiction
identified in the Perfection Certificate or pursuant to clause (i) above to the
extent necessary to protect and perfect the security interests under the
Collateral Documents for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period);

 

(p)     Aging Reports. Together with each delivery of financial statements of
Company and each other Credit Party pursuant to Sections 5.1(a), 5.1(b), and
5.1(c), (i) a summary of the accounts receivable aging report of each Credit
Party as of the end of such period, and (ii) a summary of accounts payable aging
report of each Credit Party as of the end of such period;

 

(q)     Tax Returns. As soon as practicable and in any event within fifteen (15)
days following the filing thereof, copies of each federal income tax return
filed by or on behalf of any Credit Party; and

 

(r)     Other Information. (i) Promptly upon their becoming available, copies of
(A) all financial statements, reports, notices and proxy statements sent or made
available generally by Company to its security holders acting in such capacity
or by any Subsidiary of Company to its security holders other than Company or
any of its Subsidiaries and (B) all press releases and other statements made
available generally by Company or any of its Subsidiaries to the public
concerning material developments in the business of Company or any of its
Subsidiaries, and (ii) such other information and data with respect to Company
or any of its Subsidiaries as from time to time may be reasonably requested by
Administrative Agent.

 

5.2     Existence. Except as otherwise permitted under Section 6.9 or the extent
a Material Adverse Effect would not reasonably be expected to occur, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business; provided that no Credit Party or
any of its Subsidiaries shall be required to preserve any such existence, right
or franchise, licenses and permits if such Person’s board of directors (or
similar governing body) shall determine that the preservation thereof is no
longer desirable in the conduct of the business of such Person, and that the
loss thereof is not disadvantageous in any material respect to such Person or to
Lenders.

 

5.3     Payment of Taxes and Claims. Each Credit Party will, and will cause each
of its Subsidiaries to, pay all Taxes in excess of $25,000 imposed upon it or
any of its properties or assets or in respect of any of its income, businesses
or franchises before any penalty or fine accrues thereon, and all claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien upon any
of its properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax or claim need be paid if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor, and (b) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such Tax or claim and
such Lien does not have priority over any Lien securing the Obligations. No
Credit Party will, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than Company or any of its Subsidiaries).

 

 

 
64

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

5.4     Maintenance of Properties. Each Credit Party will, and will cause each
of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of Company and its Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof.

 

5.5     Insurance. Company will maintain or cause to be maintained, with
financially sound and reputable insurers, (i) business interruption insurance
reasonably satisfactory to Administrative Agent, and (ii) casualty insurance,
such public liability insurance, third party property damage insurance with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of Company and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons. Without
limiting the generality of the foregoing, Company will maintain or cause to be
maintained (a) flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, and (b) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall (i) name Collateral Agent, on behalf of Lenders as an
additional insured thereunder as its interests may appear, and (ii) in the case
of each casualty insurance policy, contain a loss payable clause or endorsement,
satisfactory in form and substance to Collateral Agent, that names Collateral
Agent, on behalf of Secured Parties as the loss payee thereunder and provides
for at least thirty (30) days’ prior written notice to Collateral Agent of any
modification or cancellation of such policy.

 

5.6     Inspections. Each Credit Party will, and will cause each of its
Subsidiaries to, permit any authorized representatives designated by any Agent
or any Lender to visit and inspect, at Company’s expense, any of the properties
of any Credit Party and any of its respective Subsidiaries, to inspect, copy and
take extracts from its and their financial and accounting records, and to
discuss its and their affairs, finances and accounts with its and their officers
and independent public accountants, all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested and Company shall reimburse Agent and the Lenders for their actual and
reasonable costs and expenses incurred in connection with such visits and
inspections; provided, that, to the extent no Event of Default exists, Company
shall only be obligated to reimburse Agent for one (1) such visit or inspection
in any Fiscal Year.

 

5.7     Lenders Meetings. Company will, upon the request of Administrative Agent
or Requisite Lenders, participate in a meeting of Administrative Agent and
Lenders once during each Fiscal Year to be held at Company’s corporate offices
(or at such other location as may be agreed to by Company and Administrative
Agent) at such time as may be agreed to by Company and Administrative Agent, and
Company shall reimburse Agent and the Lenders for their actual and reasonable
costs and expenses incurred in connection with such meetings.

 

 

 
65

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

5.8     Compliance with Laws and Material Contracts. Each Credit Party will
(a) comply, and shall cause each of its Subsidiaries and all other Persons, if
any, on or occupying any Facilities to comply, with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
(including all Environmental Laws), in each case, to the extent that
non-compliance with which would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect and (b) perform, and shall cause
each of its Subsidiaries to perform, in accordance with the terms of each
Material Contract, in each case, noncompliance with which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

5.9     Environmental.

 

(a)     Environmental Disclosure. Company will deliver to Administrative Agent
and Lenders:

 

(i)     as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Company or any of its Subsidiaries
or by independent consultants, Governmental Authorities or any other Persons,
with respect to significant environmental matters at any Facility or with
respect to any Environmental Claims;

 

(ii)     promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any federal, state
or local governmental or regulatory agency under any applicable Environmental
Laws, (2) any remedial action taken by Company or any other Person in response
to (A) any Hazardous Materials Activities the existence of which has a
reasonable possibility of resulting in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, have a reasonable
possibility of resulting in a Material Adverse Effect, and (3) Company’s
discovery of any occurrence or condition on any real property adjoining or in
the vicinity of any Facility that could cause such Facility or any part thereof
to be subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws;

 

(iii)     as soon as practicable following the sending or receipt thereof by
Company or any of its Subsidiaries, a copy of any and all written communications
with respect to (1) any Environmental Claims that, individually or in the
aggregate, have a reasonable possibility of giving rise to a Material Adverse
Effect, (2) any Release required to be reported to any Governmental Authority,
and (3) any request for information from any Governmental Authority that
suggests such agency is investigating whether Company or any of its Subsidiaries
may be potentially responsible for any Hazardous Materials Activity;

 

(iv)     prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Company or any of its Subsidiaries
that would reasonably be expected to (A) expose Company or any of its
Subsidiaries to, or result in, Environmental Claims that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Company or any of its Subsidiaries to maintain in full
force and effect all material Governmental Authorizations required under any
Environmental Laws for their respective operations and (2) any proposed action
to be taken by Company or any of its Subsidiaries to modify current operations
in a manner that would reasonably be expected to subject Company or any of its
Subsidiaries to any additional material obligations or requirements under any
Environmental Laws; and

 

 

 
66

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(v)     with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).

 

(b)     Hazardous Materials Activities, Etc. Each Credit Party shall promptly
take, and shall cause each of its Subsidiaries promptly to take, any and all
actions necessary to (i) cure any violation of applicable Environmental Laws by
such Credit Party or its Subsidiaries that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

5.10     Subsidiaries. In the event that any Person becomes a Subsidiary of
Company, Company shall (a) concurrently with such Person becoming a Subsidiary
(other than a Foreign Subsidiary that is a CFC) cause such Subsidiary to become
a Guarantor hereunder, (b) concurrently with such Person becoming a Subsidiary
of Company cause such Subsidiary to become a Grantor under the Pledge and
Security Agreement by executing and delivering to Administrative Agent and
Collateral Agent a Counterpart Agreement, and (c) take all such actions and
execute and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, and certificates as are similar to those described in
Sections 3.1(b), 3.1(e), 3.1(f), 3.1(g), 3.1(j) and 3.1(k), and all other such
documents as may be necessary to further effectuate the transactions
contemplated by this Agreement and the other Credit Documents. In the event that
any Person becomes a Foreign Subsidiary of Company that is a CFC, and the
ownership interests of such Foreign Subsidiary are owned by Company or by any
Domestic Subsidiary thereof, Company shall, or shall cause such Domestic
Subsidiary to, deliver, all such documents, instruments, agreements, and
certificates as are similar to those described in Section 3.1(b), and Company
shall take, or shall cause such Domestic Subsidiary to take, all of the actions
referred to in Section 3.1(g)(i) necessary to grant and to perfect a First
Priority Lien in favor of Collateral Agent, for the benefit of Secured Parties,
under the Pledge and Security Agreement in 65% of the voting ownership interests
and 100% of the non-voting ownership interests in such Foreign Subsidiary that
is a CFC. With respect to each such Subsidiary, Company shall promptly send to
Administrative Agent written notice setting forth with respect to such Person
(i) the date on which such Person became a Subsidiary of Company, and (ii) all
of the data required to be set forth in Schedules 4.1 and 4.2 with respect to
all Subsidiaries of Company; provided, such written notice shall be deemed to
supplement Schedule 4.1 and 4.2 for all purposes hereof.

 

5.11     Additional Material Real Estate Assets and Material Leasehold
Properties.

 

(a)     In the event that any Credit Party acquires a Material Real Estate
Asset, or a Real Estate Asset owned on the Closing Date becomes a Material Real
Estate Asset, and such interest has not otherwise been made subject to the Lien
of the Collateral Documents in favor of Collateral Agent, for the benefit of
Secured Parties, then such Credit Party, contemporaneously with acquiring such
Material Real Estate Asset, or promptly after a Real Estate Asset becomes a
Material Real Estate Asset, shall take all such actions and execute and deliver,
or cause to be executed and delivered, all mortgages, documents, instruments,
agreements, opinions and certificates similar to those described in Sections
3.1(g), 3.1(h), 3.1(j), 3.1(k) and 5.11(b) with respect to each such Material
Real Estate Asset that Collateral Agent shall reasonably request to create in
favor of Collateral Agent, for the benefit of Secured Parties, a valid and,
subject to any filing and/or recording referred to herein, perfected First
Priority security interest in such Material Real Estate Assets. In addition to
the foregoing, Company shall, at the request of Requisite Lenders, deliver, from
time to time, to Administrative Agent such appraisals as are required by law or
regulation of Real Estate Assets with respect to which Collateral Agent has been
granted a Lien.

 

 

 
67

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(b)     In order to create in favor of Collateral Agent, for the benefit of
Secured Parties, a valid and, subject to any filing and/or recording referred to
herein, perfected First Priority security interest in the owned Material Real
Estate Assets of the Credit Parties, Company shall deliver to Administrative
Agent and Collateral Agent the following:

 

(i)     fully executed and notarized Mortgages, in proper form for recording in
all appropriate places in all applicable jurisdictions, encumbering each
Material Real Estate Asset;

 

(ii)     an opinion of counsel (which counsel shall be reasonably satisfactory
to Collateral Agent) in each state in which a Material Real Estate Asset is
located with respect to the enforceability of the form(s) of Mortgages to be
recorded in such state and such other matters as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent;

 

(iii)     (A) ALTA mortgagee title insurance policies or unconditional
commitments therefor issued by one or more title companies reasonably
satisfactory to Collateral Agent with respect to each Material Real Estate Asset
(each, a “Title Policy”), in amounts not less than the fair market value of each
Material Real Estate Asset, together with a title report issued by a title
company with respect thereto, dated not more than thirty (30) days prior to the
Closing Date or Restatement Date, as applicable, and copies of all recorded
documents listed as exceptions to title or otherwise referred to therein, each
in form and substance reasonably satisfactory to Collateral Agent and
(B) evidence satisfactory to Collateral Agent that such Credit Party has paid to
the title company or to the appropriate Governmental Authorities all expenses
and premiums of the title company and all other sums required in connection with
the issuance of each Title Policy and all recording and stamp taxes (including
mortgage recording and intangible taxes) payable in connection with recording
the Mortgages for each Material Real Estate Asset in the appropriate real estate
records;

 

(iv)     evidence of flood insurance with respect to each Flood Hazard Property
that is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, in form and substance reasonably
satisfactory to Collateral Agent; and

 

(v)     ALTA surveys of all Material Real Estate Assets, certified to Collateral
Agent and dated not more than thirty (30) days prior to the recordation of the
applicable Mortgage.

 

(c)     In the event that any Credit Party acquires a Material Leasehold
Property, or a Leasehold Property owned on the Closing Date becomes a Material
Leasehold Property, contemporaneously with acquiring such Material Leasehold
Property, or promptly after a Leasehold Property becomes a Material Leasehold
Property, shall cause to be executed and delivered to Administrative Agent and
Collateral Agent, a Landlord Personal Property Collateral Access Agreement with
respect to such Material Leasehold Property.

 

 

 
68

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

5.12     Further Assurances. At any time or from time to time upon the request
of Administrative Agent, each Credit Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as Administrative Agent or Collateral Agent may reasonably request in
order to effect fully the purposes of the Credit Documents, including providing
Lenders with any information reasonably requested pursuant to Section 10.21. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Administrative Agent or Collateral Agent may reasonably request
from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of Company, and
its Subsidiaries and all of the outstanding Capital Stock of Company and its
Subsidiaries (subject to limitations contained in the Credit Documents with
respect to Foreign Subsidiaries).

 

5.13     Miscellaneous Business Covenants. Unless otherwise consented to by
Agents and Requisite Lenders:

 

(a)     Non-Consolidation. Company will and will cause each of its Subsidiaries
to: (i) maintain entity records and books of account separate from those of any
other entity which is an Affiliate of such entity; (ii) not commingle its funds
or assets with those of any other entity which is an Affiliate of such entity;
and (iii) provide that its board of directors or other analogous governing body
will hold all appropriate meetings to authorize and approve such entity’s
actions, which meetings will be separate from those of other entities.

 

(b)     Cash Management Systems. Company and its Subsidiaries shall establish
and maintain cash management systems reasonably acceptable to Administrative
Agent, including, without limitation, with respect to blocked account
arrangements.

 

(c)     Communication with Accountants. Each Credit Party executing this
Agreement authorizes Administrative Agent to communicate directly with such
Credit Party’s independent certified public accountants and authorizes and shall
instruct those accountants to communicate (including the delivery of audit
drafts and letters to management) with Administrative Agent and each Lender
information relating to any Credit Party with respect to the business, results
of operations and financial condition of any Credit Party; provided however,
that Administrative Agent or the applicable Lender, as the case may be, shall
provide such Credit Party with notice at least two (2) Business Days prior to
first initiating any such communication.

 

(d)     Activities of Management. Each member of the senior management team of
each Credit Party shall devote all or substantially all of his or her
professional working time, attention, and energies to the management of the
businesses of the Credit Parties.

 

5.14     Post-Closing Matters. Company shall, and shall cause each of the Credit
Parties to, satisfy the requirements set forth on Schedule 5.14 on or before the
date specified for such requirement or such later date to be determined by the
Agent.

 

 

 
69

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

SECTION 6.

NEGATIVE COVENANTS.

 

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification Obligations for which no claim has been asserted), such Credit
Party shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 6.

 

6.1     Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

 

(a)     the Obligations;

 

(b)     Indebtedness of any Guarantor Subsidiary to Company or to any other
Guarantor Subsidiary, or of Company to any Guarantor Subsidiary; provided,
(i) all such Indebtedness shall be evidenced by promissory notes and all such
notes shall be subject to a First Priority Lien in favor of Collateral Agent
pursuant to the Pledge and Security Agreement, (ii) all such Indebtedness shall
be unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the applicable promissory notes or an
intercompany subordination agreement that in any such case, is reasonably
satisfactory to Administrative Agent, and (iii) any payment by any such
Guarantor Subsidiary under any guaranty of the Obligations shall result in a pro
tanto reduction of the amount of any Indebtedness owed by such Subsidiary to
Company or to any of its Subsidiaries for whose benefit such payment is made;

 

(c)     unsecured Indebtedness of any Person that becomes a Subsidiary after the
date hereof pursuant to a Permitted Acquisition, which Indebtedness exists at
the time such Person becomes a Subsidiary (other than Indebtedness incurred in
contemplation of such Person becoming a Subsidiary);

 

(d)     Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business, other than any obligations owed by a Credit Party
to a Subsidiary that is not a Guarantor;

 

(e)     Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with Deposit Accounts;

 

(f)     guaranties in the ordinary course of business of the obligations of
third-party suppliers, customers, franchisees and licensees of Company and its
Subsidiaries;

 

(g)     Indebtedness described in Schedule 6.1, but not any extensions, renewals
or replacements of such Indebtedness except (i) renewals and extensions
expressly provided for in the agreements evidencing any such Indebtedness as the
same are in effect on the date of this Agreement, and (ii) refinancings and
extensions of any such Indebtedness if the terms and conditions thereof are not
less favorable to the obligor thereon or to the Lenders than the Indebtedness
being refinanced or extended, and the average life to maturity thereof is
greater than or equal to that of the Indebtedness being refinanced or extended;
provided, such Indebtedness permitted under the immediately preceding clause (i)
or (ii) above shall not (A) include Indebtedness of an obligor that was not an
obligor with respect to the Indebtedness being extended, renewed or refinanced,
(B) exceed in a principal amount the Indebtedness being renewed, extended or
refinanced, or (C) be incurred, created or assumed if any Default or Event of
Default has occurred and is Continuing or would result therefrom;

 

(h)     Indebtedness in an aggregate amount not to exceed (i) at any time on or
prior to December 31, 2015, Two Million Five Hundred Thousand Dollars
($2,500,000), (ii) at any time after December 31, 2015 and on or prior to
December 31, 2016, Three Million Five Hundred Thousand Dollars ($3,500,000) and
(iii) at any time after December 31, 2016, Five Million Dollars ($5,000,000), in
each case with respect to (x) Capital Leases and (y) purchase money Indebtedness
(including any Indebtedness acquired in connection with a Permitted
Acquisition); provided, in the case of clause (x), that any such Indebtedness
shall be secured only by the asset subject to such Capital Lease, and, in the
case of clause (y), that any such Indebtedness shall (1) be secured only by the
asset acquired in connection with the incurrence of such Indebtedness and
(2) constitute not more than one hundred percent (100.0)% of the aggregate
consideration paid with respect to such asset; provided, further, that any such
Indebtedness incurred or assumed by a Subsidiary that is not a Guarantor shall
not be guaranteed by or recourse to any Credit Party or secured by any assets of
a Credit Party);

 

 

 
70

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(i)     Subordinated Indebtedness in an amount not to exceed One Million Dollars
($1,000,000) at any time outstanding;

 

(j)     the Existing Cash Collateralized Letters of Credit and the Additional
Cash Collateralized Letter of Credit;

 

(k)     additional letters of credit, in an aggregate amount not to exceed
$1,500,000, which are fully cash collateralized; and

 

(l)     the RSI Indebtedness, which shall, for the avoidance of doubt, be
subject at all times to the RSI Intercreditor Agreement.

 

6.2     Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any State or under any similar recording or notice
statute, except:

 

(a)     Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;

 

(b)     Liens for Taxes that do not have priority over any Lien securing the
Obligations, if the obligations with respect to such Taxes are being contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted so long as the aggregate amount of such Taxes does not exceed Two
Hundred Fifty Thousand Dollars ($250,000) and so long as such proceedings have
the effect of preventing the forfeiture or sale of the Collateral subject
thereto;

 

(c)     statutory Liens of landlords so long as such Liens are subject to a
Landlord Personal Property Collateral Access Agreement, banks (and rights of set
off) so long as such Liens and rights are subject to a Deposit Account control
agreement in favor of Collateral Agent, of carriers, warehousemen so long as
such Liens are subject to a reasonably acceptable ware houseman’s agreement in
favor of a Collateral Agent, mechanics, repairmen, workmen and materialmen, and
other Liens imposed by law (other than any such Lien imposed pursuant to Section
401 (a)(29) or 430(k) of the Internal Revenue Code or by ERISA), in each case
incurred in the ordinary course of business (i) for amounts not yet overdue, or
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of five (5) days) are being contested in good
faith by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

 

 

 
71

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(d)     Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

 

(e)     easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title as to real property owned or leased by a
Credit Party, in each case which do not and will not interfere in any material
respect with the ordinary conduct of the business of Company or any of its
Subsidiaries;

 

(f)     any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

 

(g)     Liens solely on any cash earnest money deposits made by Company or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

 

(h)     purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

 

(i)     Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties as to specific goods in connection with
the importation of goods in the ordinary course of business;

 

(j)     any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

 

(k)     licenses of patents, trademarks and other intellectual property rights
granted by Company or any of its Subsidiaries in the ordinary course of business
and not interfering in any respect with the ordinary conduct of the business of
Company or such Subsidiary;

 

(l)     Liens described in Schedule 6.2 or on a title report delivered pursuant
to Section 3.2(f)(iv);

 

(m)     Liens securing purchase money Indebtedness permitted pursuant to Section
6.1(h); provided, any such Lien shall encumber only the asset acquired with the
proceeds of such Indebtedness;

 

(n)     Liens arising from judgments, decrees or attachments the existence of
which does not constitute an Event of Default hereunder;

 

(o)     other Liens on assets other than the Collateral securing Indebtedness in
an aggregate amount not to exceed Two Hundred Fifty Thousand Dollars ($250,000)
at any time outstanding;

 

(p)     Liens on cash collateral in respect of (i) the Existing Cash
Collateralized Letters of Credit in an amount not to exceed $660,000 at any time
outstanding, (ii) the Additional Cash Collateralized Letter of Credit in an
amount not to exceed $576,424 at any time outstanding and (iii) letters of
credit permitted under Section 6.1(k); and

 

 

 
72

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(q)     Liens on the RSI Collateral securing the RSI Indebtedness, which shall,
for the avoidance of doubt, be subject at all times to the RSI Intercreditor
Agreement.

 

6.3     Equitable Lien. If any Credit Party or any of its Subsidiaries shall
create or assume any Lien upon any of its properties or assets, whether now
owned or hereafter acquired, other than Permitted Liens, it shall make or cause
to be made effective provisions whereby the Obligations will be secured by such
Lien equally and ratably with any and all other Indebtedness secured thereby as
long as any such Indebtedness shall be so secured; provided, notwithstanding the
foregoing, this covenant shall not be construed as a consent by Requisite
Lenders to the creation or assumption of any such Lien not otherwise permitted
hereby.

 

6.4     No Further Negative Pledges. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a permitted Asset Sale and
(b) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be) no Credit Party nor any of its Subsidiaries shall enter into
any agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired.

 

6.5     Restricted Junior Payments. No Credit Party shall, nor shall it permit
any of its Subsidiaries or Affiliates through any manner or means or through any
other Person to, directly or indirectly, declare, order, pay, become liable in
respect of, make or set apart, or agree to declare, order, pay, make or set
apart, any sum for any Restricted Junior Payment; provided, that Company shall
be entitled to (a) repurchase up to Two Million Dollars ($2,000,000) in accounts
receivable and settle a working capital adjustment pursuant to the terms of the
Divested Business Agreement as in effect on the Closing Date or as amended with
the consent of the Administrative Agent and (b) make Restricted Junior Payments
as required for working capital adjustments by the Fifth Gear Acquisition
Documents as in effect on the Closing Date or as amended with the consent of the
Administrative Agent.

 

6.6     Restrictions on Subsidiary Distributions. Except as provided herein, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Company to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Company or any other Subsidiary of Company,
(b) repay or prepay any Indebtedness owed by such Subsidiary to Company or any
other Subsidiary of Company, (c) make loans or advances to Company or any other
Subsidiary of Company, or (d) transfer any of its property or assets to Company
or any other Subsidiary of Company other than restrictions (i) in agreements
evidencing purchase money Indebtedness permitted by Section 6.1(h) that impose
restrictions on the property so acquired, (ii) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business, and (iii) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement.

 

 

 
73

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

6.7     Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture and any Foreign
Subsidiary, except:

 

(a)     Investments in Cash and Cash Equivalents;

 

(b)     equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in any wholly owned Guarantor
Subsidiaries of Company;

 

(c)     Investments in (i) any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors, and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Company and its
Subsidiaries;

 

(d)     intercompany loans to the extent permitted under Section 6.1(b);

 

(e)     Consolidated Capital Expenditures permitted by Section 6.8(e);

 

(f)     loans and advances to employees of Company and its Guarantor
Subsidiaries (i) made in the ordinary course of business and described on
Schedule 6.7, and (ii) any refinancings of such loans after the Closing Date in
an aggregate amount not to exceed Two Hundred Fifty Thousand Dollars ($250,000);

 

(g)     Investments (i) made in connection with Permitted Acquisitions permitted
pursuant to Section 6.9 and (ii) evidenced by the Divested Business Note;

 

(h)     Investments described in Schedule 6.7; and

 

(i)     Investments in Foreign Subsidiaries not to exceed Seven Million Dollars
($7,000,000) in the aggregate in any Fiscal Year.

 

(j)     other Investments in an aggregate amount not to exceed Two Hundred Fifty
Thousand Dollars ($250,000) outstanding in the aggregate at any time.

 

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.5.

 

6.8     Financial Covenants.

 

(a)     [Reserved].

 

 

 
74

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(b)     Fixed Charge Coverage Ratio. Company shall not permit the Fixed Charge
Coverage Ratio as of the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending December 31, 2014, to be less than the correlative ratio
indicated:

 

Fiscal Quarter

Fixed Charge

Coverage Ratio

December 31, 2014

1.15:1.00

March 31, 2015

1.15:1.00

June 30, 2015

1.15:1.00

September 30, 2015

1.15:1.00

December 31, 2015

1.20:1.00

March 31, 2016

1.25:1.00

June 30, 2016

1.25:1.00

September 30, 2016

1.25:1.00

December 31, 2016

1.25:1.00

March 31, 2017

1.30:1.00

June 30, 2017

1.30:1.00

September 30, 2017

1.30:1.00

December 31, 2017

1.30:1.00

March 31, 2018

1.35:1.00

June 30, 2018

1.35:1.00

September 30, 2018

1.35:1.00

December 31, 2018

1.35:1.00

March 31, 2019 and each Fiscal Quarter thereafter

1.50:1.00

 

 

 
75

--------------------------------------------------------------------------------

 

 

  Execution Copy

 

(c)     Leverage Ratio. Company shall not permit the Leverage Ratio as of the
last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
December 31, 2014, to exceed the correlative ratio indicated:

 

Fiscal Quarter

Ending

Leverage
Ratio

December 31, 2014

4.50:1.00

March 31, 2015

4.50:1.00

June 30, 2015

4.50:1.00

September 30, 2015

4.45:1.00

December 31, 2015

4.10:1.00

March 31, 2016

4.00:1.00

June 30, 2016

3.50:1.00

September 30, 2016

3.40:1.00

December 31, 2016

3.30:1.00

March 31, 2017

3.10:1.00

June 30, 2017

3.00:1.00

September 30, 2017

3.00:1.00

December 31, 2017

3.00:1.00

March 31, 2018

2.60:1.00

June 30, 2018 and each Fiscal Quarter thereafter

2.50:1.00

 

 

 
76

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(d)     Minimum Consolidated EBITDA. Company shall not permit Consolidated
EBITDA as of the last day of any Fiscal Quarter, beginning with the Fiscal
Quarter ending December 31, 2014, to be less than the correlative amount
indicated:

 

Four Fiscal Quarter

period (unless

otherwise noted

below) Ending

Consolidated

EBITDA

one Fiscal Quarter period ending December 31, 2014

$3,000,000

two Fiscal Quarter period ending March 31, 2015

$5,750,000

June 30, 2015

$10,700,000

September 30, 2015

$12,800,000

December 31, 2015

$16,000,000

March 31, 2016

$20,900,000

June 30, 2016

$21,000,000

September 30, 2016

$22,500,000

December 31, 2016

$22,500,000

March 31, 2017

$25,000,000

June 30, 2017

$25,000,000

September 30, 2017

$25,000,000

December 31, 2017

$25,000,000

March 31, 2018

$25,000,000

June 30, 2018

$25,000,000

September 30, 2018

$25,000,000

December 31, 2018

$25,000,000

March 31, 2019

$25,000,000

 

 

 
77

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(e)     Maximum Consolidated Capital Expenditures. Company shall not, and shall
not permit its Subsidiaries to, make or incur Consolidated Capital Expenditures,
in any Fiscal Year indicated below, in an aggregate amount for Company and its
Subsidiaries in excess of the corresponding amount set forth below opposite such
Fiscal Year:

 

Fiscal Year

Consolidated
Capital Expenditures

March 31, 2015

$12,000,000

March 31, 2016

$12,000,000

March 31, 2017

$12,000,000

March 31, 2018

$12,000,000

March 31, 2019

$13,000,000

 

; provided, that to the extent that the amount of Consolidated Capital
Expenditures made in any Fiscal Year is less than the maximum amount permitted
above (without giving effect to any additional amount available as a result of
this proviso), (i) up to fifty percent (50.0%) of such difference may be carried
forward and used in the immediately succeeding fiscal year (but not any
subsequent fiscal year), and (ii) in such immediately succeeding Fiscal Year
Consolidated Capital Expenditures shall be applied, first, to the permissible
amount of Consolidated Capital Expenditures for such Fiscal Year and, second, to
the portion so carried forward.

 

(f)     Certain Calculations. With respect to any period during which a
Permitted Acquisition or an Asset Sale (including, without limitation, the
Divested Business pursuant to the Divested Business Documents and the Fifth Gear
Acquisition) has occurred (each, a “Subject Transaction”), for purposes of
determining compliance with the financial covenants set forth in this Section
6.8 and for all other purposes which such calculations may be used under this
Agreement, Consolidated Adjusted EBITDA, Consolidated EBITDA, Consolidated Fixed
Charges, and the components of each, shall be calculated with respect to such
period on a pro forma basis (such calculations, including pro forma adjustments
approved by Administrative Agent in its sole discretion) using the historical
financial statements of any business so acquired or to be acquired, or divested
or to be divested, and the consolidated financial statements of Company and its
Subsidiaries which shall be reformulated as if such Subject Transaction, and any
Indebtedness incurred or repaid in connection therewith, had been consummated or
incurred or repaid at the beginning of such period (and assuming that such
Indebtedness bears interest during any portion of the applicable measurement
period prior to the relevant acquisition at the weighted average of the interest
rates applicable to outstanding Loans incurred during such period).

 

 

 
78

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

6.9     Fundamental Changes; Disposition of Assets; Acquisitions. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub lease
(as lessor or sublessor), exchange, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and Capital Expenditures in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:

 

(a)     any Subsidiary of Company may be merged with or into Company or any
Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any Guarantor Subsidiary; provided, in the case of
such a merger, Company or such Guarantor Subsidiary, as applicable shall be the
continuing or surviving Person;

 

(b)     sales or other dispositions of assets that do not constitute Asset
Sales;

 

(c)     Asset Sales, the proceeds of which (i) are less than One Hundred Fifty
Thousand Dollars ($150,000) with respect to any single Asset Sale or series of
related Asset Sales, and (ii) when aggregated with the proceeds of all other
Asset Sales made within the same Fiscal Year, are less than Two Hundred Fifty
Thousand Dollars ($250,000); provided (1) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of Company (or similar
governing body)), (2) no less than one hundred percent (100.0%) thereof shall be
paid in Cash, and (3) the Net Asset Sale Proceeds thereof shall be applied as
required by Section 2.13(a);

 

(d)     disposals of obsolete or worn out property;

 

(e)     Investments made in accordance with Section 6.7.

 

6.10     Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.9, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, (a) directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
qualify directors if required by applicable law; or (b) permit any of its
Subsidiaries directly or indirectly to sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
another Credit Party (subject to the restrictions on such disposition otherwise
imposed hereunder), or to qualify directors if required by applicable law.

 

 

 
79

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

6.11     Sales and Lease Backs. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Credit Party (a) has sold or transferred or is to sell or
to transfer to any other Person (other than Company or any of its Subsidiaries),
or (b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Credit Party to any
Person (other than Company or any of its Subsidiaries) in connection with such
lease.

 

6.12     Transactions with Shareholders and Affiliates. Except as set forth in
Schedule 6.12, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any holder of ten percent (10.0%) or more of
any class of Capital Stock of Company or any of its Subsidiaries (or any
Affiliate of such holder) or with any Affiliate of Company or of any such
holder; provided, however, that the Credit Parties and their Subsidiaries may
enter into or permit to exist any such transaction if both (i) the
Administrative Agent has consented thereto in writing prior to the consummation
thereof and (ii) the terms of such transaction are not less favorable to Company
or that Subsidiary, as the case may be, than those that might be obtained at the
time from a Person who is not such a holder or Affiliate; further, provided,
that the foregoing restrictions shall not apply to (a) reasonable and customary
fees paid to members of the board of directors (or similar governing body) of
Company and its Subsidiaries; (b) compensation arrangements for officers and
other employees of Company and its Subsidiaries entered into in the ordinary
course of business; and (c) transactions described in Schedule 6.12. Company
shall disclose in writing each transaction with any holder of ten percent
(10.0%) or more of any class of Capital Stock of Company or any of its
Subsidiaries (other than a Credit Party) or with any Affiliate of Company (other
than a Credit Party) or of any such holder to Administrative Agent.

 

6.13     Conduct of Business; Foreign Subsidiaries. From and after the
Restatement Date, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, engage in any business other than the businesses engaged in by
such Credit Party on the Restatement Date. No Credit Party shall form, create,
or incorporate any Foreign Subsidiary. In addition, no Subsidiary organized in
Canada shall (a) incur, directly or indirectly, any Indebtedness or any other
obligation or liability whatsoever other than the Indebtedness and obligations
under the Credit Documents, (b) create or suffer to exist any Lien upon any
property or assets now owned or hereafter acquired by it other than the Liens
created under the Collateral Documents to which it is a party or (c) engage in
any business or activity.

 

6.14     Amendments to or Waivers of Divested Business Documents and Fifth Gear
Acquisition Documents.

 

(a)     Divested Business Documents. No Credit Party shall nor shall it permit
any of its Subsidiaries to, agree to any material amendment, restatement,
supplement or other modification to, or waiver of, any of its material rights
under any Divested Business Document after the Closing Date without in each case
obtaining the prior written consent of Administrative Agent and Requisite
Lenders to such amendment, restatement, supplement or other modification or
waiver.

 

(b)     Fifth Gear Acquisition Documents. No Credit Party shall nor shall it
permit any of its Subsidiaries to, agree to any material amendment, restatement,
supplement or other modification to, or waiver of, any of its material rights
under any Fifth Gear Acquisition Document after the Restatement Date without in
each case obtaining the prior written consent of Administrative Agent and
Requisite Lenders to such amendment, restatement, supplement or other
modification or waiver.

 

 

 
80

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

6.15     Amendments or Waivers with respect to Certain Indebtedness.

 

(a)     Subordinated Indebtedness. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, amend or otherwise change the terms of any
Subordinated Indebtedness, or make any payment consistent with an amendment
thereof or change thereto, if the effect of such amendment or change is to
increase the interest rate on such Subordinated Indebtedness, increase the
principal amount thereof, change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, change any event of default
or condition to an event of default with respect thereto (other than to
eliminate any such event of default or increase any grace period related
thereto), change the redemption, prepayment or defeasance provisions thereof,
change the subordination provisions of such Subordinated Indebtedness (or of any
guaranty thereof), or if the effect of such amendment or change, together with
all other amendments or changes made, is to increase materially the obligations
of the obligor thereunder or to confer any additional rights on the holders of
such Subordinated Indebtedness (or a trustee or other representative on their
behalf) which would be adverse to any Credit Party or Lenders.

 

(b)     RSI Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, amend or otherwise change the terms of any of the RSI Loan
Documents, or make any payment consistent with an amendment thereof or change
thereto, if the effect of such amendment or change is to increase the interest
rate on the RSI Indebtedness, increase the principal amount thereof, change (to
earlier dates) any dates upon which payments of principal or interest are due
thereon, change any event of default or condition to an event of default with
respect thereto (other than to eliminate any such event of default or increase
any grace period related thereto), change the redemption, prepayment or
defeasance provisions thereof, change the intercreditor provisions of such RSI
Indebtedness (or of any guaranty thereof), grant a lien on any collateral other
than the RSI Collateral, or if the effect of such amendment or change, together
with all other amendments or changes made, is to increase materially the
obligations of the obligor thereunder or to confer any additional rights on the
holders of such RSI Indebtedness (or a trustee or other representative on their
behalf) which would be adverse to any Credit Party or Lenders.

 

6.16     Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year end from March 31.

 

6.17     Deposit Accounts. Other than as explicitly permitted by the Pledge and
Security Agreement, no Credit Party shall establish or maintain a Deposit
Account that is not a Controlled Account and no Credit Party will deposit
proceeds in a Deposit Account which is not a Controlled Account.

 

6.18     Amendments to Organizational Agreements and Material Contracts. No
Credit Party shall (a) amend or permit any amendments to any Credit Party’s
Organizational Documents that would be adverse to Administrative Agent or the
Lenders; or (b) amend or permit any amendments to, or terminate or waive any
provision of, any Material Contract if such amendment, termination, or waiver
would be adverse to Administrative Agent or the Lenders.

 

6.19     Prepayments of Certain Indebtedness. No Credit Party shall, directly or
indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Indebtedness
that is purported to be subordinated to all or part of the Obligations.

 

 

 
81

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

SECTION 7.

GUARANTY

 

7.1     Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

 

7.2     Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor, to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by, (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
comparable applicable provisions of state law; provided, solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 7.2), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 7.2. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 7.2 shall not be construed in any
way to limit the liability of any Contributing Guarantor hereunder. Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 7.2.

 

7.3     Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Company to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Company’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Company for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

 

 

 
82

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

7.4     Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

 

(a)     this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;

 

(b)     Administrative Agent may enforce this Guaranty during the Continuance of
an Event of Default notwithstanding the existence of any dispute between Company
and any Beneficiary with respect to the existence of such Event of Default;

 

(c)     the obligations of each Guarantor hereunder are independent of the
obligations of Company and the obligations of any other guarantor (including any
other Guarantor) of the obligations of Company, and a separate action or actions
may be brought and prosecuted against such Guarantor whether or not any action
is brought against Company or any of such other guarantors and whether or not
Company is joined in any such action or actions;

 

(d)     payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

 

(e)     any Beneficiary, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Interest Rate Agreement and any applicable security agreement,
including foreclosure on any such security pursuant to one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable, and even though such action operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Guarantor
against Company or any security for the Guaranteed Obligations; and
(vi) exercise any other rights available to it under the Credit Documents or
Interest Rate Agreements; and

 

 

 
83

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(f)     this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or any Interest Rate Agreement, at law, in equity or otherwise) with
respect to the Guaranteed Obligations or any agreement relating thereto, or with
respect to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents, any of
the Interest Rate Agreements or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or such Credit
Document, such Interest Rate Agreement or any agreement relating to such other
guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents or
any of the Interest Rate Agreements or from the proceeds of any security for the
Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Beneficiary might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of Company
or any of its Subsidiaries and to any corresponding restructuring of the
Guaranteed Obligations; (vi) any failure to perfect or continue perfection of a
security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set offs or counterclaims which Company may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

 

7.5     Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Company, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Company, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of Company or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Company or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Company or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations; (e) (i) any principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Beneficiary protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, the Interest Rate Agreements or any agreement or instrument related
thereto, notices of any renewal, extension or modification of the Guaranteed
Obligations or any agreement related thereto, notices of any extension of credit
to Company and notices of any of the matters referred to in Section 7.4 and any
right to consent to any thereof; and (g) any defenses or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof.

 

 

 
84

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

7.6     Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Commitments shall have terminated, each Guarantor hereby waives any claim, right
or remedy, direct or indirect, that such Guarantor now has or may hereafter have
against Company or any other Guarantor or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including without
limitation (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against Company with respect to the
Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against Company, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary. In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Commitments shall have terminated, each Guarantor shall withhold exercise of
any right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, including,
without limitation, any such right of contribution as contemplated by Section
7.2. Each Guarantor further agrees that, to the extent the waiver or agreement
to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Company or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Company, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.

 

7.7     Subordination of Other Obligations. Any Indebtedness of Company or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is Continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

 

 

 
85

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

7.8     Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been
indefeasibly paid in full and the Commitments shall have terminated. Each
Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations.

 

7.9     Authority of Guarantors or Company. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Company
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

 

7.10     Financial Condition of Company. Any Loan may be made to Company or
continued from time to time, and any Interest Rate Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of Company at the time
of any such grant or continuation or at the time such Interest Rate Agreement is
entered into, as the case may be. No Beneficiary shall have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of Company. Each Guarantor has adequate
means to obtain information from Company on a continuing basis concerning the
financial condition of Company and its ability to perform its obligations under
the Credit Documents and the Interest Rate Agreements, and each Guarantor
assumes the responsibility for being and keeping informed of the financial
condition of Company and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Company now
known or hereafter known by any Beneficiary.

 

7.11     Bankruptcy, etc. So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Company or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Company or any other
Guarantor or by any defense which Company or any other Guarantor may have by
reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.(a)     Each Guarantor acknowledges and
agrees that any interest on any portion of the Guaranteed Obligations which
accrues after the commencement of any case or proceeding referred to in clause
(a) above (or, if interest on any portion of the Guaranteed Obligations ceases
to accrue by operation of law by reason of the commencement of such case or
proceeding, such interest as would have accrued on such portion of the
Guaranteed Obligations if such case or proceeding had not been commenced) shall
be included in the Guaranteed Obligations because it is the intention of
Guarantors and Beneficiaries that the Guaranteed Obligations which are
guaranteed by Guarantors pursuant hereto should be determined without regard to
any rule of law or order which may relieve Company of any portion of such
Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

 

 

 
86

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(b)     In the event that all or any portion of the Guaranteed Obligations are
paid by Company or otherwise, the obligations of Guarantors hereunder shall
continue and remain in full force and effect or be reinstated, as the case may
be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from any Beneficiary as a preference,
fraudulent transfer or otherwise, and any such payments which are so rescinded
or recovered shall constitute Guaranteed Obligations for all purposes hereunder.
This provision shall survive the repayment of the Obligations and the
termination of this Agreement.

 

SECTION 8.

EVENTS OF DEFAULT

 

8.1     Events of Default. If any one or more of the following conditions or
events shall occur:

 

(a)     Failure to Make Payments When Due. Failure by Company to pay when due,
(i) any principal or premium of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest on any Loan, or any fee or any other amount,
under this Agreement or any other Credit Document.

 

(b)     Default in Other Agreements. (i) Failure of any Credit Party or any of
their respective Subsidiaries to pay when due any principal of or interest on or
any other amount payable in respect of one or more items of Indebtedness (other
than Indebtedness referred to in Section 8.1(a)) in an individual principal
amount of Five Hundred Thousand Dollars ($500,000) or more or with an aggregate
principal amount of One Million Dollars ($1,000,000) or more, in each case
beyond the grace period, if any, provided therefor; or (ii) breach or default by
any Credit Party with respect to any other material term of (1) one or more
items of Indebtedness in the individual or aggregate principal amounts referred
to in clause (i) above, or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness, in each case beyond the
grace period, if any, provided therefor, if the effect of such breach or default
is to cause, or to permit the holder or holders of that Indebtedness (or a
trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or

 

(c)     Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.5, Section 5.1, Section
5.2, Section 5.3, Section 5.4, Section 5.5, Section 5.6, Section 5.7, Section
5.8, Section 5.9, Section 5.10, Section 5.11, Section 5.14 or Section 6; or

 

(d)     Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any respect as of the date
made or deemed made; or

 

(e)     Other Defaults under Credit Documents. Any Credit Party shall default in
the performance of or compliance with any term contained herein or any of the
other Credit Documents, other than any such term referred to in any other
Section of this Section 8.1, and such default shall not have been remedied or
waived within thirty (30) days after the earlier of (i) an officer of such
Credit Party becoming aware of such default, or (ii) receipt by Company of
notice from Administrative Agent or any Lender of such default; or

 

 

 
87

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(f)     Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Company or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Company or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Company or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Company or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Company or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for forty-five (45) days without having been dismissed, bonded or
discharged; or

 

(g)     Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Company or any
of its Subsidiaries shall have an order for relief entered with respect to it or
shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
Company or any of its Subsidiaries shall make any assignment for the benefit of
creditors; or (ii) Company or any of its Subsidiaries shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the board of directors (or similar governing body) of
Company or any of its Subsidiaries (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.1(f); or

 

(h)     Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving (i) in any individual case an amount in
excess of Two Hundred Fifty Thousand Dollars ($250,000) or (ii) in the aggregate
at any time an amount in excess of Five Hundred Thousand Dollars $(500,000) (in
either case to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage) shall be
entered or filed against Company or any of its Subsidiaries or any of their
respective assets and either (A) there is a period of forty-five (45)
consecutive days at any time after the entry of any such judgment, order or
award during which (1) the same is not discharged, satisfied, vacated, or bonded
pending appeal, or (2) a stay of enforcement thereof is not in effect, or (B)
enforcement proceedings are commenced upon such judgment, order, or award; or

 

(i)     Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
(30) days; or

 

(j)     Employee Benefit Plans. (i) There shall occur one or more ERISA Events
which individually or in the aggregate results in or might reasonably be
expected to result in liability of Company, any of its Subsidiaries or any of
their respective ERISA Affiliates in excess of Two Hundred Fifty Thousand
Dollars ($250,000) during the term hereof; or (ii) there exists any fact or
circumstance that reasonably could be expected to result in the imposition of a
Lien or security interest under Section 430(k) of the Internal Revenue Code or
under ERISA; or

 

 

 
88

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(k)     Change of Control. A Change of Control shall occur; or

 

(l)     Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Collateral Agent or any Secured Party to take
any action within its control, or (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Credit Document to which it is a party;

 

THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g), automatically, and (2) at any time during the Continuance of
any other Event of Default, Administrative Agent may (or at the direction of
Requisite Lenders, shall), (A) issue notice to Company that the Commitments, if
any, of each Lender having such Commitments are suspended or terminated;
(B) issue notice to Company that each of the following has immediately become
due and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each
Credit Party: (I) the unpaid principal amount of and accrued interest on the
Loans, and (II) all other Obligations; and (C) enforce rights and remedies
provided under the Credit Documents and applicable law. Additionally, at any
time during the Continuance of any Event of Default, Collateral Agent may (or at
the direction of the Requisite Lenders, shall) exercise rights and remedies
available under the Credit Documents and applicable law as to any of the
Collateral.

 

SECTION 9.

AGENTS

 

9.1     Appointment of Agents. GLAS is hereby appointed Administrative Agent and
Collateral Agent hereunder and under the other Credit Documents and each Lender
hereby authorizes GLAS, in such capacity, to act as its agent in accordance with
the terms hereof and the other Credit Documents. GLAS is hereby appointed
Syndication Agent hereunder, and each Lender hereby authorizes Syndication Agent
to act as its agent in accordance with the terms hereof and the other Credit
Documents. GLAS is hereby appointed Documentation Agent hereunder, and each
Lender hereby authorizes Documentation Agent to act as its agent in accordance
with the terms hereof and the other Credit Documents. Each Agent hereby agrees
to act upon the express conditions contained herein and the other Credit
Documents, as applicable. The provisions of this Section 9 are solely for the
benefit of Agents and Lenders and no Credit Party shall have any rights as a
third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, each Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Company or any
of its Subsidiaries. Each of Syndication Agent and Documentation Agent, without
consent of or notice to any party hereto, may assign any and all of its rights
or obligations hereunder to any of its Affiliates. As of the Restatement Date,
neither GLAS, in its capacity as Syndication Agent, nor GLAS, in its capacity as
Documentation Agent, shall have any obligations but shall be entitled to all
benefits of this Section 9.

 

 

 
89

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

9.2     Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein.

 

9.3     General Immunity.

 

(a)     No Responsibility for Certain Matters. No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Credit Party
to any Agent or any Lender in connection with the Credit Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Credit Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the foregoing.
Anything contained herein to the contrary notwithstanding, Administrative Agent
shall not have any liability arising from confirmations of the amount of
outstanding Loans or the component amounts thereof.

 

(b)     Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final,
non-appealable order. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Company and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Credit Documents in accordance with the instructions of Requisite Lenders
(or such other Lenders as may be required to give such instructions under
Section 10.5).

 

 

 
90

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

9.4     Agents Entitled to Act as Lender. The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Company or any
of its Affiliates as if it were not performing the duties specified herein, and
may accept fees and other consideration from Company for services in connection
herewith and otherwise without having to account for the same to Lenders.

 

9.5     Lenders’ Representations, Warranties and Acknowledgment.

 

(a)     Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Company and its
Subsidiaries in connection with Loans hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of Company and its
Subsidiaries. No Agent shall have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

 

(b)     Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Loans on the Closing Date, the Restatement
Date or thereafter, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date, the Restatement Date or as of the date of its initial funding of
such Loans.

 

(c)     Each Lender (i) represents and warrants that as of the Restatement Date
neither such Lender nor its Affiliates or Related Funds owns or controls, or
owns or controls any Person owning or controlling, any trade debt or
Indebtedness of any Credit Party other than the Obligations or any Capital Stock
of any Credit Party and (ii) covenants and agrees that from and after the
Restatement Date neither such Lender nor its Affiliates and Related Funds shall
purchase any trade debt or Indebtedness of any Credit Party other than the
Obligations or Capital Stock described in clause (i) above without the prior
written consent of the Administrative Agent.

 

9.6     Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, its Affiliates and its officers,
partners, directors, trustees, employees and agents of each Agent (each, an
“Indemnitee Agent Party”), to the extent that such Indemnitee Agent Party shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever (including any Protective Advances) which may be
imposed on, incurred by or asserted against such Indemnitee Agent Party in
exercising its powers, rights and remedies or performing its duties hereunder or
under the other Credit Documents or otherwise in its capacity as such Indemnitee
Agent Party in any way relating to or arising out of this Agreement or the other
Credit Documents, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH
INDEMNITEE AGENT PARTY; provided, no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Indemnitee Agent
Party’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction in a final, non-appealable order. If any indemnity
furnished to any Indemnitee Agent Party for any purpose shall, in the opinion of
such Indemnitee Agent Party, be insufficient or become impaired, such Indemnitee
Agent Party may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided, in no event shall this sentence require any Lender to indemnify any
Indemnitee Agent Party against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Lender to indemnify any Indemnitee Agent Party against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding
sentence.

 

 

 
91

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

9.7     Successor Administrative Agent and Collateral Agent.

 

(a)     Administrative Agent and Collateral Agent may resign at any time by
giving thirty (30) days’ prior written notice thereof to Lenders and Company.
Upon any such notice of resignation, Requisite Lenders shall have the right,
upon five (5) Business Days’ notice to Company, to appoint a successor
Administrative Agent and Collateral Agent. Upon the acceptance of any
appointment as Administrative Agent and Collateral Agent hereunder by a
successor Administrative Agent and Collateral Agent, that successor
Administrative Agent and Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent and Collateral Agent and the retiring Administrative Agent
and Collateral Agent shall promptly (i) transfer to such successor
Administrative Agent and Collateral Agent all sums, Securities and other items
of Collateral held under the Collateral Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent and Collateral Agent under the
Credit Documents, and (ii) execute and deliver to such successor Administrative
Agent and Collateral Agent such amendments to financing statements, and take
such other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent and Collateral Agent of the
security interests created under the Collateral Documents, whereupon such
retiring Administrative Agent and Collateral Agent shall be discharged from its
duties and obligations hereunder. After any retiring Administrative Agent’s and
Collateral Agent’s resignation hereunder as Administrative Agent and Collateral
Agent, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent and
Collateral Agent hereunder. Administrative Agent may not be removed as an Agent
without the then serving Administrative Agent’s written consent.

 

(b)     Notwithstanding anything herein to the contrary, Administrative Agent
and Collateral Agent may assign their rights and duties as Administrative Agent
and Collateral Agent hereunder to an Affiliate of GLAS without the prior written
consent of, or prior written notice to, Company or the Lenders; provided that
Company and the Lenders may deem and treat such assigning Administrative Agent
and Collateral Agent as the Administrative Agent and Collateral Agent for all
purposes hereof, unless and until such assigning Administrative Agent or
Collateral Agent, as the case may be, provides written notice to Company and the
Lenders of such assignment. Upon such assignment such Affiliate shall succeed to
and become vested with all rights, powers, privileges and duties as
Administrative Agent and Collateral Agent hereunder and under the other Credit
Documents.

 

 

 
92

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

9.8     Collateral Documents and Guaranty.

 

(a)     Agents under Collateral Documents and Guaranty. Each Lender hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Lenders, to be the agent for and representative
of Lenders with respect to the Guaranty, the Collateral and the Collateral
Documents. Subject to Section 10.5, without further written consent or
authorization from Lenders, Administrative Agent or Collateral Agent, as
applicable may execute any documents or instruments necessary to (i) release any
Lien encumbering any item of Collateral that is the subject of a sale or other
disposition of assets permitted hereby or to which Requisite Lenders (or such
other Lenders as may be required to give such consent under Section 10.5) have
otherwise consented, (ii) release any Lien granted to or held by any Agent upon
any Collateral upon payment in full of all Obligations (other than contingent
Obligations for which no claim has been asserted), or (iii) release any
Guarantor from the Guaranty concurrently with such payment in full of all such
Obligations or with respect to which Requisite Lenders (or such other Lenders as
may be required to give such consent under Section 10.5) have otherwise
consented.

 

(b)     Right to Realize on Collateral and Enforce Guaranty. Anything contained
in any of the Credit Documents to the contrary notwithstanding, Company,
Administrative Agent, Collateral Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Guaranty, it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by Administrative Agent,
on behalf of Lenders in accordance with the terms hereof and all powers, rights
and remedies under the Collateral Documents may be exercised solely by
Collateral Agent, and (ii) in the event of a foreclosure by Collateral Agent on
any of the Collateral pursuant to a public or private sale, Collateral Agent or
any Lender may be the purchaser of any or all of such Collateral at any such
sale and Collateral Agent, as agent for and representative of Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Collateral Agent at such sale.

 

9.9     Protective Advances. Subject to the limitations set forth below, during
the Continuance of an Event of Default, Administrative Agent is authorized by
Company and the Lenders, from time to time in Administrative Agent’s sole
discretion (but Administrative Agent shall have absolutely no obligation to), to
make additional loans to Company on behalf of the Lenders, which Administrative
Agent, in its sole discretion, deems necessary or desirable (i) to preserve or
protect the Collateral, or any portion thereof, (ii) to enhance the likelihood
of, or maximize the amount of, repayment of the Loans and other Obligations, or
(iii) to pay any other amount chargeable to or required to be paid by Company
pursuant to the terms of this Agreement and the other Credit Documents,
including, without limitation, payments of principal, interest, fees and
reimbursable expenses (any of such Loans or advances shall constitute
“Protective Advances”), in an aggregate principal amount not to exceed Ten
Million Dollars ($10,000,000). All Protective Advances shall bear interest at
interest rate applicable to Term Loans. Protective Advances may be made even if
the conditions precedent set forth in Section 3 or elsewhere in this Agreement
have not been satisfied and without regard to the Commitments of the Lenders.
Each Protective Advance shall be secured by the Liens in favor of the Collateral
Agent in and to the Collateral and shall constitute Obligations hereunder.
Company shall pay the unpaid principal amount and all unpaid and accrued
interest of each Protective Advance on the earlier of the Term Loan Maturity
Date and the date on which demand for payment is made by Administrative Agent.

 

 

 
93

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

SECTION 10.

MISCELLANEOUS

 

10.1     Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given to a Credit Party,
Syndication Agent, Collateral Agent, Administrative Agent or Documentation
Agent, shall be sent to such Person’s address as set forth on Appendix B or in
the other relevant Credit Document, and in the case of any Lender, the address
as indicated on Appendix B or otherwise indicated to Administrative Agent in
writing. Each notice hereunder shall be in writing and may be personally served,
telexed or sent by telefacsimile or United States mail or courier service and
shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, upon receipt of telefacsimile or
telex, or three (3) Business Days after depositing it in the United States mail
with postage prepaid and properly addressed; provided, no notice to any Agent
shall be effective until received by such Agent.

 

10.2     Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Company agrees to pay promptly (a) all the Administrative Agent’s
actual and reasonable costs and expenses of preparation of the Credit Documents
and any consents, amendments, waivers or other modifications thereto; (b) all
the Agents’ costs of furnishing all opinions by counsel for Company and the
other Credit Parties; (c) all the reasonable fees, expenses and disbursements of
counsel to Agents in connection with the syndication of the Loans and
Commitments, the negotiation, preparation, execution and administration of the
Credit Documents, the Intercreditor Agreement and any consents, amendments,
waivers or other modifications thereto and any other documents or matters
requested by Company; (d) all the actual costs and reasonable expenses of
creating and perfecting Liens in favor of Collateral Agent, for the benefit of
Secured Parties, including filing and recording fees, expenses and taxes, stamp
or documentary taxes, search fees, title insurance premiums and reasonable fees,
expenses and disbursements of counsel to each Agent and of counsel providing any
opinions that any Agent or Requisite Lenders may request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents; (e) all
the Administrative Agent’s actual costs and reasonable fees, expenses for, and
disbursements of any of Administrative Agent’s, auditors, accountants,
consultants or appraisers whether internal or external, and all reasonable
attorneys’ fees (including allocated costs of internal counsel and expenses and
disbursements of outside counsel) incurred by Administrative Agent; (f) all the
actual costs and reasonable expenses (including the reasonable fees, expenses
and disbursements of any appraisers, consultants, advisors and agents employed
or retained by Collateral Agent and its counsel) in connection with the custody
or preservation of any of the Collateral; (g) all other actual and reasonable
costs and expenses incurred by each Agent in connection with the syndication of
the Loans and Commitments and the negotiation, preparation and execution of the
Credit Documents and any consents, amendments, waivers or other modifications
thereto and the transactions contemplated thereby; and (h) after the occurrence
of a Default or an Event of Default, all costs and expenses, including
reasonable attorneys’ fees (including allocated costs of internal counsel) and
costs of settlement, incurred by any Agent and Lenders in enforcing any
Obligations of or in collecting any payments due from any Credit Party hereunder
or under the other Credit Documents by reason of such Default or Event of
Default (including in connection with the sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work out” or pursuant to any insolvency
or bankruptcy cases or proceedings.

 

 

 
94

--------------------------------------------------------------------------------

 

 

 Execution Copy

10.3     Indemnity. 

 

(a)     In addition to the payment of expenses pursuant to Section 10.2, whether
or not the transactions contemplated hereby shall be consummated, each Credit
Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent and Lender, their respective
Affiliates and their respective officers, partners, directors, trustees,
employees and agents of each Agent and each Lender (each, an “Indemnitee”), from
and against any and all Indemnified Liabilities, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY,
OR SOLE NEGLIGENCE OF SUCH INDEMNITEE; provided, no Credit Party shall have any
obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final, non-appealable order, of that Indemnitee. To the extent
that the undertakings to defend, indemnify, pay and hold harmless set forth in
this Section 10.3 may be unenforceable in whole or in part because they are
violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

 

(b)     To the extent not prohibited by applicable law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against Lenders, Agents
and their respective Affiliates, directors, employees, attorneys or agents, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, as a result of, or in any way
related to, this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
Company hereby waives, releases and agrees not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.

 

10.4     Set Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, during the
Continuance of an Event of Default each Lender and their Affiliates, each of is
hereby authorized by each Credit Party at any time or from time to time subject
to the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed), without notice to any Credit Party or to any other Person
(other than Administrative Agent), any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts (in whatever currency))
and any other Indebtedness at any time held or owing by such Lender to or for
the credit or the account of any Credit Party (in whatever currency) against and
on account of the obligations and liabilities of any Credit Party to such Lender
hereunder, and under the other Credit Documents, including all claims of any
nature or description arising out of or connected hereto, or with any other
Credit Document, irrespective of whether or not (a) such Lender shall have made
any demand hereunder, (b) the principal of or the interest on the Loans or any
other amounts due hereunder shall have become due and payable pursuant to the
terms of this Agreement and although such obligations and liabilities, or any of
them, may be contingent or unmatured or (c) such obligation or liability is owed
to a branch or office of such Lender different from the branch or office holding
such deposit or obligation or such Indebtedness.

 

10.5     Amendments and Waivers.

 

(a)     Requisite Lenders’ Consent. Subject to Sections 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of Administrative Agent
and the Requisite Lenders.

 

 

 
95

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(b)     Affected Lenders’ Consent. Without the written consent of each Lender
that would be directly affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:

 

(i)     extend the scheduled final maturity of any Loan or Note;

 

(ii)     waive, reduce or postpone any scheduled repayment (but not prepayment);

 

(iii)     reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.9) or
any fee payable hereunder;

 

(iv)     extend the time for payment of any such interest or fees;

 

(v)     amend, modify, terminate or waive any provision of this Section 10.5(b)
or Section 10.5(c);

 

(vi)     amend the definition of “Eligible Assignee”, “Requisite Lenders” or
“Pro Rata Share”; provided, with the consent of Administrative Agent and the
Requisite Lenders, additional extensions of credit pursuant hereto may be
included in the determination of “Requisite Lenders” or “Pro Rata Share” on
substantially the same basis as the Closing Date Term Loans and the Restatement
Date Term Loans are included on the Restatement Date; provided, further, it is
agreed that any change to the definition of the “Eligible Assignee” shall be
deemed to affect each Lender;

 

(vii)     release or subordinate all or substantially all of the Collateral or
all or substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents; or

 

(viii)     consent to the assignment or transfer by any Credit Party of any of
its rights and obligations under any Credit Document.

 

(c)     Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

 

(i)     increase any Commitment of any Lender over the amount thereof then in
effect without the consent of such Lender; provided, no amendment, modification
or waiver of any condition precedent, covenant, Default or Event of Default
shall constitute an increase in any Commitment of any Lender;

 

(ii)     alter the required application of any repayments or prepayments as
pursuant to Section 2.14, 2.17(g) or 2.18 without the consent of each Lender
which is being allocated a lesser repayment or prepayment as a result thereof;
or

 

(iii)     amend, modify, terminate or waive any provision of Section 9 as the
same applies to any Agent, or any other provision hereof or any other Credit
Document as the same applies to the rights or obligations of any Agent, in each
case without the consent of such Agent.

 

 

 
96

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(d)     Execution of Amendments, etc. Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party. Notwithstanding anything to the contrary in
this Section 10.5, Administrative Agent and/or Collateral Agent and any Credit
Party may amend or modify this Agreement or any other Credit Documents to (i)
cure any ambiguity, omission, defect or inconsistency therein, or (ii) grant a
new Lien for the benefit of the Secured Parties, extend an existing Lien over
additional property for the benefit of the Secured Parties or join additional
Persons as Credit Parties.

 

10.6     Successors and Assigns; Participations.

 

(a)     Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, Indemnitee Agent Parties under
Section 9.6, Indemnitees under Section 10.3, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of the Agents and Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)     Register. Company, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until an Assignment Agreement effecting the assignment or
transfer thereof shall have been delivered to and accepted by Administrative
Agent and recorded in the Register as provided in Section 10.6(e). Prior to such
recordation, all amounts owed with respect to the applicable Commitment or Loan
shall be owed to the Lender listed in the Register as the owner thereof, and any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.

 

(c)     Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Loans owing to
it or other Obligations (provided, however, that each such assignment shall be
of a uniform, and not varying, percentage of all rights and obligations under
and in respect of any Loan):

 

(i)     to any Person meeting the criteria of clause (i) or clause (ii) of the
definition of the term of “Eligible Assignee” upon the giving of notice to
Administrative Agent; and

 

(ii)     to any other Person otherwise constituting an Eligible Assignee with
the consent of Administrative Agent; provided, each such assignment pursuant to
this Section 10.6(c)(ii) shall be in an aggregate amount of not less than (A)
$1,000,000 or (B) such lesser amount as (1) may be agreed to by Administrative
Agent or (2) shall constitute the entire aggregate amount of the Term Loans of
the assigning Lender.

 

 

 
97

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(d)     Mechanics. The assigning Lender and the assignee thereof shall execute
and deliver to Administrative Agent an Assignment Agreement, together with such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver to Administrative Agent pursuant to Section
2.19(c).

 

(e)     Notice of Assignment. Upon its receipt and acceptance of a duly executed
and completed Assignment Agreement, any forms, certificates or other evidence
required by this Agreement in connection therewith, Administrative Agent shall
record the information contained in such Assignment Agreement in the Register
and shall maintain a copy of such Assignment Agreement.

 

(f)     Representations and Warranties of Assignee. Each Lender, upon execution
and delivery hereof or upon executing and delivering an Assignment Agreement, as
the case may be, represents and warrants as of the Restatement Date or as of the
applicable Effective Date (as defined in the applicable Assignment Agreement)
that (i) it is an Eligible Assignee; (ii) it has experience and expertise in the
making of or investing in commitments or loans such as the applicable
Commitments or Loans, as the case may be; (iii) it will make or invest in, as
the case may be, its Commitments or Loans for its own account in the ordinary
course of its business and without a view to distribution of such Commitments or
Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it being understood that, subject to the provisions of
this Section 10.6, the disposition of such Commitments or Loans or any interests
therein shall at all times remain within its exclusive control); and (iv) such
Lender does not own or control, or own or control any Person owning or
controlling, any trade debt or Indebtedness of any Credit Party other than the
Obligations or any Capital Stock of any Credit Party. Administrative Agent, each
Lender and each prospective Lender may conclusively rely (without any duty of
inquiry or further diligence) on a representation made by another Person that
such Person is an Eligible Assignee for the purposes of establishing that such
Person is an Eligible Assignee for all purposes under this Agreement (and the
Credit Parties shall constitute a third-party beneficiary of such representation
and may pursue any claim it may have against the Person that made and breached
such representation).

 

(g)     Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under Section
10.8) and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Credit Documents to the
contrary notwithstanding, and (y) such assigning Lender shall continue to be
entitled to the benefit of all indemnities hereunder as specified herein with
respect to matters arising out of the prior involvement of such assigning Lender
as a Lender hereunder); (iii) the Commitments shall be modified to reflect the
Commitment of such assignee and any Commitment of such assigning Lender, if any;
and (iv) if any such assignment occurs after the issuance of any Note hereunder,
the assigning Lender shall, upon the effectiveness of such assignment or as
promptly thereafter as practicable, surrender its applicable Notes to
Administrative Agent for cancellation, and thereupon Company shall issue and
deliver new Notes, if so requested by the assignee and/or assigning Lender, to
such assignee and/or to such assigning Lender, with appropriate insertions, to
reflect the new Commitments and/or outstanding Loans of the assignee and/or the
assigning Lender.

 

 

 
98

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(h)     Participations. Each Lender shall have the right at any time to sell one
or more participations to any Person (other than Company, any of its
Subsidiaries or any of its Affiliates) in all or any part of its Commitments,
Loans or in any other Obligation. The holder of any such participation, other
than an Affiliate of the Lender granting such participation, shall not be
entitled to require such Lender to take or omit to take any action hereunder
except with respect to any amendment, modification or waiver that would
(i) extend the final scheduled maturity of any Loan or Note in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except in connection with a waiver of applicability
of any post default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof),
(ii) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement, or (iii) release all or
substantially all of the Collateral under the Collateral Documents or all or
substantially all of the Guarantors from the Guaranty (in each case, except as
expressly provided in the Credit Documents) supporting the Loans hereunder in
which such participant is participating. Company agrees that each participant
shall be entitled to the benefits of Sections 2.17(c), 2.18 and 2.19 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (c) of this Section; provided, a participant shall not be
entitled to receive any greater payment under Section 2.18 or 2.19 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, except to the extent such entitlement to
receive a greater payment results from a change in law that occurs after the
participant acquired the applicable participation and such participant agrees,
for the benefit of Company, to comply with Section 2.19 as though it were a
Lender. To the extent not prohibited by law, each participant also shall be
entitled to the benefits of Section 10.4 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.19 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of Company, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the
Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(i)     Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender may freely assign, pledge and/or grant
a security interest in, all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Notes, if any, to secure obligations of such
Lender including, without limitation, to (A) its trustee, (B) any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any operating circular issued by
such Federal Reserve Bank or (C) any other funding source or any trustee or
agent therefor in support of obligations owing by such Lender to such Persons;
provided, no Lender, as between Company and such Lender, shall be relieved of
any of its obligations hereunder as a result of any such assignment and pledge,
and provided further, in no event shall the applicable Federal Reserve Bank,
pledgee or trustee be considered to be a “lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.

 

 

 
99

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

10.7     Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

10.8     Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Loan. Notwithstanding
anything herein or implied by law to the contrary, the agreements of each Credit
Party set forth in Sections 2.17(c), 2.18, 2.19, 10.2, 10.3, 10.4, and 10.10 and
the agreements of Lenders set forth in Sections 2.16, 9.3(b) and 9.6 shall
survive the payment of the Loans, and the termination hereof.

 

10.9     No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Interest Rate Agreements. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

 

10.10     Marshaling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to Administrative
Agent or Lenders (or to Administrative Agent, on behalf of Lenders), or
Administrative Agent, Collateral Agent, or Lenders enforce any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

10.11     Severability. In case any provision in or obligation hereunder or any
Note or other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

 

 
100

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

10.12     Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any Agent or any other Lender hereunder.
Nothing contained herein or in any other Credit Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity.
Anything in this Agreement or any other Credit Document notwithstanding, each
Lender hereby agrees with each other Lender that no Lender shall take any action
to protect and enforce its rights arising out of this Agreement or any Note or
otherwise with respect to the Obligations without first obtaining the prior
written consent of Administrative Agent or Requisite Lenders (as applicable), it
being the intent of Lenders that any such action to protect or enforce rights
under this Agreement and any Note or otherwise with respect to the Obligations
shall be taken in concert and at the direction or with the consent of
Administrative Agent or Requisite Lenders (as applicable).

 

10.13     Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.

 

10.14     APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF.

 

10.15     CONSENT TO JURISDICTION. (A) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST
ANY CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT,
OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (b) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1 ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION
OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(e) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.

 

(B)     EACH CREDIT PARTY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS
SPECIFIED IN SECTION 10.1. ANY AND ALL SERVICE OF PROCESS AND ANY OTHER NOTICE
IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST ANY CREDIT
PARTY IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY
ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID, MAILED
AS PROVIDED ABOVE.

 

 

 
101

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

10.16     WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
(A) THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
(B) EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND
(C) EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.
EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

10.17     Confidentiality.

 

(a)     Each Lender shall hold all non-public information regarding Company and
its Subsidiaries and their businesses identified as such by Company and obtained
by such Lender pursuant to the requirements hereof in accordance with such
Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by Company that, in any event, a Lender
may make (i) disclosures of such information to any party to the Credit
Documents and to Affiliates of such Lender and to their agents and advisors (and
to other persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 10.17), (ii) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation by such Lender of any Loans or any participations therein or by
any direct or indirect contractual counterparties (or the professional advisors
thereto) in Interest Rate Agreements (provided, such counterparties and advisors
are advised of and agree to be bound by the provisions of this Section 10.17),
(iii) disclosure to any rating agency when required by it, (iv) to any Lender’s
financing sources, provided that prior to any disclosure, such financing source
is informed of the confidential nature of the information, (v) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder, (vi) disclosures to the extent such information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to an Agent or any Lender on a non-confidential
basis from a source other than Company, (vii) as may be required by regulatory
authorities so long as such authorities are informed of the confidential nature
of such information, and (viii) any other disclosures required or requested by
any Governmental Authority or representative thereof or by the NAIC or pursuant
to legal or judicial process; provided, unless specifically prohibited by
applicable law or court order, each Lender shall make reasonable efforts to
notify Company of any request by any Governmental Authority or representative
thereof (other than any such request in connection with any examination of the
financial condition or other routine examination of such Lender by such
Governmental Authority) for disclosure of any such non-public information prior
to disclosure of such information. Notwithstanding the foregoing, on or after
the Restatement Date, Administrative Agent may, at its own expense issue news
releases and publish “tombstone” advertisements and other announcements relating
to this transaction (as to the parties involved, the type of industry involved,
and the amounts and the types of financial accommodations provided hereunder) in
newspapers, trade journals and other appropriate media (which may include use of
logos of one or more of the Credit Parties)(collectively, “Trade
Announcements”).

 

 

 
102

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

(b)     Each Credit Party shall hold all non-public information regarding Agent
and each Lender received by such Credit Party, it being understood and agreed by
Agent and each Lender that, in any event, a Credit Party may make
(i) disclosures of such information to Affiliates of such Credit Party and to
their agents and advisors, in each case, on a confidential and need-to-know
basis, (ii) disclosures of such information reasonably required to be delivered
to the Sellers (provided, that the Sellers agree to be bound by confidentiality
provisions substantially similar to this Section 10.17), (iii) disclosures
required or requested by any Governmental Authority or representative thereof or
pursuant to legal or judicial process related to the Credit Documents or the
Divested Business Documents; provided, unless specifically prohibited by
applicable law or court order, each Credit Party shall notify Administrative
Agent of any request by any Governmental Authority or representative thereof for
disclosure of any such non-public information prior to disclosure of such
information, (iv) file a copy of the Credit Documents in any public record in
which it is required by law to be filed.

 

10.18     Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent not prohibited by law, Company shall pay to Administrative
Agent an amount equal to the difference between the amount of interest paid and
the amount of interest which would have been paid if the Highest Lawful Rate had
at all times been in effect. Notwithstanding the foregoing, it is the intention
of Lenders and Company to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Company. In determining whether the interest contracted for,
charged, or received by Administrative Agent or a Lender exceeds the Highest
Lawful Rate, such Person may, to the extent not prohibited by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest, throughout the contemplated term of the
Obligations hereunder.

 

 

 
103

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

10.19     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. The parties hereto agree that delivery of an executed
counterpart of a signature page to this Agreement and each other Credit Document
by facsimile (or other electronic) transmission shall be effective as delivery
of an original executed counterpart of this Agreement or such other Credit
Document.

 

10.20     Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Company and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

 

10.21     Patriot Act. Each Lender hereby notifies each Credit Party that,
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Credit Parties, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act. Each Credit Party agrees to provide all such
information to the Lenders upon request by any Agent at any time, whether with
respect to any Person who is a Credit Party on the Restatement Date or who
becomes a Credit Party thereafter.

 

10.22     Agreements Among Lenders. For the avoidance of doubt and
notwithstanding anything herein to the contrary, Company and its Subsidiaries
agree and acknowledge that Agents and the Lenders may, without any additional
consent of Company or any of its Subsidiaries, enter into the Intercreditor
Agreement and any one or more side agreements that affect the relative rights
and priorities of Agents and Lenders as between themselves in relation to the
Loans, the other Obligations, the Collateral, this Agreement and the other
Credit Documents; provided, that no such agreement shall effect an amendment or
modification of this Agreement or any other Credit Document or effect any rights
or obligations as between Agents and Lenders, on the one hand, and Company and
its Subsidiaries, on the other hand.

 

10.23     Continued Effectiveness. Notwithstanding anything to the contrary
contained herein, this Agreement is not intended to and shall not serve to
effect a novation of the Obligations under the Original Credit Agreement, as
continued hereunder. Instead, it is the express intention of the parties hereto
to reaffirm the indebtedness created under the Original Credit Agreement and the
notes issued thereunder, if any, which is secured by the Collateral. Each Credit
Party acknowledges and confirms that (i) the Liens and security interests
granted pursuant to the Credit Documents secure the indebtedness, liabilities
and obligations of the Company to Administrative Agent and the Lenders under the
Original Credit Agreement, as amended and restated hereby, and that the term
“Obligations” as used in the Credit Documents (or any other term used therein to
describe or refer to the indebtedness, liabilities and obligations of the
Company and the other Credit Parties to Administrative Agent and the Lenders)
includes, without limitation, the indebtedness, liabilities and obligations of
the Company under this Agreement and the Notes to be delivered hereunder, if
any, and under the Original Credit Agreement, as amended and restated hereby, as
the same further may be amended, restated, supplemented and/or modified from
time to time and (ii) the grants of security interests, mortgages and Liens
under and pursuant to the Credit Documents shall continue unaltered, and each
other Credit Document shall continue in full force and effect in accordance with
its terms unless otherwise amended by the parties thereto, and the parties
hereto hereby ratify and confirm the terms thereof as being in full force and
effect and unaltered by this Agreement. The Credit Documents and all agreements,
instruments and documents executed or delivered in connection with any of the
foregoing shall each be deemed to be amended to the extent necessary to give
effect to the provisions of this Agreement. Cross-references in the Credit
Documents to particular section numbers in the Original Credit Agreement shall
be deemed to be cross-references to the corresponding sections, as applicable,
of this Agreement. Each Credit Party signatory hereto, in the respective
capacities, if any, of such Credit Party under each of the “Credit Documents”
(as such term is defined in the Original Credit Agreement), other than the
Original Credit Agreement (such Credit Documents other than the Original Credit
Agreement are referred to herein as the “Original Credit Documents”), to which
such Credit Party is a party (including the respective capacities of
accommodation party, assignor, grantor, guarantor, indemnitor, mortgagor,
obligor and pledgor, as applicable, and each other similar capacity, if any, in
which such Credit Party granted Liens on all or any part of its properties and
assets, or otherwise acted as an accommodation party, guarantor, indemnitor or
surety with respect to all or any part of the Obligations under the Original
Credit Agreement), hereby (i) agrees that the terms and provisions hereof shall
not affect in any way any payment, performance, observance or other obligations
or liabilities of such Credit Party under any of the Original Credit Documents,
all of which obligations and liabilities are hereby ratified, confirmed and
reaffirmed in all respects, and (ii) to the extent such Credit Party has granted
Liens on any of its properties or assets pursuant to any of the Original Credit
Documents to secure the payment, performance and/or observance of all or any
part of the Obligations, acknowledges, ratifies, confirms and reaffirms such
grant of Liens, and acknowledges and agrees that all of such Liens are intended
and shall be deemed and construed to secure to the fullest extent set forth
therein all now existing and hereafter arising Obligations under and as defined
in this Agreement, as hereafter amended, restated, amended and restated,
supplemented and otherwise modified and in effect from time to time.

 

[Remainder of page intentionally left blank]

 

 

 
104

--------------------------------------------------------------------------------

 

 

 Execution Copy

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

SPEED COMMERCE, INC.,

a Minnesota corporation

 

 

By:                                                                                                            

Name:                                                                                                       

Title:                                                                                                         

 

 

Speed COMMERCE CORP.,

a Minnesota corporation

 

 

By:
                                                                                                           

Name:                                                                                                       

Title:                                                                                                         

 

 

SPEED FC MEXICAN HOLDCO, INC.,

a Delaware corporation

 

 

By:
                                                                                                           

Name:                                                                                                       

Title:                                                                                                         

 

 

FIFTH GEAR ACQUISITIONS, INC.,

a Minnesota corporation

 

 

By:                                                                                                            

Name:                                                                                                       

Title:                                                                                                         

 

 

 


--------------------------------------------------------------------------------

 

 

 Execution Copy

 

 

GARRISON LOAN AGENCY SERVICES LLC,

as Administrative Agent, Collateral Agent, Lead Arranger, Syndication Agent and
Documentation Agent

 

 

By:                                                                                                            

Name:
                                                                                                      

Title:
                                                                                                        

 

 

Garrison Middle Market Funding Co-Invest LLC,

as a Lender

 

 

By:
                                                                                                           

Name:
                                                                                                      

Title:
                                                                                                        

 

Garrison Opportunity Fund IV A LLC,

as a Lender

 

 

By:
                                                                                                           

Name:
                                                                                                      

Title:
                                                                                                        

 

GARRISON FUNDING 2013-2 LTD.,

as a Lender

 

By: Garrison Funding 2013-2 Manager LLC, as Collateral Manager

 

 

By:
                                                                                                           

Name:
                                                                                                      

Title:
                                                                                                        

 

 

GMMF LOAN HOLDINGS LLC,

as a Lender

 

 

By:                                                                                                            

Name:                                                                                                       

Title:
                                                                                                        

 

 

 


--------------------------------------------------------------------------------

 

 

 Execution Copy 

 

 

CITY NATIONAL BANK,

as a Lender

 

 

By:
                                                                                                           

Name:
                                                                                                      

Title:
                                                                                                        

 

 

EAST WEST BANK,

as a Lender

 

 

By:
                                                                                                           

Name:
                                                                                                      

Title:
                                                                                                        

 

 

Credit Suisse Corporate Credit Solutions, LLC,

as a Lender

 

 

By:
                                                                                                           

Name:
                                                                                                      

Title:                                                                                                         

 